UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 7/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (30.6%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.168s, 2051 $289,000 $313,013 FRB Ser. 07-4, Class A3, 5.798s, 2051 965,000 1,021,356 Ser. 07-2, Class A2, 5.634s, 2049 1,772,915 1,785,697 FRB Ser. 07-3, Class A2, 5.624s, 2049 438,274 450,340 Ser. 07-5, Class A3, 5.62s, 2051 1,050,000 1,111,177 Ser. 07-1, Class A3, 5.449s, 2049 717,000 751,741 Ser. 06-5, Class A2, 5.317s, 2047 1,463,062 1,478,453 Ser. 06-6, Class A2, 5.309s, 2045 1,246,747 1,252,468 Ser. 07-1, Class XW, IO, 0.308s, 2049 1,600,195 19,125 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 558,989 Ser. 02-PB2, Class XC, IO, 0.716s, 2035 3,238,671 10,688 Ser. 04-4, Class XC, IO, 0.437s, 2042 1,934,465 31,069 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.864s, 2036 666,302 376,461 Bear Stearns Alt-A Trust FRB Ser. 06-2, Class 24A1, 5.585s, 2036 154,383 94,637 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A3, 5.736s, 2050 (F) 245,000 257,160 FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 2,826,947 3,000,738 Ser. 06-PW13, Class A2, 5.426s, 2041 372,000 372,484 Ser. 06-PW14, Class A2, 5.123s, 2038 622,000 626,558 Ser. 05-PWR9, Class A2, 4.735s, 2042 100,272 100,159 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 508,000 537,859 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.264s, 2037 65,351 42,907 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 854,361 860,640 Ser. 06-CD2, Class A2, 5.408s, 2046 248,737 248,557 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 586,000 615,300 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 763,154 768,625 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 2,280,513 1,413,918 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.742s, 2034 920,449 124,239 Ser. 05-R3, Class AS, IO, 5.618s, 2035 366,208 50,899 FRB Ser. 04-R2, Class 1AF1, 0.607s, 2034 908,295 726,636 FRB Ser. 05-R3, Class AF, 0.587s, 2035 359,849 300,474 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.207s, 2041 1,499,000 1,549,640 FRB Ser. 07-C4, Class A2, 5.799s, 2039 1,790,304 1,816,844 Ser. 07-C5, Class A3, 5.694s, 2040 1,000,000 1,056,835 Ser. 07-C5, Class AAB, 5.62s, 2040 1,392,000 1,472,010 Ser. 07-C2, Class A2, 5.448s, 2049 1,170,744 1,179,322 Ser. 07-C1, Class AAB, 5.336s, 2040 1,148,000 1,215,043 Ser. 06-C5, Class A2, 5.246s, 2039 661,004 664,530 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 476,000 479,570 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 773,408 Ser. 05-C5, Class AM, 5.1s, 2038 890,000 922,923 Ser. 03-CPN1, Class E, 4.891s, 2035 408,000 401,464 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 640,000 668,822 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 859,581 Ser. 03-C3, Class AX, IO, 1.728s, 2038 19,311,524 450,069 Ser. 04-C4, Class AX, IO, 0.355s, 2039 1,575,950 35,774 CWCapital Cobalt Ser. 07-C3, Class A2, 5.736s, 2046 1,169,000 1,196,068 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR6, Class A6, 0.377s, 2037 1,185,030 604,365 FRB Ser. 06-AR6, Class A4, 0.357s, 2037 194,900 120,838 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 579,337 602,158 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.736s, 2035 55,338 85,207 IFB Ser. 3835, Class SN, 15.659s, 2041 3,978,813 5,183,001 IFB Ser. 3727, Class PS, IO, 6.514s, 2038 3,723,524 646,770 IFB Ser. 3055, Class MS, IO, 6.414s, 2035 1,519,849 271,096 IFB Ser. 3852, Class LS, IO, 6.264s, 2041 2,077,427 377,863 IFB Ser. 3852, Class TB, 5.814s, 2041 920,168 882,533 IFB Ser. 3752, Class PS, IO, 5.814s, 2040 5,944,896 1,045,588 Ser. 3645, Class ID, IO, 5s, 2040 117,663 18,472 Ser. 3680, Class KI, IO, 5s, 2038 3,066,426 544,996 Ser. 3632, Class CI, IO, 5s, 2038 137,286 22,161 Ser. 3626, Class DI, IO, 5s, 2037 95,975 10,245 Ser. 3653, Class CI, IO, 5s, 2036 2,685,313 285,798 Ser. 3623, Class CI, IO, 5s, 2036 86,390 14,655 Ser. 3707, Class HI, IO, 4s, 2023 196,372 17,833 Ser. T-8, Class A9, IO, 0.343s, 2028 234,337 2,636 Ser. T-59, Class 1AX, IO, 0.273s, 2043 516,224 3,872 Ser. T-48, Class A2, IO, 0.212s, 2033 725,356 5,282 FRB Ser. T-54, Class 2A, IO, zero %, 2043 300,282 47 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.851s, 2031 488,257 715,430 IFB Ser. 06-86, Class SY, 23.33s, 2036 394,972 574,029 IFB Ser. 05-75, Class GS, 19.688s, 2035 656,382 917,939 IFB Ser. 11-4, Class CS, 12.526s, 2040 1,119,896 1,280,844 Ser. 398, Class C5, IO, 5s, 2039 322,652 64,530 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 2,510,765 247,711 Ser. 03-W10, Class 1, IO, 1.492s, 2043 121,836 5,483 Ser. 98-W5, Class X, IO, 1.326s, 2028 168,703 7,312 Ser. 98-W2, Class X, IO, 1.035s, 2028 408,640 18,790 Ser. 03-W1, Class 2A, IO, zero %, 2042 632,342 49 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 463,320 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,020,949 FRB Ser. 04-C3, Class B, 5.338s, 2039 (F) 1,839,000 1,922,507 FRB Ser. 06-C1, Class A2, 5.333s, 2044 (F) 278,414 290,527 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 400,000 414,618 FRB Ser. 04-C1, Class F, 5.088s, 2038 616,000 600,600 Ser. 05-C2, Class XC, IO, 0.128s, 2043 10,550,771 83,351 Ser. 05-C3, Class XC, IO, 0.074s, 2045 73,848,781 369,837 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 704,261 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.7s, 2041 2,432,746 3,597,691 IFB Ser. 10-158, Class SD, 14.441s, 2040 377,000 452,004 IFB Ser. 11-70, Class WS, 9.328s, 2040 1,272,000 1,246,929 IFB Ser. 11-56, Class MS, 6.89s, 2041 1,956,066 1,971,597 IFB Ser. 11-56, Class SG, 6.89s, 2041 1,089,018 1,099,800 IFB Ser. 10-167, Class SM, IO, 6.494s, 2040 1,823,259 355,207 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 2,595,997 481,511 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 1,210,646 228,086 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 796,156 129,455 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 2,891,000 745,040 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 3,615,000 927,971 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 1,272,000 226,925 Ser. 11-70, PO, zero %, 2041 5,136,155 3,840,149 Ser. 10-151, Class KO, PO, zero %, 2037 836,715 734,368 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 842,061 851,737 Ser. 05-GG5, Class A2, 5.117s, 2037 1,034,227 1,041,205 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 616,085 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.58s, 2038 (F) 803,000 846,730 Ser. 06-GG6, Class A2, 5.506s, 2038 1,536,507 1,559,555 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.841s, 2040 1,666,548 13,860 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.569s, 2035 734,216 104,626 IFB Ser. 04-4, Class 1AS, IO, 5.384s, 2034 366,491 53,916 Ser. 98-2, IO, 0.69s, 2027 66,170 5 FRB Ser. 04-4, Class 1AF, 0.587s, 2034 366,491 293,193 FRB Ser. 05-RP1, Class 1AF, 0.537s, 2035 734,216 587,373 Ser. 98-3, IO, 0.4s, 2027 78,701 6 Ser. 99-2, IO, zero %, 2027 113,357 9 Ser. 98-4, IO, zero %, 2026 88,427 7 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.233s, 2036 120,446 12,045 FRB Ser. 07-AR7, Class 2A1, 4.751s, 2037 707,486 379,212 FRB Ser. 06-AR11, Class 3A1, 2.916s, 2036 114,551 54,394 FRB Ser. 06-AR29, Class A2, 0.267s, 2036 1,618,442 817,313 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 1,614,044 807,022 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.987s, 2051 2,867,000 3,044,887 Ser. 06-LDP7, Class A2, 5.866s, 2045 208,156 207,972 Ser. 07-C1, Class ASB, 5.857s, 2051 1,253,000 1,344,758 Ser. 07-LD12, Class A2, 5.827s, 2051 1,470,000 1,505,287 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 382,000 405,651 Ser. 06-CB17, Class A3, 5.45s, 2043 545,000 552,811 Ser. 06-LDP8, Class A3B, 5.447s, 2045 70,000 73,488 Ser. 07-LDPX, Class A2, 5.434s, 2049 552,293 577,007 Ser. 2002-C3, Class D, 5.314s, 2035 424,000 428,924 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 1,668,000 1,690,380 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,211,118 1,212,587 Ser. 05-CB13, Class A2, 5.247s, 2043 1,389,953 1,387,624 Ser. 04-CB8, Class B, 4 1/2s, 2039 876,000 871,600 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 3,628,933 46,450 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 496,000 500,950 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 668,000 681,692 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 708,000 721,699 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 16,830 17,288 Ser. 07-C7, Class A2, 5.588s, 2045 1,660,000 1,693,374 Ser. 06-C3, Class A2, 5.532s, 2032 24,544 24,548 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 1,915,000 1,960,607 Ser. 05-C7, Class A2, 5.103s, 2030 44,219 44,219 Ser. 03-C5, Class F, 4.843s, 2037 380,000 364,800 Ser. 07-C2, Class XW, IO, 0.557s, 2040 1,075,084 22,530 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 730,000 735,183 Ser. 03-C5, Class XCL, IO, 0.758s, 2037 1,181,804 15,277 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 97-C2, Class F, 6 1/4s, 2029 668,718 705,461 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827s, 2050 1,229,000 1,312,764 FRB Ser. 07-C1, Class A2, 5.723s, 2050 882,406 897,685 Ser. 08-C1, Class A2, 5.425s, 2051 550,000 562,694 Ser. 05-MCP1, Class XC, IO, 0.19s, 2043 57,214,784 623,641 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.93s, 2049 362,000 384,145 Ser. 07-7, Class ASB, 5.744s, 2050 868,000 915,855 Ser. 06-1, Class A2, 5.439s, 2039 160,025 159,942 Ser. 07-6, Class A2, 5.331s, 2051 1,651,000 1,671,681 Ser. 2006-3, Class A2, 5.291s, 2046 1,275,849 1,275,468 FRB Ser. 06-4, Class A2FL, 0.306s, 2049 1,451,987 1,362,599 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 969,000 994,095 Ser. 07-HQ13, Class A2, 5.649s, 2044 3,201,000 3,290,840 Ser. 07-IQ16, Class A2, 5.623s, 2049 573,000 584,512 Ser. 2006-HQ9, Class A2, 5.618s, 2044 233,179 233,152 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,353,068 1,379,107 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 427,117 436,074 Ser. 07-IQ13, Class A3, 5.331s, 2044 676,000 711,205 Ser. 06-T21, Class A2, 5.09s, 2052 11,817 11,832 Ser. 05-HQ6, Class A2A, 4.882s, 2042 440,972 444,681 Ser. 03-IQ4, Class X1, IO, 1.839s, 2040 14,579,102 399,653 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 196,144 175,176 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 783,000 790,157 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.728s, 2035 513,000 490,890 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.385s, 2036 226,952 140,710 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 602,046 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 45,493 26,372 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 658,216 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.11s, 2036 128,174 78,252 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 323,257 45,256 Ser. 07-4, Class 1A4, IO, 1s, 2045 714,497 28,778 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.537s, 2035 1,558,407 1,184,389 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 1,917,000 1,910,223 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 358,655 356,862 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.743s, 2049 842,000 899,208 Ser. 06-C25, Class A2, 5.684s, 2043 103,062 103,062 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 489,706 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,248,236 1,251,071 Ser. 07-C30, Class APB, 5.294s, 2043 688,000 728,805 Ser. 07-C30, Class A3, 5.246s, 2043 826,000 841,276 Ser. 05-C17, Class AJ, 5.224s, 2042 430,000 425,356 Ser. 06-C29, IO, 0.37s, 2048 44,954,950 668,930 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.062s, 2035 34,802,315 424,237 Total mortgage-backed securities (cost $128,237,335) ASSET-BACKED SECURITIES (7.8%) (a) Principal amount Value Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 $677,723 $467,629 Ser. 00-A, Class A2, 7.575s, 2030 2,341,225 1,521,797 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 2,019,542 1,575,243 Ser. 00-5, Class A7, 8.2s, 2032 647,131 529,838 Ser. 00-5, Class A6, 7.96s, 2032 3,110,786 2,519,736 Ser. 01-1, Class A5, 7.49s, 2031 3,020,147 3,083,383 Ser. 00-6, Class A5, 7.27s, 2031 1,365,519 1,434,068 Ser. 01-3, Class A4, 6.91s, 2033 442,184 455,450 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 1,541,607 1,375,884 Ser. 96-8, Class M1, 7.85s, 2027 366,000 375,625 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,252,000 1,267,850 Ser. 97-6, Class M1, 7.21s, 2029 747,000 660,616 Ser. 99-3, Class A8, 7.06s, 2031 700,000 665,875 Ser. 97-8, Class M1, 7.02s, 2027 1,989,000 1,439,539 Ser. 1997-5, Class M1, 6.95s, 2029 1,306,000 1,227,640 Ser. 99-2, Class A6, 6.92s, 2030 1,383,000 1,309,528 Ser. 98-3, Class A6, 6.76s, 2030 474,223 511,257 Ser. 99-3, Class A7, 6.74s, 2031 479,858 480,308 Ser. 99-2, Class A7, 6.44s, 2030 388,631 408,020 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,465,914 1,480,573 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.407s, 2047 241,587 115,962 FRB Ser. 06-17, Class A1, 0.247s, 2036 1,175,353 534,786 FRB Ser. 07-3, Class 2A1A, 0.188s, 2047 1,107,991 548,456 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.237s, 2036 13,663 9,223 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 1,797,000 1,635,270 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 1,028,473 668,829 Ser. 00-D, Class A4, 7.4s, 2030 508,942 323,178 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,274,512 Ser. 01-C, Class A3, 6.61s, 2021 2,654,437 1,479,848 Ser. 99-B, Class A3, 6.45s, 2017 1,018,332 984,282 Ser. 01-E, Class A3, 5.69s, 2031 841,666 700,687 Ser. 01-D, Class A2, 5.26s, 2019 978,465 655,572 Ser. 02-B, Class A2, 5.19s, 2019 1,282,343 1,222,787 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.237s, 2037 42,291 39,754 Total asset-backed securities (cost $33,131,413) CORPORATE BONDS AND NOTES (7.4%) (a) Principal amount Value Advertising and marketing services (0.1%) Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $315,000 $322,887 Airlines (0.1%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 141,526 150,194 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 146,353 155,135 Automotive (0.1%) BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 120,000 121,495 Daimler Finance North America LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 310,000 319,431 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 115,585 Banking (1.5%) Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.45s, 2017 (United Kingdom) 552,000 518,058 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 676,748 ING Bank NV 144A sr. unsec. notes FRN 1.297s, 2013 (Netherlands) 585,000 585,037 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 845,000 857,782 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 526,648 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 702,642 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 331,780 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 451,858 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 200,000 208,024 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 697,077 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 210,260 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 733,564 Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 637,784 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 441,000 Broadcasting (0.1%) Turner Broadcasting System, Inc. sr. unsec. unsub. note company quaranty 8 3/8s, 2013 360,000 407,592 Cable television (0.1%) Comcast Cable Holdings LLC debs. 9.8s, 2012 58,000 60,580 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 517,486 Chemicals (0.2%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 255,000 262,518 Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 80,000 80,026 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 413,804 Computers (0.2%) Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 466,000 535,900 Xerox Corp. sr. unsec. notes 6 7/8s, 2011 435,000 435,912 Consumer goods (0.1%) Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 435,000 440,904 Electric utilities (0.7%) Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 820,000 860,726 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.199s, 2013 130,000 128,700 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 291,000 295,508 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 692,122 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 208,546 208,729 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 856,149 Financial (0.3%) Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 87,074 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 394,627 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 455,535 GATX Corp. notes 4 3/4s, 2012 180,000 187,176 Food (0.3%) Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 752,260 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 477,000 Forest products and packaging (0.3%) Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 288,220 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 899,355 Insurance (0.6%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 253,093 MetLife Global Funding I 144A sr. sec. unsub. notes 5 1/8s, 2013 100,000 106,291 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 275,837 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 109,554 MetLife, Inc. sr. unsec. unsub. notes 2 3/8s, 2014 500,000 512,848 New York Life Global Funding 144A notes 3s, 2015 930,000 974,255 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 478,938 Investment banking/Brokerage (0.2%) Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 198,776 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 770,000 787,562 Media (0.1%) Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 336,245 Metals (0.4%) Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 400,000 435,000 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 333,840 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 269,000 284,131 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 630,000 667,168 Natural gas utilities (0.5%) Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 740,000 773,179 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 490,000 515,725 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 632,937 Oil and gas (0.2%) Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 260,000 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 529,249 Real estate (0.2%) Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 781,860 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 70,000 75,570 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 657,938 Retail (0.3%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 499,875 QVC Inc. 144A sr. notes 7 1/8s, 2017 215,000 230,588 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 600,793 Telecommunications (0.2%) SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 662,017 Telephone (0.2%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 646,440 Total corporate bonds and notes (cost $30,225,405) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $1,995,738 $2,129,671 4s, with due dates from January 20, 2041 to February 20, 2041 1,968,064 2,034,717 U.S. Government Agency Mortgage Obligations (3.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 944,175 923,447 Federal National Mortgage Association Pass-Through Certificates 5s, TBA, August 1, 2041 5,000,000 5,336,719 4 1/2s, TBA, August 1, 2041 4,000,000 4,175,625 4s, TBA, August 1, 2041 6,000,000 6,095,625 Total U.S. government and agency mortgage obligations (cost $20,427,097) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.3%) (a) Principal amount Value Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 $700,000 $701,821 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 308,000 311,078 2 1/8s, FDIC guaranteed notes, June 15, 2012 392,000 398,118 Total U.S. government agency obligations (cost $1,402,897) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $55,545 Total U.S. treasury obligations (cost $52,580) PURCHASED OPTIONS OUTSTANDING (1.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $4,088,302 $187,776 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 4,088,302 158,013 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 4,088,302 157,808 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 4,088,302 134,342 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,635,321 74,145 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,635,321 53,786 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 4,088,302 191,578 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 4,088,302 129,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 7,658,044 359,928 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 7,658,044 240,845 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 4,069,003 180,420 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 4,069,003 134,440 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 3,714,462 99,808 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 3,714,462 35,176 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.025% versus the three month USD-LIBOR-BBA maturing December 20, 2041. Dec-11/4.025 4,732,155 280,522 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.025% versus the three month USD-LIBOR-BBA maturing December 20, 2041. Dec-11/4.025 4,732,155 157,675 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 2,143,551 150,070 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 2,143,551 56,568 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 1,041,060 71,937 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 1,041,060 25,962 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 2,808,801 115,638 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 2,808,801 36,655 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 402,912 10,250 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 402,912 1,479 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 7,646,816 213,193 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 7,646,816 114,855 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 2,453,222 136,080 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 2,453,222 57,749 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,663,016 164,243 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,663,016 78,157 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 9,780,394 447,649 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 9,780,394 175,265 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 5,621,920 121,546 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 5,621,920 44,975 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 2,130,000 46,200 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 2,130,000 64 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 3,229,328 173,544 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 3,229,328 12,820 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 1,980,000 40,273 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 1,980,000 — Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 2,290,000 35 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 2,290,000 29 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 2,290,000 81 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 2,290,000 87 Total purchased options outstanding (cost $5,017,829) FOREIGN GOVERNMENT BONDS AND NOTES (0.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,310,078 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 2,130,000 515,077 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 300,000 310,512 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 611,213 Total foreign government bonds and notes (cost $2,883,917) SHORT-TERM INVESTMENTS (55.0%) (a) Principal amount/shares Value U.S. Treasury Bills for effective yields ranging from 0.119% to 0.150%, May 3, 2012 (SEGSF) $19,000,000 $18,979,300 U.S. Treasury Bills for effective yields ranging from 0.122% to 0.129%, April 5, 2012 (SEGSF) 20,000,000 19,982,571 U.S. Treasury Bills for an effective yield of 0.221%, March 8, 2012 (SEGSF) 5,000,000 4,992,667 U.S. Treasury Bills for effective yields ranging from 0.197% to 0.200%, December 15, 2011 (SEG) (SEGSF) 60,000,000 59,936,156 U.S. Treasury Bills for effective yields ranging from 0.112% to 0.143%, October 20, 2011 (SEG) (SEGSF) 64,700,000 64,667,834 U.S. Treasury Bills for an effective yield of 0.104%, September 22, 2011 15,000,000 14,995,558 U.S. Treasury Bills for an effective yield of 0.087%, August 25, 2011 (SEG) (SEGSF) 13,000,000 12,998,293 Putnam Money Market Liquidity Fund 0.05% (e) 35,906,625 35,906,625 Total short-term investments (cost $232,459,004) TOTAL INVESTMENTS Total investments (cost $453,837,477) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $1,368,236) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $5,379 $5,099 $(280) British Pound Sell 8/17/11 26,941 26,200 (741) Canadian Dollar Buy 8/17/11 2,407 2,329 78 Euro Buy 8/17/11 71,230 70,477 753 Japanese Yen Sell 8/17/11 9,292 8,852 (440) Swedish Krona Sell 8/17/11 3,876 3,778 (98) Swiss Franc Sell 8/17/11 32,958 31,074 (1,884) Barclays Bank PLC British Pound Sell 8/17/11 61,767 60,038 (1,729) Canadian Dollar Buy 8/17/11 13,603 13,163 440 Swiss Franc Sell 8/17/11 32,705 30,837 (1,868) Citibank, N.A. Australian Dollar Buy 8/17/11 6,587 6,243 344 British Pound Sell 8/17/11 47,640 46,339 (1,301) Canadian Dollar Buy 8/17/11 13,080 12,655 425 Euro Buy 8/17/11 7,180 7,113 67 Japanese Yen Buy 8/17/11 2,372 2,260 112 Swiss Franc Buy 8/17/11 380 359 21 Credit Suisse AG Australian Dollar Sell 8/17/11 1,866 1,767 (99) British Pound Sell 8/17/11 116,470 115,968 (502) Euro Sell 8/17/11 9,191 9,107 (84) Swedish Krona Sell 8/17/11 10,167 9,908 (259) Swiss Franc Sell 8/17/11 16,352 15,408 (944) Deutsche Bank AG Australian Dollar Sell 8/17/11 3,732 3,528 (204) British Pound Sell 8/17/11 53,225 52,128 (1,097) Canadian Dollar Buy 8/17/11 10,464 10,118 346 Euro Sell 8/17/11 29,296 29,024 (272) Swedish Krona Sell 8/17/11 1,811 1,765 (46) Swiss Franc Sell 8/17/11 3,042 4,520 1,478 Goldman Sachs International Australian Dollar Sell 8/17/11 8,233 7,804 (429) British Pound Sell 8/17/11 2,300 2,237 (63) Euro Sell 8/17/11 38,487 38,134 (353) Swiss Franc Sell 8/17/11 27,127 25,570 (1,557) HSBC Bank USA, National Association British Pound Buy 8/17/11 159,018 154,585 4,433 Euro Buy 8/17/11 10,483 10,420 63 Swiss Franc Buy 8/17/11 62,114 58,562 3,552 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 9,002 8,533 469 British Pound Sell 8/17/11 164 160 (4) Euro Buy 8/17/11 37,482 37,138 344 Japanese Yen Sell 8/17/11 962 916 (46) Swiss Franc Sell 8/17/11 26,493 24,969 (1,524) Royal Bank of Scotland PLC (The) British Pound Sell 8/17/11 4,271 4,152 (119) Euro Buy 8/17/11 31,163 30,888 275 Swedish Krona Buy 8/17/11 32,311 31,573 738 Swiss Franc Sell 8/17/11 39,423 37,170 (2,253) State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 67,402 63,891 3,511 Euro Buy 8/17/11 4,883 4,837 46 Japanese Yen Buy 8/17/11 9,601 9,147 454 Swedish Krona Buy 8/17/11 19,062 18,640 422 Swiss Franc Buy 8/17/11 108,509 102,308 6,201 UBS AG British Pound Buy 8/17/11 4,435 4,312 123 Euro Sell 8/17/11 5,457 5,409 (48) Westpac Banking Corp. Australian Dollar Sell 8/17/11 1,756 1,663 (93) British Pound Buy 8/17/11 14,292 13,902 390 Euro Buy 8/17/11 87,745 86,942 803 Japanese Yen Buy 8/17/11 1,930 1,839 91 Swedish Krona Sell 8/17/11 2,542 2,478 (64) Total FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 45 $5,413,867 Sep-11 $56,675 Canadian Government Bond 10 yr (Long) 6 800,879 Sep-11 3,428 Euro-Bund 10 yr (Long) 15 2,809,031 Sep-11 22,697 Euro-Dollar 90 day (Short) 131 32,563,325 Jun-12 (69,903) Euro-Swiss Franc 3 Month (Short) 15 4,743,996 Dec-11 (21,743) Euro-Swiss Franc 3 Month (Short) 15 4,731,164 Dec-12 (46,528) Euro-Swiss Franc 3 Month (Short) 15 4,739,719 Jun-12 (38,289) Euro-Swiss Franc 3 Month (Short) 15 4,742,570 Mar-12 (29,957) Euro-Swiss Franc 3 Month (Short) 15 4,744,471 Sep-11 (12,110) Japanese Government Bond 10 yr (Long) 2 3,680,550 Sep-11 8,156 Japanese Government Bond 10 yr Mini (Long) 2 367,977 Sep-11 716 U.K. Gilt 10 yr (Long) 24 4,932,547 Sep-11 113,790 U.S. Treasury Bond 20 yr (Short) 158 20,243,750 Sep-11 (606,675) U.S. Treasury Bond 30 yr (Long) 89 11,742,438 Sep-11 411,980 U.S. Treasury Note 10 yr (Short) 182 22,875,125 Sep-11 (292,190) U.S. Treasuyr Note 5 yr (Long) 58 7,043,828 Sep-11 112,718 U.S. Treasury Note 2 yr (Short) 138 30,349,219 Sep-11 (58,012) Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $13,774,711) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $5,404,500 Jan-12/4.72 $4,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 456 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 27,552 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 400,072 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,714,000 Aug-11/4.49 513,720 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,714,000 Aug-11/4.49 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 266,832 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.7 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.7 200,332 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 549,399 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 485,823 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 513,700 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 521,101 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 2,650,276 Dec-11/2.225 13,304 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 2,650,276 Dec-11/2.225 58,094 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 5,287,124 Dec-11/2.28 25,547 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 5,287,124 Dec-11/2.28 125,569 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.33% versus the three month USD-LIBOR-BBA maturing December 20, 2021. 7,876,393 Dec-11/3.33 114,129 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.33% versus the three month USD-LIBOR-BBA maturing December 20, 2021. 7,876,393 Dec-11/3.33 275,910 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 3,633 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 10,191 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 761,278 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.8 6,125 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.8 1,332,750 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,343,726 Jul-14/4.19 84,789 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,343,726 Jul-14/4.19 84,789 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,337,383 Jul-14/4.29 77,742 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,337,383 Jul-14/4.29 89,118 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 537,490 Jul-14/4.34 30,515 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 537,490 Jul-14/4.34 36,959 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,343,726 Jul-14/4.35 75,835 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,343,726 Jul-14/4.35 93,025 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,517,014 Jul-14/4.36 140,452 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,517,014 Jul-14/4.36 175,834 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,343,729 Jul-14/4.3725 74,627 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,343,729 Jul-14/4.375 94,650 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 2,174,629 Jul-16/4.67 157,878 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 2,174,629 Jul-16/4.67 157,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 2,164,363 Jul-16/4.74 147,781 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 2,164,363 Jul-16/4.74 162,529 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,073,428 Jul-16/4.79 271,922 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,073,428 Jul-16/4.79 314,444 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 869,852 Jul-16/4.8 57,814 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 869,852 Jul-16/4.8 67,428 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 2,174,629 Jul-16/4.8 144,856 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 2,174,629 Jul-16/4.8 168,514 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 2,174,629 Jul-16/4.815 143,469 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 2,174,629 Jul-16/4.815 169,967 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 3,006,194 Jun-16/4.12 105,547 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,958,171 Jun-16/4.39 121,196 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,939,389 Jun-16/4.575 113,137 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,939,389 Jun-16/4.575 133,096 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 1,348,204 Jun-16/4.815 89,777 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 1,348,204 Jun-16/4.815 107,627 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,738,940 Jun-16/4.86 141,706 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,958,171 Jun-16/4.89 97,407 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 3,006,194 Jun-16/5.12 89,362 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,738,940 Jun-16/5.86 69,545 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,625,739 May-16/4.11 126,683 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,569,888 May-16/4.36 143,974 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,552,121 May-16/4.6 134,803 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,552,121 May-16/4.6 163,149 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 4,448,392 May-16/4.7575 154,012 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 4,448,392 May-16/4.7575 221,241 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 6,793,157 May-16/4.7575 236,524 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 6,793,157 May-16/4.7575 337,960 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 6,400,199 May-16/4.765 216,698 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 6,400,199 May-16/4.765 318,826 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 16,982,891 May-16/4.77 584,687 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 16,982,891 May-16/4.77 850,147 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,569,888 May-16/4.86 118,306 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,625,739 May-16/5.11 108,105 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 16,694,728 Oct-11/1.97 231,556 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 16,694,728 Oct-11/2.47 11,686 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 251,826 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 422,849 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 2,290,000 Dec-11/0.578 8,559 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 2,290,000 Dec-11/0.602 9,725 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.70175 13,713 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.722 14,656 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/11 (proceeds receivable $4,086,015) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, August 1, 2041 $ 2,000,000 8/11/11 $ 2,087,812 Federal National Mortgage Association, 4s, August 1, 2041 2,000,000 8/11/11 2,031,875 Total $ 4,119,687 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $1,674,000 $— 8/2/21 2.97236% 3 month USD-LIBOR-BBA $— AUD 830,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (43,955) AUD 2,150,000 — 7/19/16 6 month AUD-BBR-BBSW 5.085% (4,455) CAD 1,690,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR (31,266) CAD 2,038,000 — 7/14/21 3.26% 3 month CAD-BA-CDOR (36,813) CAD 1,699,000 — 7/14/21 3.2575% 3 month CAD-BA-CDOR (30,296) CAD 752,000 — 7/21/21 3.31% 3 month CAD-BA-CDOR (16,578) CAD 2,661,000 — 7/29/21 3 month CAD-BA-CDOR 3.093% — EUR 5,000,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 40,193 GBP 3,695,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% 197,357 GBP 1,130,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% 59,893 GBP 2,300,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (51,470) GBP 1,030,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (96,448) GBP 1,490,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 24,652 Barclays Bank PLC $105,412,500 19,878 6/17/13 0.64% 3 month USD-LIBOR-BBA (163,221) 107,100 (399) 6/17/41 3 month USD-LIBOR-BBA 4.04% 4,745 300,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA (7,432) 17,236,700 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (1,146,301) 9,800,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 186,035 13,218,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA (17,264) 3,137,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (57,027) 1,030,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 17,772 2,990,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 38,366 300,000 — 6/29/13 0.64625% 3 month USD-LIBOR-BBA (503) 4,590,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA (7,357) 3,400,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA (6,599) 1,800,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 44,617 26,709,000 — 7/12/13 3 month USD-LIBOR-BBA 0.7225% 78,835 994,000 — 7/12/41 3 month USD-LIBOR-BBA 4.0825% 52,919 3,675,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (103,907) 13,051,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (17,967) 1,899,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (29,620) 8,702,000 — 7/20/13 3 month USD-LIBOR-BBA 0.66% 13,453 1,195,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 11,493 725,000 — 7/20/41 3.888% 3 month USD-LIBOR-BBA (11,944) 4,769,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (59,765) 6,341,600 8,176 3/30/31 3 month USD-LIBOR-BBA 4.17% 584,130 14,314,900 (35,081) 7/22/20 2.86% 3 month USD-LIBOR-BBA (180,015) 915,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 16,222 980,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 18,690 1,216,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 37,833 8,832,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 8,080 954,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 28,947 2,480,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (30,355) 4,770,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA — 1,718,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 3,168,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — AUD 2,150,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW (42,265) AUD 4,300,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW (57,694) AUD 2,381,000 — 7/15/21 5.6075% 6 month AUD-BBR-BBSW (21,359) AUD 2,770,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (64,024) AUD 2,100,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 73,921 AUD 1,230,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (61,792) EUR 9,160,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 64,224 EUR 11,450,000 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (77,675) EUR 2,045,000 — 7/29/21 3.159% 6 month EUR-EURIBOR-REUTERS (7,353) GBP 453,000 — 7/22/21 3.326% 6 month GBP-LIBOR-BBA (12,930) GBP 2,810,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 241,991 GBP 960,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (128,542) GBP 1,600,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (163,136) GBP 1,380,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 21,494 GBP 3,220,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (74,158) GBP 4,430,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (44,010) GBP 4,430,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (43,922) Citibank, N.A. $192,585 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 2,499 77,034 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 879 3,605,500 226,786 7/26/21 4.5475% 3 month USD-LIBOR-BBA (301,165) 7,211,000 453,752 7/26/21 4.52% 3 month USD-LIBOR-BBA (584,312) GBP 700,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 61,734 GBP 240,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (30,621) GBP 1,370,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (115,754) GBP 410,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 57,789 GBP 1,710,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 19,686 SEK 4,590,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (30,190) SEK 10,684,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (29,829) SEK 11,495,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (32,622) SEK 3,220,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 32,689 SEK 7,670,000 — 7/25/21 3 month SEK-STIBOR-SIDE 3.495% 33,426 SEK 4,490,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (52,579) SEK 5,320,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (36,409) SEK 4,590,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (30,353) SEK 2,300,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (23,269) Credit Suisse International $20,657,300 47,354 3/14/41 4.36% 3 month USD-LIBOR-BBA (2,400,554) 14,800,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (78,736) 64,439,200 (13,184) 2/24/15 2.04% 3 month USD-LIBOR-BBA (2,763,650) 84,817,400 6,048 5/27/13 0.72% 3 month USD-LIBOR-BBA (305,437) CHF 1,019,000 — 7/14/21 6 month CHF-LIBOR-BBA 1.93% 4,983 CHF 520,000 — 7/19/21 6 month CHF-LIBOR-BBA 1.91% 1,104 CHF 854,000 — 7/25/21 6 month CHF-LIBOR-BBA 2.025% 12,864 CHF 15,500,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (137,902) EUR 2,045,000 — 7/26/21 6 month EUR-EURIBOR-REUTERS 3.277% 37,696 EUR 750,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (59,739) GBP 1,650,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (154,836) GBP 910,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 129,292 SEK 2,300,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (24,235) SEK 7,150,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 73,117 SEK 1,780,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (18,195) SEK 5,734,000 — 7/28/21 3.35% 3 month SEK-STIBOR-SIDE (13,704) SEK 4,060,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 40,324 Deutsche Bank AG $14,945,100 22,743 7/18/21 3 month USD-LIBOR-BBA 3.04% 204,186 20,978,200 11,196 7/18/14 3 month USD-LIBOR-BBA 0.96% 87,211 2,235,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 29,864 18,348,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (16,059) 929,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (25,282) 192,585 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 2,423 13,020,909 (222,007) 7/21/21 3 month USD-LIBOR-BBA 3.55% 527,726 EUR 3,420,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (187,537) KRW 1,077,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (11,826) KRW 1,077,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (11,226) KRW 1,068,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (11,276) ZAR 36,428,000 — 7/22/12 5.8% 3 month ZAR-JIBAR-SAFEX (921) ZAR 8,430,000 — 7/22/16 3 month ZAR-JIBAR-SAFEX 7.38% 3,452 Goldman Sachs International $13,000 — 7/1/41 4.02625% 3 month USD-LIBOR-BBA (572) 3,796,200 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 57,721 42,961,600 (18,263) 7/20/16 3 month USD-LIBOR-BBA 1.79% 357,788 1,083,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (14,873) 877,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (21,965) 2,022,000 — 7/21/13 3 month USD-LIBOR-BBA 0.665% 3,311 4,743,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 6,641 1,157,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 15,992 37,000 — 7/25/41 3 month USD-LIBOR-BBA 3.9325% 895 13,318,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (18,648) 16,443,900 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (77,451) 3,187,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 61,069 9,507,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (150,944) 14,206,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 12,151 3,601,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 89,213 236,000 — 7/27/21 3.062% 3 month USD-LIBOR-BBA (3,105) 8,126,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 4,823 1,239,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (30,169) 3,051,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 38,015 912,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 1,395,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA — 1,095,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 192,585 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — CHF 3,450,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (27,694) EUR 1,990,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 78,320 EUR 3,960,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 31,233 EUR 6,670,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (67,458) GBP 987,000 — 7/21/21 3.3375% 6 month GBP-LIBOR-BBA (29,961) GBP 800,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (83,750) KRW 2,991,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (19,929) KRW 1,032,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (10,128) SEK 2,300,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (19,389) SEK 4,060,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 39,019 SEK 7,539,000 — 7/14/21 3 month SEK-STIBOR-SIDE 3.275% 10,750 JPMorgan Chase Bank, N.A. $2,475,300 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 230,062 29,700,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (161,568) 14,800,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (82,732) 17,300,000 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (48,850) 1,020,000 — 7/19/21 3 month USD-LIBOR-BBA 3.106% 18,345 3,298,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (49,848) 191,676 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 2,352 360,743 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 5,366 CAD 1,178,000 — 7/11/21 3.23875% 3 month CAD-BA-CDOR (19,242) CAD 3,169,000 — 7/15/21 3 month CAD-BA-CDOR 3.213% 43,260 CAD 590,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR (13,344) EUR 9,160,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 102,405 EUR 9,160,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (72,056) JPY 92,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (44,233) JPY 193,710,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (26,562) JPY 193,170,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 18,783 JPY 8,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 1,731 JPY 11,800,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 81 UBS, AG AUD 870,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 21,661 AUD 870,000 — 4/12/21 6 month AUD-BBR-BBSW 6.61% 20,369 CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (91,300) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $9,791,436 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(102,919) 1,020,414 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,858 1,066,883 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,214) 1,020,414 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,858 1,066,883 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,214) 221,192 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,325) Barclays Bank PLC 1,215,082 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,771) 221,060 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,944 1,524,013 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (16,019) 2,503,157 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (26,310) 2,318,324 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 26,990 5,604,747 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 31,698 5,230,108 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (69,636) 3,379,077 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32,302 2,506,822 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,746 14,309,882 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (190,527) 14,518,344 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 143,316 1,768,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,457 4,955,440 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (52,086) 1,478,072 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,926) 221,780 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,974) 800,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (1,154) 669,751 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 5,814 791,130 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,315) 4,911,801 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 27,779 2,450,489 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 21,272 2,613,994 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (34,804) 3,500,053 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 49,130 4,327,991 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (45,491) 2,402,888 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 27,975 1,197,386 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,585) 6,045,552 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 59,678 2,888,031 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (30,355) 461,390 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,651 3,640,821 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (38,268) 195,386 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,868 632,609 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,047 458,605 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,384 725,958 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,106 Citibank, N.A. 992,992 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,620 8,924,363 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (93,802) GBP 1,050,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 44,259 Credit Suisse International $2,046,764 5,757 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (16,602) 2,422,888 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,259) 1,066,883 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,214) 1,020,414 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,858 221,780 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,974 221,060 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,944) Deutsche Bank AG 694,543 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,301 2,422,888 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,259) 3,581,684 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 40,995 1,478,072 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,926 Goldman Sachs International 2,211,921 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 23,249 525,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 0 460,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (4,009) 345,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (3,323) 5,606,084 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55,340 3,581,684 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (40,995) 740,797 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 6,431 1,067,673 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 11,222 5,879,315 19,290 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (26,204) 2,805,723 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (24,355) 5,109,548 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (44,354) 5,586,878 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 31,594 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Gov't of, 4.25%, 04/25/2019 — $(97,593) $2,370,000 12/20/15 (25 bp) $(14,007) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (1,513) 170,000 12/20/19 (100 bp) 25,630 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 1,870 2,000,000 6/20/15 (100 bp) 396 JPMorgan Chase Bank, N.A. Spain Gov't, 5.5%, 7/30/2017 — (105,116) 1,400,000 6/20/15 (100 bp) 19,783 Spain Gov't, 5.5%, 7/30/2017 — (109,345) 1,200,000 6/20/16 (100 bp) 22,935 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $422,292,220. (b) The aggregate identified cost on a tax basis is $454,001,171, resulting in gross unrealized appreciation and depreciation of $5,228,815 and $3,512,286, respectively, or net unrealized appreciation of $1,716,529. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $17,683 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $266,359,159 and $257,198,622, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $137,864,976 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 650 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $96,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $175,700,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to gain exposure to specific sectors/industries, to manage exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $123,600,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $821,200,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $842,231 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $18,574,746 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,819,258. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $32,983,005 $— Corporate bonds and notes — 31,120,601 — Foreign government bonds and notes — 2,746,880 — Mortgage-backed securities — 129,374,456 — Purchased options outstanding — 4,871,388 — U.S. Government Agency Obligations — 1,411,017 — U.S. Government and Agency Mortgage Obligations — 20,695,804 — U.S. Treasury Obligations — 55,545 — Short-term investments 35,906,625 196,552,379 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $7,578 $— Futures contracts (445,247) — — Written options — (14,981,227) — TBA sale commitments — (4,119,687) — Interest rate swap contracts — (7,630,242) — Total return swap contracts — (275,618) — Credit default contracts — 366,434 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $367,908 $1,474 Foreign exchange contracts 25,979 18,401 Interest rate contracts 11,061,908 29,522,854 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 7/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (40.5%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.393s, 2036 $6,835,261 $3,349,278 FRB Ser. 06-1, Class 2A1, 3.165s, 2036 7,945,076 4,846,496 FRB Ser. 05-12, Class 2A1, 3.075s, 2036 9,352,794 5,751,968 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.168s, 2051 3,070,000 3,325,090 FRB Ser. 07-4, Class A3, 5.798s, 2051 4,015,000 4,249,476 Ser. 07-2, Class A2, 5.634s, 2049 10,728,056 10,805,403 FRB Ser. 07-3, Class A2, 5.624s, 2049 1,798,876 1,848,402 Ser. 07-5, Class A3, 5.62s, 2051 1,666,000 1,763,068 Ser. 07-1, Class A3, 5.449s, 2049 5,144,000 5,393,242 Ser. 06-5, Class A2, 5.317s, 2047 8,184,891 8,270,997 Ser. 06-6, Class A2, 5.309s, 2045 4,359,076 4,379,079 Ser. 07-1, Class XW, IO, 0.308s, 2049 7,597,035 90,797 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,975,162 Ser. 02-PB2, Class XC, IO, 0.716s, 2035 13,495,527 44,535 Ser. 04-4, Class XC, IO, 0.437s, 2042 9,183,955 147,504 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.397s, 2047 3,636,238 1,981,750 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.627s, 2036 4,204,806 2,727,868 FRB Ser. 06-2, Class 24A1, 5.585s, 2036 2,927,638 1,794,642 FRB Ser. 05-9, Class 11A1, 0.447s, 2035 2,946,765 1,561,785 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A3, 5.736s, 2050 (F) 900,000 944,668 FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 13,753,403 14,598,916 Ser. 06-PW13, Class A2, 5.426s, 2041 3,407,000 3,411,429 Ser. 06-PW14, Class A2, 5.123s, 2038 2,320,000 2,337,003 Ser. 05-PWR9, Class A2, 4.735s, 2042 475,775 475,239 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 1,867,000 1,736,310 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 2,513,000 2,660,710 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.344s, 2037 3,266,292 1,822,503 FRB Ser. 07-AR5, Class 1A2A, 5.264s, 2037 332,277 218,161 FRB Ser. 07-AR1, Class A3, 0.407s, 2037 2,400,000 1,392,000 FRB Ser. 07-AR1, Class A2, 0.347s, 2037 2,252,275 1,328,842 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 2,996,212 3,018,233 Ser. 06-CD2, Class A2, 5.408s, 2046 1,327,353 1,326,392 Ser. 07-CD4, Class A2B, 5.205s, 2049 3,745,000 3,805,131 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 1,914,000 2,009,700 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 973,029 989,757 Ser. 06-C8, Class A2B, 5.248s, 2046 9,467,823 9,535,695 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 18,074,746 11,206,343 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.618s, 2035 213,545 29,680 FRB Ser. 05-R3, Class AF, 0.587s, 2035 209,837 175,214 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.207s, 2041 6,138,800 6,346,186 FRB Ser. 06-C3, Class A2, 5.82s, 2038 409,597 409,084 FRB Ser. 07-C4, Class A2, 5.799s, 2039 6,087,601 6,177,849 Ser. 07-C5, Class AAB, 5.62s, 2040 4,896,000 5,177,415 Ser. 07-C2, Class A2, 5.448s, 2049 4,163,086 4,193,588 Ser. 07-C1, Class AAB, 5.336s, 2040 4,596,000 4,864,406 Ser. 06-C5, Class A2, 5.246s, 2039 2,752,744 2,767,429 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 1,984,000 1,998,880 Ser. 05-C5, Class AM, 5.1s, 2038 3,592,000 3,724,876 Ser. 03-CPN1, Class E, 4.891s, 2035 1,632,000 1,605,855 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,328,000 2,432,839 FRB Ser. 03-CK2, Class G, 5.744s, 2036 3,365,000 3,375,133 Ser. 03-C3, Class AX, IO, 1.728s, 2038 68,831,809 1,604,174 Ser. 04-C4, Class AX, IO, 0.355s, 2039 6,876,874 156,105 CWCapital Cobalt Ser. 07-C3, Class A2, 5.736s, 2046 4,163,000 4,259,392 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.517s, 2036 5,278,598 2,322,583 FRB Ser. 06-AR6, Class A6, 0.377s, 2037 11,202,179 5,713,111 FRB Ser. 06-AR6, Class A4, 0.357s, 2037 3,935,485 2,440,000 FRB Ser. 06-AR3, Class A5, 0.357s, 2036 6,121,466 3,917,738 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.22s, 2031 2,057,000 2,226,220 Ser. 98-CF2, Class B3, 6.04s, 2031 4,305,018 4,474,597 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.736s, 2035 254,028 391,142 IFB Ser. 3072, Class SM, 23.113s, 2035 704,208 1,066,127 IFB Ser. 3072, Class SB, 22.966s, 2035 630,950 950,891 IFB Ser. 3249, Class PS, 21.66s, 2036 580,801 857,951 IFB Ser. 2990, Class LB, 16.469s, 2034 1,542,123 1,987,041 IFB Ser. 3835, Class SN, 15.659s, 2041 29,846,715 38,879,813 IFB Ser. 3727, Class PS, IO, 6.514s, 2038 37,464,653 6,507,552 IFB Ser. 3398, Class SI, IO, 6.464s, 2036 4,480,919 587,762 IFB Ser. 3055, Class MS, IO, 6.414s, 2035 6,167,880 1,100,165 IFB Ser. 3708, Class SQ, IO, 6.364s, 2040 25,485,997 4,791,622 IFB Ser. 3852, Class LS, IO, 6.264s, 2041 17,474,765 3,178,485 IFB Ser. 3852, Class NT, 5.814s, 2041 12,519,251 11,965,900 IFB Ser. 3852, Class TB, 5.814s, 2041 1,809,432 1,735,426 IFB Ser. 3752, Class PS, IO, 5.814s, 2040 21,852,871 3,843,483 Ser. 3645, Class ID, IO, 5s, 2040 774,425 121,577 Ser. 3680, Class KI, IO, 5s, 2038 17,683,325 3,142,857 Ser. 3632, Class CI, IO, 5s, 2038 901,597 145,536 Ser. 3626, Class DI, IO, 5s, 2037 631,330 67,394 Ser. 3653, Class CI, IO, 5s, 2036 11,723,130 1,247,693 Ser. 3623, Class CI, IO, 5s, 2036 568,592 96,454 Ser. 3747, Class HI, IO, 4 1/2s, 2037 516,311 76,586 Ser. 3736, Class QI, IO, 4s, 2034 15,685,867 1,939,288 Ser. 3707, Class HI, IO, 4s, 2023 1,037,618 94,226 Ser. T-8, Class A9, IO, 0.343s, 2028 670,317 7,541 Ser. T-59, Class 1AX, IO, 0.273s, 2043 1,476,433 11,073 Ser. T-48, Class A2, IO, 0.212s, 2033 2,074,960 15,111 FRB Ser. T-54, Class 2A, IO, zero %, 2043 859,039 134 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.851s, 2031 2,386,549 3,496,948 IFB Ser. 05-74, Class NK, 26.564s, 2035 140,492 226,691 IFB Ser. 07-53, Class SP, 23.513s, 2037 629,994 965,323 IFB Ser. 06-86, Class SY, 23.33s, 2036 2,015,194 2,928,762 IFB Ser. 05-75, Class GS, 19.688s, 2035 689,399 964,113 IFB Ser. 11-4, Class CS, 12.526s, 2040 7,793,910 8,914,033 IFB Ser. 10-35, Class SG, IO, 6.213s, 2040 19,377,013 3,960,661 Ser. 10-21, Class IP, IO, 5s, 2039 1,306,251 277,024 Ser. 398, Class C5, IO, 5s, 2039 2,426,268 485,254 Ser. 09-31, Class PI, IO, 5s, 2038 7,736,204 1,325,769 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 13,580,651 1,339,859 Ser. 03-W10, Class 1, IO, 1.492s, 2043 618,045 27,812 Ser. 98-W5, Class X, IO, 1.326s, 2028 482,589 20,916 Ser. 98-W2, Class X, IO, 1.035s, 2028 1,168,962 53,751 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,808,746 141 Ser. 07-44, Class CO, PO, zero %, 2037 220,410 187,309 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 2.268s, 2036 3,963,995 1,981,997 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 1,713,000 1,695,870 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 2,508,000 2,508,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,280,049 FRB Ser. 06-C1, Class A2, 5.333s, 2044 (F) 1,313,902 1,371,070 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 3,000,000 3,109,639 Ser. 05-C2, Class XC, IO, 0.128s, 2043 46,275,941 365,580 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 2,958,000 2,934,091 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C2, Class H, 6.756s, 2038 (F) 1,713,000 1,684,697 FRB Ser. 03-C2, Class F, 5.487s, 2040 1,472,000 1,466,812 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.7s, 2041 17,741,670 26,237,446 IFB Ser. 10-158, Class SD, 14.441s, 2040 2,479,000 2,972,197 IFB Ser. 11-70, Class WS, 9.328s, 2040 10,522,271 10,314,877 IFB Ser. 11-56, Class MS, 6.89s, 2041 2,374,656 2,393,511 IFB Ser. 11-56, Class SG, 6.89s, 2041 1,321,528 1,334,611 IFB Ser. 10-167, Class SM, IO, 6.494s, 2040 17,066,481 3,324,892 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 23,191,368 4,301,581 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 13,044,171 2,457,522 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 8,583,873 1,395,738 IFB Ser. 11-35, Class AS, IO, 5.914s, 2037 13,673,724 2,062,388 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 10,626,000 2,738,426 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 13,288,000 3,411,030 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 10,522,271 1,877,173 Ser. 11-70, PO, zero %, 2041 20,228,517 15,124,255 Ser. 10-151, Class KO, PO, zero %, 2037 5,020,291 4,406,209 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 3,136,560 3,172,601 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,197,634 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.58s, 2038 (F) 1,756,000 1,851,628 Ser. 06-GG6, Class A2, 5.506s, 2038 5,793,772 5,880,679 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.841s, 2040 7,910,380 65,787 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.569s, 2035 446,870 63,679 IFB Ser. 04-4, Class 1AS, IO, 5.384s, 2034 1,108,636 163,095 Ser. 06-RP2, Class 1AS1, IO, 5.293s, 2036 976,230 134,464 Ser. 98-2, IO, 0.69s, 2027 189,346 15 FRB Ser. 06-RP2, Class 1AF1, 0.587s, 2036 976,230 780,984 FRB Ser. 04-4, Class 1AF, 0.587s, 2034 1,108,636 886,909 FRB Ser. 05-RP1, Class 1AF, 0.537s, 2035 446,870 357,496 Ser. 98-3, IO, 0.4s, 2027 225,057 18 Ser. 99-2, IO, zero %, 2027 324,134 25 Ser. 98-4, IO, zero %, 2026 253,005 20 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.755s, 2036 4,835,109 2,804,363 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.233s, 2036 287,856 28,786 FRB Ser. 07-AR7, Class 2A1, 4.751s, 2037 2,165,749 1,160,841 FRB Ser. 06-AR11, Class 3A1, 2.916s, 2036 3,491,716 1,658,010 FRB Ser. 06-AR3, Class 2A1A, 2.791s, 2036 5,790,351 2,953,079 FRB Ser. 06-AR39, Class A1, 0.367s, 2037 8,860,463 4,762,499 FRB Ser. 06-AR21, Class A1, 0.307s, 2036 9,445,201 4,061,436 FRB Ser. 06-AR29, Class A2, 0.267s, 2036 8,550,896 4,318,202 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 6,236,700 3,118,350 FRB Ser. 06-A7, Class 1A1, 0.347s, 2036 11,201,425 5,649,719 FRB Ser. 07-A1, Class 1A3A, 0.337s, 2037 5,274,403 2,531,714 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.866s, 2045 814,892 814,172 Ser. 07-C1, Class ASB, 5.857s, 2051 6,010,000 6,450,116 Ser. 07-LD12, Class A2, 5.827s, 2051 3,343,000 3,423,249 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 1,480,000 1,571,634 FRB Ser. 07-CB19, Class ASB, 5.724s, 2049 2,565,000 2,752,099 Ser. 06-CB16, Class A2, 5.45s, 2045 550,667 550,258 Ser. 06-CB17, Class A3, 5.45s, 2043 2,662,000 2,700,154 Ser. 06-LDP8, Class A3B, 5.447s, 2045 543,000 570,056 Ser. 07-LDPX, Class A2, 5.434s, 2049 7,711,431 8,056,502 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,793,927 Ser. 2002-C3, Class D, 5.314s, 2035 1,755,000 1,775,383 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 6,560,000 6,648,018 Ser. 06-LDP8, Class A2, 5.289s, 2045 3,358,021 3,362,094 Ser. 05-CB13, Class A2, 5.247s, 2043 5,153,578 5,144,941 FRB Ser. 03-LN1, Class B, 5.012s, 2037 2,100,000 2,016,000 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 17,225,729 220,489 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 2,004,000 2,024,000 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 2,404,000 2,344,697 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 1,949,000 1,988,950 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 2,635,000 2,685,984 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 8,382,000 8,550,518 Ser. 06-C3, Class A2, 5.532s, 2032 150,370 150,392 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 7,881,000 8,068,691 Ser. 05-C7, Class A2, 5.103s, 2030 225,453 225,453 Ser. 03-C5, Class F, 4.843s, 2037 3,000,000 2,880,000 Ser. 07-C2, Class XW, IO, 0.557s, 2040 5,104,245 106,965 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,764,000 5,804,924 Ser. 03-C8, Class G, 5.35s, 2037 1,803,000 1,845,751 Ser. 03-C5, Class XCL, IO, 0.758s, 2037 5,610,304 72,525 Ser. 05-C3, Class XCL, IO, 0.41s, 2040 61,486,622 1,134,416 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.317s, 2037 (F) 3,824,778 1,921,951 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.367s, 2036 1,950,719 1,092,403 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.807s, 2027 2,003,657 1,664,995 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 97-C2, Class F, 6 1/4s, 2029 2,409,509 2,541,897 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827s, 2050 3,438,000 3,672,321 FRB Ser. 07-C1, Class A2, 5.723s, 2050 3,192,633 3,247,915 Ser. 08-C1, Class A2, 5.425s, 2051 1,597,022 1,633,882 Ser. 05-MCP1, Class XC, IO, 0.19s, 2043 169,314,417 1,845,527 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.93s, 2049 1,150,000 1,220,350 Ser. 07-7, Class ASB, 5.744s, 2050 3,398,000 3,585,341 Ser. 06-1, Class A2, 5.439s, 2039 356,081 355,896 Ser. 07-6, Class A2, 5.331s, 2051 6,684,000 6,767,726 Ser. 2006-3, Class A2, 5.291s, 2046 4,655,986 4,654,595 FRB Ser. 06-4, Class A2FL, 0.306s, 2049 5,524,803 5,184,682 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 3,633,000 3,727,088 Ser. 07-HQ13, Class A2, 5.649s, 2044 13,693,000 14,077,312 Ser. 07-IQ16, Class A2, 5.623s, 2049 2,011,000 2,051,401 Ser. 2006-HQ9, Class A2, 5.618s, 2044 1,192,087 1,191,949 Ser. 07-IQ14, Class A2, 5.61s, 2049 5,528,899 5,635,303 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 1,879,867 1,919,289 Ser. 07-IQ13, Class A3, 5.331s, 2044 1,889,000 1,987,376 Ser. 06-T21, Class A2, 5.09s, 2052 28,360 28,397 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,822,952 1,838,284 Ser. 03-IQ4, Class X1, IO, 1.839s, 2040 59,479,990 1,630,508 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 989,886 884,067 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 3,158,000 3,186,864 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.728s, 2035 2,126,000 2,034,369 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.385s, 2036 1,102,638 683,635 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 843,571 884,788 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.427s, 2036 2,525,211 1,060,589 FRB Ser. 06-AR4, Class A1A, 0.357s, 2036 2,587,907 1,099,860 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 2,441,000 2,513,847 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 193,443 112,136 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,344,014 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.11s, 2036 703,777 429,663 FRB Ser. 07-4, Class 1A1, 0.427s, 2037 1,716,700 746,765 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.537s, 2034 452,401 349,480 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 1,638,755 229,426 Ser. 07-4, Class 1A4, IO, 1s, 2045 3,372,586 137,011 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.537s, 2035 3,627,490 2,756,892 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 7,959,000 7,930,883 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 2,426,388 2,414,256 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.743s, 2049 3,297,000 3,521,007 Ser. 06-C25, Class A2, 5.684s, 2043 281,581 281,581 Ser. 06-C28, Class A3, 5.679s, 2048 1,571,000 1,690,832 Ser. 2006-C28, Class A2, 5 1/2s, 2048 4,101,480 4,110,796 Ser. 07-C30, Class APB, 5.294s, 2043 5,397,000 5,717,090 Ser. 07-C30, Class A3, 5.246s, 2043 3,371,000 3,433,342 Ser. 05-C17, Class AJ, 5.224s, 2042 1,795,820 1,776,425 Ser. 06-C29, IO, 0.37s, 2048 184,153,678 2,740,207 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.062s, 2035 5,905,299 71,985 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.337s, 2036 3,311,351 1,523,222 FRB Ser. 06-AMN1, Class A1, 0.237s, 2036 3,977,896 1,809,943 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.497s, 2037 5,590,643 3,046,900 Total mortgage-backed securities (cost $681,442,589) CORPORATE BONDS AND NOTES (14.5%) (a) Principal amount Value Advertising and marketing services (0.1%) Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $1,675,000 $1,716,940 Airlines (0.1%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 1,144,784 1,214,903 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,188,664 1,259,984 Automotive (0.2%) BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 510,000 516,355 Daimler Finance North America LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 1,085,000 1,118,009 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 200,000 201,018 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,250,000 1,569,443 Banking (2.4%) Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.45s, 2017 (United Kingdom) 4,448,000 4,174,492 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 3,650,000 3,800,198 ING Bank NV 144A sr. unsec. notes FRN 1.297s, 2013 (Netherlands) 4,230,000 4,230,271 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 6,925,000 7,029,754 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 61,959 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 3,600,000 3,569,724 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,881,851 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 2,560,000 2,613,402 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,702,349 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 425,000 442,052 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,673,644 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 40,000 50,795 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $500,000 525,650 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,062,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,944,905 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,715,206 Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,132,478 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,320,763 Broadcasting (0.3%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 500,000 548,750 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,042,948 Turner Broadcasting System, Inc. sr. unsec. unsub. note company quaranty 8 3/8s, 2013 2,365,000 2,677,655 Building materials (0.2%) Building Materials Corp. 144A sr. notes 7s, 2020 1,010,000 1,057,975 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,807,500 Cable television (0.4%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,096,500 Comcast Cable Holdings LLC debs. 9.8s, 2012 290,000 302,899 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,552,700 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,715,000 1,912,225 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,000,000 1,033,750 Chemicals (0.4%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 1,145,000 1,178,759 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,007,000 Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 340,000 340,112 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,480,369 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 295,456 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $813,000 918,690 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,032,000 1,132,620 Coal (0.2%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 481,000 484,006 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 985,000 1,085,963 Peabody Energy Corp. company guaranty 7 3/8s, 2016 945,000 1,070,213 Combined utilities (0.1%) El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,320,225 Commercial and consumer services (0.2%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,000,000 3,045,000 Computers (0.2%) Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 2,095,000 2,409,250 Xerox Corp. sr. unsec. notes 6 7/8s, 2011 1,615,000 1,618,387 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 129,386 Consumer (0.1%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 1,480,000 1,548,450 Consumer goods (0.1%) Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 1,635,000 1,657,191 Electric utilities (1.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 500,000 540,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,085,400 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,143,692 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 $4,180,000 4,387,604 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.199s, 2013 760,000 752,400 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 1,081,000 1,097,747 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 3,439,000 3,772,122 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 1,414,316 1,415,561 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 3,816,000 4,995,510 Electronics (—%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 2.999s, 2013 (Netherlands) 435,000 434,728 Financial (0.7%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,492,500 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 415,000 425,126 CIT Group, Inc. sr. bonds 7s, 2014 557,672 561,854 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 1,500,000 1,503,750 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 3,185,000 3,222,783 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,369,804 GATX Corp. notes 4 3/4s, 2012 750,000 779,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,193,125 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,027,000 1,069,364 Food (0.5%) Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 361,350 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 250,000 349,703 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $500,000 577,500 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,369,715 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 905,000 1,057,719 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,960,000 2,337,300 Forest products and packaging (0.6%) Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 965,000 1,037,542 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) 890,000 1,010,150 Sealed Air Corp. sr. notes 7 7/8s, 2017 1,385,000 1,506,359 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,442,000 1,515,591 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,040,000 1,105,000 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,551,280 Gaming and lottery (—%) Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 100,000 141,614 Health-care services (0.3%) Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,021,500 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 920,000 984,400 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 871,413 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 674,975 Tenet Healthcare Corp. sr. notes 9s, 2015 785,000 836,025 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 143,650 Insurance (0.8%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 1,075,000 1,157,767 MetLife Global Funding I 144A sr. sec. unsub. notes 5 1/8s, 2013 350,000 372,018 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 1,030,000 1,052,268 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 219,108 MetLife, Inc. sr. unsec. unsub. notes 2 3/8s, 2014 4,000,000 4,102,780 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,776,992 Prudential Financial, Inc. sr. notes 6.2s, 2015 1,595,000 1,797,428 Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 791,000 810,472 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 4,250,000 4,346,934 Lodging/Tourism (0.1%) Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 1,000,000 1,031,250 MGM Resorts International sr. notes 10 3/8s, 2014 340,000 388,450 Machinery (0.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 227,000 244,025 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,060,000 Media (0.2%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 895,000 1,058,338 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,704,001 Metals (0.6%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,050,645 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,836,000 1,996,650 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,704,787 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 1,386,000 1,463,963 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 3,190,000 3,378,200 Natural gas utilities (0.7%) Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 3,780,000 3,949,480 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 2,510,000 2,641,775 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,641,538 Oil and gas (0.9%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,098,625 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 300,000 299,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 955,000 1,055,275 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,197,530 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 593,000 612,273 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,184,785 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,137,500 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 985,000 1,021,938 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 1,000,000 1,040,000 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 2,900,000 3,069,645 Pharmaceuticals (—%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 732,582 Power producers (0.1%) GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 $1,500,000 1,560,000 Railroads (—%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 305,000 335,500 Real estate (0.4%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 450,275 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,730,000 1,760,275 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 3,900,000 4,356,078 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 300,000 323,873 Regional Bells (0.3%) Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,005,000 1,102,988 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 2,835,000 3,083,063 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 1,000,000 1,015,000 Retail (0.5%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,752,000 QVC Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,034,963 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 725,000 661,563 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,968,274 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,016,500 Telecommunications (0.6%) Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Bermuda) 1,480,000 1,709,400 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 222,863 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,463,675 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,071,759 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 1,036,000 1,074,850 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 850,000 1,209,565 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $1,000,000 1,068,750 Telephone (0.3%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 3,010,000 3,189,811 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,066,250 Textiles (0.1%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.77s, 2014 1,500,000 1,496,250 Total corporate bonds and notes (cost $238,123,946) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $19,957,379 $21,296,707 4s, January 20, 2041 7,782,546 8,046,120 U.S. Government Agency Mortgage Obligations (7.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 770,944 754,019 Federal National Mortgage Association Pass-Through Certificates 5s, TBA, August 1, 2041 17,000,000 18,144,845 5s, TBA, July 1, 2041 23,000,000 24,578,554 4 1/2s, TBA, August 1, 2041 32,000,000 33,404,998 4s, TBA, August 1, 2041 42,000,000 42,669,375 Total U.S. government and agency mortgage obligations (cost $147,368,666) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.2%) (a) Principal amount Value Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 $1,500,000 $1,503,903 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 660,000 666,597 2 1/8s, FDIC guaranteed notes, June 15, 2012 840,000 853,110 Total U.S. government agency obligations (cost $3,006,207) U.S. TREASURY OBLIGATIONS (-%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $367,986 Total U.S. treasury obligations (cost $348,344) ASSET-BACKED SECURITIES (6.2%) (a) Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 $7,733,422 $6,032,069 Ser. 00-5, Class A6, 7.96s, 2032 4,610,238 3,734,293 Ser. 01-1, Class A5, 7.49s, 2031 4,472,774 4,566,425 Ser. 00-6, Class A5, 7.27s, 2031 6,879,157 7,224,490 Ser. 01-3, Class A4, 6.91s, 2033 2,007,375 2,067,596 Countrywide Asset Backed Certificates FRB Ser. 07-8, Class 2A2, 0.317s, 2037 3,881,000 2,804,023 FRB Ser. 07-1, Class 2A2, 0.287s, 2037 2,000,000 1,465,000 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.337s, 2036 5,166,000 2,634,660 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 7,785,151 6,948,247 Ser. 96-8, Class M1, 7.85s, 2027 1,337,000 1,372,160 FRN Ser. 96-9, Class M1, 7.63s, 2027 4,575,000 4,632,918 Ser. 99-4, Class A7, 7.41s, 2031 2,114,540 1,921,588 Ser. 99-3, Class A8, 7.06s, 2031 1,876,000 1,784,545 Ser. 1997-5, Class M1, 6.95s, 2029 5,010,000 4,709,400 Ser. 98-3, Class A6, 6.76s, 2030 1,271,991 1,371,326 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.487s, 2036 3,420,985 1,847,332 FRB Ser. 05-11, Class 3A4, 0.437s, 2035 1,403,312 1,157,733 FRB Ser. 07-3, Class A4A, 0.407s, 2047 3,493,529 1,676,894 FRB Ser. 06-3, Class A2, 0.377s, 2036 8,734,771 4,454,733 FRB Ser. 06-17, Class A2, 0.367s, 2036 1,564,099 703,845 FRB Ser. 06-11, Class 2A2, 0.347s, 2036 10,953,819 4,983,988 FRB Ser. 06-12, Class A2A, 0.337s, 2036 2,107,612 1,085,420 FRB Ser. 06-17, Class A1, 0.247s, 2036 7,106,368 3,233,397 FRB Ser. 06-12, Class A1, 0.237s, 2036 9,694,659 4,508,017 FRB Ser. 07-3, Class 2A1A, 0.188s, 2047 5,477,685 2,711,454 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.237s, 2036 58,094 39,214 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.367s, 2036 4,174,740 2,129,117 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 5,927,000 5,393,570 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.357s, 2037 4,548,835 2,274,418 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 2,808,804 1,826,602 Ser. 00-D, Class A4, 7.4s, 2030 3,486,396 2,213,862 Ser. 02-B, Class A4, 7.09s, 2032 2,849,226 2,985,248 Ser. 02-A, Class A4, 6.97s, 2032 2,544,948 2,525,067 Ser. 98-A, Class M, 6.825s, 2028 2,176,000 2,094,667 Ser. 01-D, Class A2, 5.26s, 2019 2,593,472 1,737,626 Ser. 02-B, Class A2, 5.19s, 2019 2,222,529 2,119,307 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.237s, 2037 166,249 156,274 Total asset-backed securities (cost $108,390,659) SENIOR LOANS (3.4%) (a) Principal amount Value Advertising and marketing services (0.1%) Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $995,000 $998,721 Affinion Group, Inc. bank term loan FRN 5s, 2016 992,471 988,253 Aerospace and defense (0.1%) Sequa Corp. bank term loan FRN 3 1/2s, 2014 1,000,000 979,250 TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017 220,890 220,890 Airlines (0.1%) Delta Air LInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 833,000 829,096 Biotechnology (0.1%) Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 1,000,000 995,313 Broadcasting (—%) Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 795,666 Building materials (0.1%) CPG International, Inc. bank term loan FRN 6s, 2017 64,000 63,760 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 997,500 996,669 Cable television (—%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 603,805 603,674 Chemicals (0.3%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 997,500 997,500 AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 262,296 262,155 General Chemical Group, Inc. bank term loan FRN Ser. B, 5.002s, 2018 724,951 728,576 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,466,325 1,461,285 Styron Corp. bank term loan FRN 6s, 2017 497,500 497,500 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 497,500 499,988 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 778,090 775,867 Coal (—%) Suncoke Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 500,000 500,000 Commercial and consumer services (0.2%) Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 713,213 712,098 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,307,692 1,306,875 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.705s, 2014 1,085,666 1,048,272 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.69s, 2014 108,116 104,392 Communications equipment (—%) CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 354,113 355,109 Computers (0.1%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 1,000,000 974,750 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 662,670 664,050 Construction (—%) Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 284,288 284,080 Consumer goods (0.2%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 992,500 994,567 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,500,000 1,499,465 Spectrum Brands, Inc. bank term loan FRN 5.076s, 2016 906,765 911,292 Containers (0.1%) Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 372,031 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 498,750 494,801 Electric utilities (—%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 498,750 499,373 Energy (oil field) (—%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 528,088 527,062 Entertainment (—%) Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 248,750 248,439 Food (0.1%) Dean Foods Co. bank term loan FRN Ser. A1, 3.44s, 2014 394,805 388,094 Dean Foods Co. bank term loan FRN Ser. B, 3 1/4s, 2016 994,975 961,394 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 480,000 477,600 Forest products and packaging (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 835,000 832,913 Gaming and lottery (0.3%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 897,750 899,495 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.686s, 2015 1,462,500 1,418,321 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 1,000,000 900,833 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 964,980 975,836 Isle of Capri Casinos, Inc. bank term loan FRN 4 1/2s, 2017 857,850 861,425 Health-care services (0.3%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 545,000 544,319 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 995,000 996,422 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 598,500 595,080 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 568,575 565,495 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 750,000 748,125 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 970,497 964,735 Insurance (—%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 345,836 346,701 Machinery (—%) Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 665,000 665,416 Manufacturing (0.1%) SRAM Corp. bank term loan FRN 4.767s, 2018 833,000 831,959 Media (—%) Nielsen Finance LLC bank term loan FRN Ser. C, 3.436s, 2016 497,487 494,822 Metals (—%) Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 283,575 283,614 Oil and gas (0.1%) MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 835,000 834,188 Pharmaceuticals (0.1%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,002,750 Power producers (—%) New Devlopment Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 399,000 395,110 Publishing (0.1%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 992,268 865,754 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 796,000 800,229 Railroads (0.1%) Swift Transportation Co., LLC bank term loan FRN 4.87s, 2016 943,354 946,175 Restaurants (0.1%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 920,375 917,574 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 380,849 380,690 Retail (0.4%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 246,875 246,534 Claire's Stores, Inc. bank term loan FRN 3.023s, 2014 498,294 455,067 General Nutrition Centers, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 450,000 449,325 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 997,500 957,184 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,243,750 1,227,038 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 240,000 240,643 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 796,000 795,448 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,262,074 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 990,000 985,360 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 953,389 Semiconductor (—%) Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 397,000 395,346 Telecommunications (0.2%) Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 1,000,000 950,625 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 997,500 999,370 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 3.938s, 2018 1,122,185 1,116,925 SBA Communications Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 500,000 499,688 Textiles (—%) Gymboree Corp. bank term loan FRN 5s, 2018 497,500 483,374 Total senior loans (cost $57,298,557) PURCHASED OPTIONS OUTSTANDING (1.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $32,871,190 $1,509,774 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 32,871,190 1,080,147 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 32,871,190 1,270,471 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 32,871,190 1,270,471 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 13,148,476 596,152 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 13,148,476 $432,453 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 32,871,190 1,540,344 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 32,871,190 1,043,003 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 30,869,388 1,450,861 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25 2022. Jul-12/3.54 30,869,388 970,842 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 32,897,229 1,458,663 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 32,897,229 1,086,924 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 27,191,171 730,627 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 27,191,171 257,500 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 20,836,258 1,458,746 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 20,836,258 549,869 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 14,319,049 989,446 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 14,319,049 357,088 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 20,561,413 846,513 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 20,561,413 268,326 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 35,986,845 1,003,313 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November23, 2021. Nov-11/3.21 35,986,845 540,522 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 17,958,447 996,155 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 17,958,447 422,742 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 31,356,962 772,949 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 31,356,962 367,817 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 52,446,296 2,400,467 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 52,446,296 939,838 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 26,457,437 572,010 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 26,457,437 211,660 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 38,710,000 839,620 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 38,710,000 1,161 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 17,401,000 804,640 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 17,401,000 173,036 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 31,649,737 1,700,857 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 31,649,737 125,649 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 35,950,000 731,223 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 35,950,000 — Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 15,020,000 571 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 15,020,000 533 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 15,020,000 228 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 15,020,000 190 Total purchased options outstanding (cost $32,062,816) FOREIGN GOVERNMENT BONDS AND NOTES (1.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,669,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,212,107 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,520,000 13,218,098 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 14,010,000 3,387,898 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 973,248 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 2,000,000 2,070,077 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 2,100,000 2,139,245 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 4,000,000 4,075,400 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,793,500 Total foreign government bonds and notes (cost $30,896,797) SHORT-TERM INVESTMENTS (36.7%) (a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.221%, March 8, 2012 (SEGSF) $60,000,000 $59,912,000 U.S. Treasury Bills for an effective yield of 0.245%, February 9, 2012 (SEGSF) 25,000,000 24,961,333 U.S. Treasury Bills for effective yields from 0.101% to 0.200%, December 15, 2011 (SEG) (SEGSF) 107,000,000 106,919,968 U.S. Treasury Bills for an effective yield of 0.166%, November 17, 2011 (SEG) (SEGSF) 50,000,000 49,969,250 U.S. Treasury Bills for effective yields from 0.112% to 0.143%, October 20, 2011 (SEG) (SEGSF) 87,000,000 86,959,440 U.S. Treasury Bills for an effective yield of 0.104%, September 22, 2011 20,000,000 19,994,078 U.S. Treasury Bills for effective yields from 0.084% to 0.103%, August 25, 2011 (SEG) (SEGSF) 5,602,000 5,601,271 U.S. Treasury Bills for effective yields from 0.119% to 0.150%, May 3, 2012 (SEGSF) 74,000,000 73,920,650 U.S. Treasury Bills for effective yields from 0.122% to 0.128%, April 5, 2012 (SEGSF) 40,000,000 39,965,246 Putnam Money Market Liquidity Fund 0.05% (e) 151,170,648 151,170,648 Total short-term investments (cost $619,373,884) TOTAL INVESTMENTS Total investments (cost $1,918,312,465) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $536,088,423) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $628,138 $595,448 $(32,690) Brazilian Real Buy 8/17/11 3,067,926 3,052,206 15,720 British Pound Sell 8/17/11 4,914,922 4,786,656 (128,266) Canadian Dollar Buy 8/17/11 3,151,258 3,232,092 (80,834) Chilean Peso Sell 8/17/11 227,959 269,510 41,551 Czech Koruna Buy 8/17/11 2,801,445 2,742,398 59,047 Euro Sell 8/17/11 7,199,529 6,937,698 (261,831) Hungarian Forint Buy 8/17/11 1,597,941 1,608,846 (10,905) Japanese Yen Buy 8/17/11 2,505,578 2,585,557 (79,979) Mexican Peso Buy 8/17/11 1,414,958 1,407,311 7,647 Norwegian Krone Sell 8/17/11 1,156,994 1,138,851 (18,143) Philippines Peso Buy 8/17/11 952,521 926,863 25,658 Russian Ruble Buy 8/17/11 2,658,109 2,621,950 36,159 Singapore Dollar Buy 8/17/11 2,838,646 2,780,903 57,743 South African Rand Buy 8/17/11 1,774,877 1,762,430 12,447 South Korean Won Buy 8/17/11 3,090,881 3,009,437 81,444 Swedish Krona Sell 8/17/11 1,752,346 1,615,471 (136,875) Swiss Franc Sell 8/17/11 10,230,365 9,625,825 (604,540) Taiwan Dollar Sell 8/17/11 1,696,972 1,706,893 9,921 Turkish Lira Sell 8/17/11 1,350,755 1,347,712 (3,043) Barclays Bank PLC Australian Dollar Buy 8/17/11 2,624,414 2,591,593 32,821 Brazilian Real Buy 8/17/11 3,825,184 3,742,977 82,207 British Pound Buy 8/17/11 2,709,704 2,701,094 8,610 Canadian Dollar Buy 8/17/11 2,342,803 2,407,245 (64,442) Chilean Peso Sell 8/17/11 198,676 214,800 16,124 Czech Koruna Sell 8/17/11 90,614 124,308 33,694 Euro Sell 8/17/11 10,514,015 10,365,497 (148,518) Hungarian Forint Sell 8/17/11 952,954 1,004,669 51,715 Indian Rupee Sell 8/17/11 3,440,873 3,363,644 (77,229) Japanese Yen Buy 8/17/11 11,963,440 11,635,484 327,956 Malaysian Ringgit Buy 8/17/11 3,317,394 3,269,028 48,366 Mexican Peso Buy 8/17/11 3,513,394 3,524,719 (11,325) New Zealand Dollar Sell 8/17/11 647,981 609,652 (38,329) Norwegian Krone Sell 8/17/11 777,592 765,301 (12,291) Philippines Peso Buy 8/17/11 1,154,704 1,124,638 30,066 Polish Zloty Buy 8/17/11 92,921 93,772 (851) Russian Ruble Buy 8/17/11 1,637,646 1,615,368 22,278 Singapore Dollar Buy 8/17/11 1,428,131 1,399,650 28,481 South Korean Won Buy 8/17/11 2,547,918 2,493,206 54,712 Swedish Krona Sell 8/17/11 5,245,474 4,951,962 (293,512) Swiss Franc Buy 8/17/11 1,650,574 1,556,307 94,267 Taiwan Dollar Sell 8/17/11 1,990,587 2,012,671 22,084 Thai Baht Buy 8/17/11 2,044,879 1,982,756 62,123 Turkish Lira Buy 8/17/11 567,792 589,703 (21,911) Citibank, N.A. Australian Dollar Buy 8/17/11 2,590,493 2,455,325 135,168 Brazilian Real Buy 8/17/11 2,593,894 2,561,217 32,677 British Pound Sell 8/17/11 4,164,517 4,050,836 (113,681) Canadian Dollar Buy 8/17/11 1,662,219 1,803,964 (141,745) Chilean Peso Buy 8/17/11 2,440,350 2,354,634 85,716 Czech Koruna Buy 8/17/11 757,361 757,995 (634) Euro Sell 8/17/11 7,760,751 7,675,596 (85,155) Hungarian Forint Buy 8/17/11 534,516 546,510 (11,994) Japanese Yen Sell 8/17/11 5,614,939 5,238,695 (376,244) Mexican Peso Buy 8/17/11 767,270 744,213 23,057 New Zealand Dollar Sell 8/17/11 822,319 773,574 (48,745) Norwegian Krone Buy 8/17/11 3,885,326 3,889,368 (4,042) Polish Zloty Sell 8/17/11 932,875 940,117 7,242 Singapore Dollar Buy 8/17/11 1,314,292 1,288,071 26,221 South African Rand Buy 8/17/11 1,851,160 1,840,850 10,310 South Korean Won Buy 8/17/11 1,942,204 1,893,071 49,133 Swedish Krona Buy 8/17/11 326,317 318,309 8,008 Swiss Franc Sell 8/17/11 2,251,935 2,128,579 (123,356) Taiwan Dollar Sell 8/17/11 1,813,978 1,825,539 11,561 Turkish Lira Buy 8/17/11 177,933 184,947 (7,014) Credit Suisse AG Australian Dollar Buy 8/17/11 2,908,844 2,651,912 256,932 Brazilian Real Buy 8/17/11 3,337,546 3,294,693 42,853 British Pound Sell 8/17/11 6,512,489 6,301,265 (211,224) Canadian Dollar Buy 8/17/11 2,896,458 3,095,991 (199,533) Czech Koruna Buy 8/17/11 2,491,234 2,453,053 38,181 Euro Buy 8/17/11 4,523,814 4,278,970 244,844 Hungarian Forint Buy 8/17/11 1,597,941 1,607,812 (9,871) Indian Rupee Sell 8/17/11 3,002,485 2,935,635 (66,850) Japanese Yen Buy 8/17/11 1,551,838 1,587,122 (35,284) Malaysian Ringgit Buy 8/17/11 3,291,681 3,245,628 46,053 Mexican Peso Buy 8/17/11 3,374,747 3,336,494 38,253 Norwegian Krone Buy 8/17/11 1,155,214 1,315,487 (160,273) Polish Zloty Buy 8/17/11 36,730 37,022 (292) Russian Ruble Buy 8/17/11 2,529,623 2,494,411 35,212 South African Rand Buy 8/17/11 1,864,558 1,905,254 (40,696) South Korean Won Buy 8/17/11 3,901,671 3,870,491 31,180 Swedish Krona Buy 8/17/11 169,465 412,821 (243,356) Swiss Franc Sell 8/17/11 1,030,452 1,116,325 85,873 Taiwan Dollar Sell 8/17/11 2,159,587 2,175,629 16,042 Turkish Lira Sell 8/17/11 1,408,826 1,463,418 54,592 Deutsche Bank AG Australian Dollar Buy 8/17/11 6,495,554 6,139,169 356,385 Brazilian Real Buy 8/17/11 2,245,910 2,205,736 40,174 British Pound Buy 8/17/11 1,612,352 1,538,656 73,696 Canadian Dollar Buy 8/17/11 3,501,282 3,791,377 (290,095) Chilean Peso Buy 8/17/11 2,373,505 2,338,917 34,588 Czech Koruna Buy 8/17/11 864,922 865,414 (492) Euro Sell 8/17/11 6,953,814 6,889,240 (64,574) Hungarian Forint Sell 8/17/11 599,587 557,524 (42,063) Malaysian Ringgit Buy 8/17/11 3,343,106 3,293,601 49,505 Mexican Peso Buy 8/17/11 2,446,332 2,434,322 12,010 New Zealand Dollar Sell 8/17/11 872,043 820,837 (51,206) Norwegian Krone Sell 8/17/11 930,006 915,757 (14,249) Philippines Peso Buy 8/17/11 1,136,352 1,105,998 30,354 Polish Zloty Sell 8/17/11 779,849 786,444 6,595 Singapore Dollar Buy 8/17/11 1,164,475 1,140,834 23,641 South Korean Won Buy 8/17/11 1,827,821 1,741,696 86,125 Swedish Krona Buy 8/17/11 1,658,098 1,616,024 42,074 Swiss Franc Buy 8/17/11 2,407,599 2,254,870 152,729 Taiwan Dollar Sell 8/17/11 3,720,553 3,727,335 6,782 Turkish Lira Sell 8/17/11 900,287 855,762 (44,525) Goldman Sachs International Australian Dollar Buy 8/17/11 5,641,717 5,532,641 109,076 British Pound Sell 8/17/11 3,608,942 3,510,580 (98,362) Canadian Dollar Sell 8/17/11 766,494 550,405 (216,089) Chilean Peso Buy 8/17/11 1,918,568 1,867,183 51,385 Euro Sell 8/17/11 11,345,078 11,126,019 (219,059) Hungarian Forint Sell 8/17/11 127,170 149,791 22,621 Japanese Yen Sell 8/17/11 798,061 653,954 (144,107) Norwegian Krone Sell 8/17/11 222,259 145,576 (76,683) Polish Zloty Buy 8/17/11 556,810 564,948 (8,138) South African Rand Buy 8/17/11 695,037 734,305 (39,268) Swedish Krona Buy 8/17/11 4,508,711 4,393,826 114,885 Swiss Franc Buy 8/17/11 927,141 728,449 198,692 HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 2,713,223 2,493,222 220,001 British Pound Sell 8/17/11 3,227,004 3,127,886 (99,118) Euro Sell 8/17/11 3,929,561 3,845,345 (84,216) Japanese Yen Sell 8/17/11 3,649,286 3,476,252 (173,034) New Zealand Dollar Sell 8/17/11 1,996,122 1,879,140 (116,982) Norwegian Krone Sell 8/17/11 541,219 533,584 (7,635) Philippines Peso Buy 8/17/11 1,136,352 1,106,125 30,227 Singapore Dollar Buy 8/17/11 1,058,032 1,036,919 21,113 South Korean Won Buy 8/17/11 2,192,135 2,137,834 54,301 Swiss Franc Buy 8/17/11 3,356,417 3,158,100 198,317 Taiwan Dollar Sell 8/17/11 1,733,441 1,746,134 12,693 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 2,285,865 2,166,779 119,086 Brazilian Real Buy 8/17/11 2,816,854 2,756,046 60,808 British Pound Sell 8/17/11 1,441,671 1,270,666 (171,005) Canadian Dollar Buy 8/17/11 752,995 831,730 (78,735) Chilean Peso Buy 8/17/11 1,286,222 1,252,438 33,784 Czech Koruna Buy 8/17/11 707,606 699,933 7,673 Euro Sell 8/17/11 4,926,492 4,664,514 (261,978) Hungarian Forint Buy 8/17/11 505,034 562,394 (57,360) Japanese Yen Buy 8/17/11 4,317,926 4,316,140 1,786 Malaysian Ringgit Buy 8/17/11 3,201,150 3,153,224 47,926 Mexican Peso Buy 8/17/11 2,426,891 2,395,814 31,077 New Zealand Dollar Buy 8/17/11 1,301,575 1,308,299 (6,724) Norwegian Krone Sell 8/17/11 800,181 787,821 (12,360) Polish Zloty Sell 8/17/11 431 434 3 Russian Ruble Buy 8/17/11 1,637,646 1,613,615 24,031 Singapore Dollar Buy 8/17/11 1,861,381 1,823,517 37,864 South African Rand Buy 8/17/11 1,822,455 1,805,128 17,327 South Korean Won Buy 8/17/11 1,073,732 990,048 83,684 Swedish Krona Buy 8/17/11 532,986 448,759 84,227 Swiss Franc Buy 8/17/11 1,345,584 1,268,159 77,425 Taiwan Dollar Sell 8/17/11 3,086,520 3,110,940 24,420 Thai Baht Buy 8/17/11 1,135,241 1,099,147 36,094 Turkish Lira Buy 8/17/11 566,729 588,293 (21,564) Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 3,260,895 3,320,118 (59,223) Brazilian Real Buy 8/17/11 521,526 506,128 15,398 British Pound Buy 8/17/11 4,196,058 4,053,110 142,948 Canadian Dollar Buy 8/17/11 2,186,679 2,273,339 (86,660) Chilean Peso Sell 8/17/11 50,640 72,931 22,291 Czech Koruna Buy 8/17/11 969,827 969,975 (148) Euro Sell 8/17/11 14,039,605 13,953,529 (86,076) Hungarian Forint Buy 8/17/11 72,878 55,384 17,494 Indian Rupee Sell 8/17/11 2,522,919 2,466,203 (56,716) Japanese Yen Buy 8/17/11 1,977,663 2,116,903 (139,240) Malaysian Ringgit Buy 8/17/11 1,386,479 1,371,269 15,210 Mexican Peso Buy 8/17/11 1,289,918 1,290,393 (475) New Zealand Dollar Buy 8/17/11 71,121 21,024 50,097 Norwegian Krone Buy 8/17/11 5,510,466 5,423,324 87,142 Polish Zloty Sell 8/17/11 1,329,729 1,252,767 (76,962) Russian Ruble Buy 8/17/11 1,637,646 1,616,809 20,837 Singapore Dollar Buy 8/17/11 1,662,870 1,629,111 33,759 South African Rand Buy 8/17/11 3,781,050 3,769,988 11,062 South Korean Won Buy 8/17/11 3,953,917 3,846,716 107,201 Swedish Krona Sell 8/17/11 4,692,155 4,307,496 (384,659) Swiss Franc Buy 8/17/11 1,728,786 1,629,975 98,811 Taiwan Dollar Sell 8/17/11 3,507,319 3,533,372 26,053 Turkish Lira Buy 8/17/11 183,598 190,625 (7,027) State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 2,947,375 2,766,566 (180,809) Brazilian Real Buy 8/17/11 49,290 33,055 16,235 British Pound Buy 8/17/11 993,859 966,765 27,094 Canadian Dollar Buy 8/17/11 2,341,548 2,493,985 (152,437) Czech Koruna Buy 8/17/11 1,951,355 1,896,135 55,220 Euro Sell 8/17/11 6,463,104 6,277,570 (185,534) Hungarian Forint Sell 8/17/11 654,756 698,299 43,543 Japanese Yen Sell 8/17/11 1,396,279 1,132,494 (263,785) Malaysian Ringgit Buy 8/17/11 1,995,834 1,966,561 29,273 Mexican Peso Sell 8/17/11 992,076 1,028,502 36,426 Norwegian Krone Sell 8/17/11 2,370,925 2,333,270 (37,655) Philippines Peso Buy 8/17/11 1,967,676 1,915,468 52,208 Polish Zloty Sell 8/17/11 1,044,467 1,041,590 (2,877) Russian Ruble Buy 8/17/11 1,637,646 1,619,755 17,891 Singapore Dollar Buy 8/17/11 1,793,743 1,757,670 36,073 South African Rand Buy 8/17/11 1,552,458 1,540,794 11,664 South Korean Won Buy 8/17/11 1,897,060 1,904,707 (7,647) Swedish Krona Buy 8/17/11 861,892 840,694 21,198 Swiss Franc Buy 8/17/11 1,766,815 1,754,019 12,796 Taiwan Dollar Sell 8/17/11 2,907,830 2,928,919 21,089 Thai Baht Buy 8/17/11 1,135,241 1,102,364 32,877 Turkish Lira Sell 8/17/11 33,403 14,552 (18,851) UBS AG Australian Dollar Sell 8/17/11 145,782 99,931 (45,851) Brazilian Real Buy 8/17/11 2,771,929 2,746,852 25,077 British Pound Sell 8/17/11 702,437 626,744 (75,693) Canadian Dollar Buy 8/17/11 7,849,736 7,862,430 (12,694) Czech Koruna Buy 8/17/11 2,605,433 2,620,111 (14,678) Euro Sell 8/17/11 15,093,549 15,193,256 99,707 Hungarian Forint Buy 8/17/11 1,259,026 1,285,389 (26,363) Indian Rupee Sell 8/17/11 3,742,450 3,659,934 (82,516) Japanese Yen Buy 8/17/11 1,717,415 1,770,095 (52,680) Mexican Peso Buy 8/17/11 1,516,444 1,485,033 31,411 New Zealand Dollar Buy 8/17/11 130,403 140,492 (10,089) Norwegian Krone Sell 8/17/11 3,971,863 3,662,062 (309,801) Polish Zloty Buy 8/17/11 74,574 75,158 (584) Russian Ruble Buy 8/17/11 1,637,657 1,617,194 20,463 Singapore Dollar Buy 8/17/11 1,614,510 1,581,346 33,164 South African Rand Buy 8/17/11 1,918,193 1,896,048 22,145 South Korean Won Buy 8/17/11 3,138,924 3,070,516 68,408 Swedish Krona Buy 8/17/11 300,503 580,544 (280,041) Swiss Franc Sell 8/17/11 997,874 940,895 (56,979) Taiwan Dollar Sell 8/17/11 3,851,124 3,871,614 20,490 Thai Baht Buy 8/17/11 1,933,850 1,876,319 57,531 Turkish Lira Sell 8/17/11 86,871 62,584 (24,287) Westpac Banking Corp. Australian Dollar Sell 8/17/11 6,832,237 6,550,946 (281,291) British Pound Buy 8/17/11 1,854,164 1,723,885 130,279 Canadian Dollar Buy 8/17/11 978,915 947,169 31,746 Euro Sell 8/17/11 6,772,724 6,609,077 (163,647) Japanese Yen Buy 8/17/11 1,035,672 1,129,408 (93,736) New Zealand Dollar Sell 8/17/11 1,379,185 1,291,728 (87,457) Norwegian Krone Sell 8/17/11 6,393,234 6,295,833 (97,401) Swedish Krona Buy 8/17/11 4,062,380 3,960,953 101,427 Swiss Franc Sell 8/17/11 4,121,048 3,994,141 (126,907) Total FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 356 $42,829,700 Sep-11 $454,321 Canadian Government Bond 10 yr (Long) 49 6,540,514 Sep-11 28,888 Euro-Bund 10 yr (Long) 97 18,165,065 Sep-11 113,898 Euro-Dollar 90 day (Short) 1,057 262,743,775 Jun-12 (563,930) Euro-Schatz 2 yr (Short) 22 3,426,992 Sep-11 (42,647) Euro-Swiss Frank 3 Month (Short) 110 34,789,304 Dec-11 (150,061) Euro-Swiss Frank 3 Month (Short) 110 34,695,203 Dec-12 (332,399) Euro-Swiss Frank 3 Month (Short) 110 34,757,937 Jun-12 (272,127) Euro-Swiss Frank 3 Month (Short) 110 34,778,848 Mar-12 (211,113) Euro-Swiss Frank 3 Month (Short) 110 34,792,789 Sep-11 (80,513) Japanese Government Bond 10 yr (Long) 18 33,124,951 Sep-11 75,451 Japanese Government Bond 10 yr Mini (Short) 13 2,391,852 Sep-11 (15,182) U.K. Gilt 10 yr (Long) 142 29,184,234 Sep-11 669,891 U.S. Treasury Bond 20 yr (Short) 528 67,650,000 Sep-11 (1,854,498) U.S. Treasury Bond 30 yr (Long) 105 13,853,438 Sep-11 383,528 U.S. Treasury Note 2 yr (Short) 1,220 268,304,689 Sep-11 (513,414) U.S. Treasury Note 5 yr (Long) 344 41,777,188 Sep-11 668,534 U.S. Treasury Note 10 yr (Short) 785 98,664,688 Sep-11 (820,711) Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $86,304,312) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $5,758,100 Apr-12/$4.8675 $13,877 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 837,631 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 1,305,498 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,332,000 Aug-11/4.49 1,705,762 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,332,000 Aug-11/4.49 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 885,993 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.7 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.7 539,915 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 2,001,933 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 1,770,269 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,871,852 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,898,818 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 36,452,670 Dec-11/2.225 182,992 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 36,452,670 Dec-11/2.225 799,043 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 51,393,175 Dec-11/2.28 248,332 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 51,393,175 Dec-11/2.28 1,220,588 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 200,463 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 562,355 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 30,127 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 92,770 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 20,519 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 3,247,612 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.8 26,130 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.8 5,685,511 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 10,803,964 Jul-14/4.19 681,730 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 10,803,964 Jul-14/4.19 681,730 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 10,812,522 Jul-14/4.29 628,532 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 10,812,522 Jul-14/4.29 720,503 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 4,321,586 Jul-14/4.34 245,349 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 4,321,586 Jul-14/4.34 297,165 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 10,803,964 Jul-14/4.35 609,733 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 10,803,964 Jul-14/4.35 747,948 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 10,146,020 Jul-14/4.36 566,158 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 10,146,020 Jul-14/4.36 708,781 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 10,803,991 Jul-14/4.3725 600,021 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 10,803,991 Jul-14/4.375 761,012 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 17,484,676 Jul-16/4.67 1,269,387 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 17,484,676 Jul-16/4.67 1,269,387 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 17,498,526 Jul-16/4.74 1,194,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 17,498,526 Jul-16/4.74 1,314,017 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 16,419,887 Jul-16/4.79 1,096,110 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 16,419,887 Jul-16/4.79 1,267,517 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 6,993,870 Jul-16/4.8 464,841 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 6,993,870 Jul-16/4.8 542,144 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 17,484,676 Jul-16/4.8 1,164,689 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 17,484,676 Jul-16/4.8 1,354,905 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 17,484,676 Jul-16/4.815 1,153,534 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 17,484,676 Jul-16/4.815 1,366,585 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 24,553,095 Jun-16/4.575 945,049 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 24,553,095 Jun-16/4.575 1,111,764 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 12,793,343 Jun-16/4.815 851,909 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 12,793,343 Jun-16/4.815 1,021,293 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 24,709,984 Jun-16/4.89 813,650 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 24,709,984 Jun-16/4.39 1,012,368 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 25,111,120 Jun-16/5.12 746,453 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 25,111,120 Jun-16/4.12 881,651 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 4,040,933 Jun-16/5.86 161,609 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 4,040,933 Jun-16/4.86 329,296 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,005,119 May-16/4.6 835,094 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,005,119 May-16/4.6 1,010,695 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 33,209,608 May-16/4.7575 1,149,783 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 33,209,608 May-16/4.7575 1,651,680 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 50,714,521 May-16/4.7575 1,765,778 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 50,714,521 May-16/4.7575 2,523,047 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 41,578,327 May-16/4.765 1,407,759 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 41,578,327 May-16/4.765 2,071,224 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 126,786,296 May-16/4.77 4,364,999 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 126,786,296 May-16/4.77 6,346,795 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,115,185 May-16/4.86 732,897 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,115,185 May-16/4.36 891,905 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,461,176 May-16/5.11 669,702 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 22,461,176 May-16/4.11 784,793 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 3,042,918 Nov-11/2.31 11,168 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 3,042,918 Nov-11/2.31 77,412 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 44,754,670 Oct-11/1.97 620,747 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 44,754,670 Oct-11/2.47 31,328 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 28,026,222 Sep-11/2.065 26,905 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 28,026,222 Sep-11/2.065 515,402 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 4,494,854 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 7,547,458 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,020,000 Dec-11/0.578 56,136 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,020,000 Dec-11/0.602 63,788 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.70175 89,943 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.722 96,130 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/11 (proceeds receivable $53,069,786) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5s, July 1, 2041 $ 23,000,000 8/9/11 $ 24,578,554 Federal National Mortgage Association, 4 1/2s, August 1, 2041 13,000,000 8/11/11 13,570,781 Federal National Mortgage Association, 4s, August 1, 2041 15,000,000 8/11/11 15,239,063 Total $ 53,388,398 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $13,608,000 $— 8/2/21 2.97236% 3 month USD-LIBOR-BBA $— AUD 6,090,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (322,514) AUD 16,950,000 — 7/19/16 6 month AUD-BBR-BBSW 5.085% (35,122) CAD 13,430,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR (248,463) CAD 16,815,000 — 7/14/21 3.26% 3 month CAD-BA-CDOR (303,738) CAD 13,593,000 — 7/14/21 3.2575% 3 month CAD-BA-CDOR (242,389) CAD 5,906,000 — 7/21/21 3.31% 3 month CAD-BA-CDOR (130,201) CAD 21,344,000 — 7/29/21 3 month CAD-BA-CDOR 3.093% — EUR 41,500,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 333,604 GBP 29,764,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% 1,589,752 GBP 9,150,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% 484,976 GBP 15,850,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (354,699) GBP 7,090,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (663,903) GBP 10,310,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 170,579 Barclays Bank PLC $328,693,100 61,982 6/17/13 0.64% 3 month USD-LIBOR-BBA (508,949) 37,948,500 140,809 6/17/41 4.04% 3 month USD-LIBOR-BBA (1,681,915) 8,400,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA (208,090) 155,395,900 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (10,334,376) 71,680,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 1,360,710 79,410,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA (103,717) 23,574,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (428,544) 8,410,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 145,107 26,320,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 337,720 1,675,000 — 6/29/13 0.64625% 3 month USD-LIBOR-BBA (2,811) 25,355,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA (40,640) 35,100,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA (68,125) 15,300,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 379,243 9,285,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (19,759) 81,638,000 — 7/12/13 3 month USD-LIBOR-BBA 0.7225% 240,965 3,812,000 — 7/12/41 3 month USD-LIBOR-BBA 4.0825% 202,943 25,694,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (726,476) 120,029,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (165,237) 17,059,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (266,082) 3,909,000 — 7/20/13 3 month USD-LIBOR-BBA 0.66% 6,043 4,621,000 — 7/20/21 3.014% 3 month USD-LIBOR-BBA (44,441) 4,784,000 — 7/20/41 3 month USD-LIBOR-BBA 3.888% 78,813 41,462,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (519,601) 29,190,100 37,632 3/30/31 3 month USD-LIBOR-BBA 4.17% 2,688,723 100,457,700 (246,186) 7/22/20 2.86% 3 month USD-LIBOR-BBA (1,263,292) 7,473,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 132,491 6,684,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 127,476 9,998,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 311,062 63,322,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 57,930 7,196,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 218,345 17,900,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (219,096) 36,850,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA — 10,066,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 16,074,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — AUD 16,950,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW (333,208) AUD 33,900,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW (454,841) AUD 20,456,000 — 7/15/21 5.6075% 6 month AUD-BBR-BBSW (183,500) AUD 20,080,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (464,113) AUD 15,270,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 537,512 AUD 9,600,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (482,283) EUR 75,990,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 532,797 EUR 94,987,500 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (644,382) EUR 17,252,000 — 7/29/21 3.159% 6 month EUR-EURIBOR-REUTERS (62,035) GBP 3,746,000 — 7/22/21 3.326% 6 month GBP-LIBOR-BBA (106,921) GBP 19,400,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 1,670,686 GBP 6,600,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (883,725) GBP 8,760,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (893,168) GBP 9,510,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 148,124 GBP 22,200,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (511,279) GBP 36,290,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (360,526) GBP 36,290,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (359,800) Citibank, N.A. $1,548,443 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 20,091 619,377 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 7,064 8,483,500 533,612 7/26/21 4.5475% 3 month USD-LIBOR-BBA (708,622) 16,967,000 1,067,648 7/26/21 4.52% 3 month USD-LIBOR-BBA (1,374,846) GBP 4,850,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 427,732 GBP 1,650,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (210,519) GBP 9,460,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (799,291) GBP 2,800,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 394,659 GBP 11,820,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 136,077 SEK 37,780,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (248,490) SEK 85,436,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (238,535) SEK 90,898,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (257,960) SEK 22,120,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 224,560 SEK 61,923,000 — 7/25/21 3 month SEK-STIBOR-SIDE 3.495% 269,863 SEK 32,670,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (382,571) SEK 40,880,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (279,774) SEK 37,780,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (249,833) SEK 15,850,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (160,353) Credit Suisse International $47,700,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (253,764) 244,766,100 (50,076) 2/24/15 2.04% 3 month USD-LIBOR-BBA (10,497,456) 379,199,200 27,039 5/27/13 0.72% 3 month USD-LIBOR-BBA (1,365,539) CHF 8,234,000 — 7/14/21 6 month CHF-LIBOR-BBA 1.93% 40,267 CHF 4,192,000 — 7/19/21 6 month CHF-LIBOR-BBA 1.91% 8,899 CHF 6,880,000 — 7/25/21 6 month CHF-LIBOR-BBA 2.025% 103,633 CHF 127,000,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (1,129,910) EUR 17,252,000 — 7/26/21 6 month EUR-EURIBOR-REUTERS 3.277% 318,008 EUR 5,580,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (444,461) GBP 11,380,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (1,067,898) GBP 6,290,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 893,675 SEK 15,850,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (167,011) SEK 52,040,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 532,166 SEK 11,630,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (118,879) SEK 45,937,000 — 7/28/21 3.35% 3 month SEK-STIBOR-SIDE (109,789) SEK 28,710,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 285,150 Deutsche Bank AG $153,444,300 233,507 7/18/21 3 month USD-LIBOR-BBA 3.04% 2,096,421 15,833,400 8,450 7/18/14 3 month USD-LIBOR-BBA 0.96% 65,823 10,520,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 140,570 131,984,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (115,521) 7,129,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (194,008) 1,548,443 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 19,479 362,669,700 (64,076) 5/13/13 0.75% 3 month USD-LIBOR-BBA (1,695,445) 19,643,159 (334,916) 7/21/21 3 month USD-LIBOR-BBA 3.55% 796,120 EUR 22,470,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (1,232,153) KRW 8,401,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (92,246) KRW 8,401,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (87,569) KRW 8,331,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (87,956) ZAR 293,738,000 — 7/22/12 5.8% 3 month ZAR-JIBAR-SAFEX (7,430) ZAR 67,979,000 — 7/22/16 3 month ZAR-JIBAR-SAFEX 7.38% 27,837 Goldman Sachs International $416,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% 18,293 40,098,200 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 609,686 16,842,900 6,750 7/20/16 1.79% 3 month USD-LIBOR-BBA (140,679) 11,561,000 — 7/21/13 0.665% 3 month USD-LIBOR-BBA (18,934) 6,595,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (90,571) 6,252,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (156,588) 292,000 — 7/25/41 3.9325% 3 month USD-LIBOR-BBA (7,062) 25,527,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 35,742 11,435,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 158,055 96,064,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (134,507) 59,908,700 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (282,170) 31,769,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 608,757 74,342,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (1,180,341) 118,243,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 101,137 27,226,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 674,511 1,769,000 — 7/27/21 3.062% 3 month USD-LIBOR-BBA (23,272) 60,014,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 35,618 9,643,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (234,806) 23,986,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 298,866 7,103,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 11,340,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA — 8,523,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 1,548,443 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — 67,398,200 430,639 5/9/41 4.09% 3 month USD-LIBOR-BBA (3,706,275) CHF 22,260,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (178,685) EUR 13,510,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 531,710 EUR 32,400,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 255,546 EUR 54,940,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (555,641) GBP 7,959,000 — 7/21/21 3.3375% 6 month GBP-LIBOR-BBA (241,604) GBP 4,720,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (494,127) KRW 25,634,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (170,796) KRW 8,051,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (79,013) SEK 14,700,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (123,920) SEK 28,710,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 275,920 SEK 60,894,000 — 7/14/21 3 month SEK-STIBOR-SIDE 3.275% 86,831 JPMorgan Chase Bank, N.A. $9,579,200 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 890,322 95,500,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (519,520) 68,100,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (380,679) 73,129,200 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (206,494) 8,674,000 — 7/19/21 3 month USD-LIBOR-BBA 3.106% 156,003 26,928,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (407,003) 1,549,670 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 19,016 1,454,145 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 21,631 CAD 9,948,000 — 7/11/21 3.23875% 3 month CAD-BA-CDOR (162,497) CAD 25,877,000 — 7/15/21 3 month CAD-BA-CDOR 3.213% 353,245 CAD 3,390,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR (76,672) EUR 75,990,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 849,536 EUR 75,990,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (597,768) JPY 644,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (309,632) JPY 979,460,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (134,304) JPY 976,750,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 94,975 JPY 36,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 7,239 JPY 49,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 340 MXN 63,220,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (51,764) MXN 40,760,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (9,740) UBS, AG AUD 6,790,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 169,052 AUD 6,790,000 — 4/12/21 6 month AUD-BBR-BBSW 6.61% 158,972 CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (748,665) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $40,806,250 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(428,906) 4,252,417 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 36,913 4,446,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (46,738) 4,252,417 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 36,913 4,446,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (46,738) 5,854,910 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 38,027 1,142,088 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,004) Barclays Bank PLC 2,039,391 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,496 13,087,197 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (137,557) 5,908,777 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (62,106) 1,141,554 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,039 5,858,641 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (61,579) 14,603,838 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (153,498) 8,744,460 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (91,911) 10,634,177 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (111,773) 9,665,799 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 112,530 21,940,163 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 124,084 14,089,935 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 134,693 10,452,606 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 103,182 59,668,171 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (794,454) 60,537,753 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 597,590 5,305,443 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 52,372 24,446,885 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (256,956) 8,347,450 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (73,003) 1,141,611 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,160) 5,760,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (8,312) 1,811,899 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 15,728 4,446,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (46,738) 10,212,449 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 88,650 2,326,203 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (24,450) 35,685,210 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (475,127) 25,375,387 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 356,193 31,763,181 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (333,856) 6,892,345 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (72,444) 5,208,917 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 52,503 5,614,716 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 65,367 19,564,548 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 227,772 9,751,621 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (102,497) 58,768,388 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 580,124 23,521,564 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (247,230) 29,646,373 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (311,607) 14,531,607 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 143,447 734,804 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,254 1,787,232 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,085 5,795,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55,407 4,201,912 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 40,168 4,993,876 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 28,243 20,251,107 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 114,531 Citibank, N.A. 4,138,161 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 35,922 43,765,062 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (460,005) 1,984,607 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (20,004) 2,456,420 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,248 GBP 5,330,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 224,666 Credit Suisse International $2,378,278 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 23,972 3,536,962 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,915 3,611,660 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (36,403) 17,393,807 48,920 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (141,085) 18,171,663 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (241,945) 4,446,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (46,738) 4,252,417 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 36,913 1,141,611 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,160 1,141,554 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (10,039) Deutsche Bank AG 18,171,663 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (241,945) 13,686,183 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 156,649 8,347,450 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 73,003 Goldman Sachs International 13,271,524 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 139,494 2,665,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 3,290,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (28,672) 2,467,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (23,769) 17,284,248 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 170,619 13,686,183 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (156,649) 5,854,910 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (38,027) 3,089,079 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 26,815 6,327,975 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 66,512 46,226,322 151,680 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (206,027) 10,983,991 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (95,347) 21,024,848 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (182,508) 22,988,971 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 130,004 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Gov't of, 4.25%, 04/25/2019 — $(721,448) $17,520,000 12/20/15 (25 bp) $(103,547) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (5,786) 650,000 12/20/19 (100 bp) 97,995 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 9,480 10,140,000 6/20/15 (100 bp) 2,010 JPMorgan Chase Bank, N.A. Spain Gov't, 5.5%, 7/30/2017 — (533,086) 7,100,000 6/20/15 (100 bp) 100,328 Spain Gov't, 5.5%, 7/30/2017 — (546,723) 6,000,000 6/20/16 (100 bp) 114,678 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010, through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,688,533,992. (b) The aggregate identified cost on a tax basis is $1,919,203,624, resulting in gross unrealized appreciation and depreciation of $32,908,590 and $25,958,223, respectively, or net unrealized appreciation of $6,950,367. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $78,754 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $913,485,343 and $815,097,131, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $776,356,573 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 3,500 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $534,000,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $998,400,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries, and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $644,600,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $4,015,700,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notational amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,547,756 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $101,202,820 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $90,868,631. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $105,126,525 $— Corporate bonds and notes — 244,370,177 — Foreign government bonds and notes — 31,539,073 — Mortgage-backed securities — 684,581,439 — Purchased options outstanding — 31,773,401 — Senior loans — 57,103,278 — U.S. Government Agency Obligations — 3,023,610 — U.S. Government and Agency Mortgage Obligations — 148,894,618 — U.S. Treasury Obligations — 367,986 — Short-term investments 151,170,648 468,203,236 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,013,729) $— Futures contracts (2,462,084) — — Written options — (93,567,014) — TBA sale commitments — (53,388,398) — Interest rate swap contracts — (36,521,635) — Total return swap contracts — (1,827,204) — Credit default contracts — 2,009,027 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $2,016,497 $7,470 Foreign exchange contracts 6,880,871 9,894,600 Interest rate contracts 63,410,140 166,014,676 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (23.1%) (a) Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 21,452 $1,006,528 Aerospace and defense (0.7%) Huntington Ingalls Industries, Inc. (NON) 4,165 139,444 Lockheed Martin Corp. 26,480 2,005,330 Northrop Grumman Corp. 24,994 1,512,387 Raytheon Co. 33,134 1,482,084 Rockwell Collins, Inc. 19,366 1,066,873 Airlines (0.2%) Copa Holdings SA Class A (Panama) 8,897 583,732 Southwest Airlines Co. 89,627 892,685 Banking (0.4%) Bank of Hawaii Corp. 12,719 569,938 M&T Bank Corp. 14,810 1,277,214 New York Community Bancorp, Inc. 61,315 829,592 People's United Financial, Inc. 65,297 827,966 Beverage (0.3%) Dr. Pepper Snapple Group, Inc. 75,300 2,843,328 Biotechnology (0.2%) Biogen Idec, Inc. (NON) 16,865 1,718,038 Broadcasting (0.1%) Discovery Communications, Inc. Class A (NON) 14,968 595,726 Building materials (0.1%) Sherwin-Williams Co. (The) 10,180 785,591 Cable television (0.1%) IAC/InterActiveCorp. (NON) 27,997 1,158,796 Chemicals (0.4%) International Flavors & Fragrances, Inc. 10,681 653,357 PPG Industries, Inc. 12,432 1,046,774 Sigma-Aldrich Corp. 11,895 798,155 Valspar Corp. 14,998 492,984 Commercial and consumer services (0.8%) Ecolab, Inc. 18,972 948,600 Equifax, Inc. 22,064 758,119 Expedia, Inc. 26,511 840,134 Gartner, Inc. (NON) 17,733 654,525 Moody's Corp. 24,754 881,490 Priceline.com, Inc. (NON) 2,917 1,568,325 Verisk Analytics, Inc. Class A (NON) 24,309 809,490 Communications equipment (0.1%) Harris Corp. 27,337 1,089,926 Computers (2.0%) Apple, Inc. (NON) 15,959 6,231,670 Hewlett-Packard Co. 43,443 1,527,456 IBM Corp. 35,719 6,495,500 Micros Systems, Inc. (NON) 21,966 1,075,675 NetApp, Inc. (NON) 10,855 515,830 Solera Holdings, Inc. 19,220 1,074,014 Conglomerates (0.1%) AMETEK, Inc. 23,452 996,710 Consumer (0.5%) Kimberly-Clark Corp. 46,019 3,007,802 Scotts Miracle-Gro Co. (The) Class A 10,187 514,036 Tupperware Brands Corp. 9,760 609,902 Containers (0.1%) Ball Corp. 19,942 773,750 Distribution (0.1%) W.W. Grainger, Inc. 8,331 1,236,070 Electric utilities (0.7%) Alliant Energy Corp. 17,143 675,606 DPL, Inc. 21,084 637,791 DTE Energy Co. 19,392 966,497 Entergy Corp. 15,832 1,057,578 Pinnacle West Capital Corp. 16,223 687,044 Public Service Enterprise Group, Inc. 40,254 1,318,319 Westar Energy, Inc. 20,795 536,719 Electronics (0.4%) Analog Devices, Inc. 46,358 1,594,715 L-3 Communications Holdings, Inc. 14,841 1,174,220 QLogic Corp. (NON) 25,713 390,066 Energy (oil field) (0.6%) Core Laboratories NV (Netherlands) 8,834 960,079 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) (RES) 24,631 467,989 Dresser-Rand Group, Inc. (NON) 17,837 952,853 FMC Technologies, Inc. (NON) 29,260 1,334,256 Oceaneering International, Inc. 21,634 934,589 Energy (other) (0.1%) Covanta Holding Corp. 35,101 606,545 Engineering and construction (0.1%) KBR, Inc. 26,590 947,934 Food (0.5%) ConAgra Foods, Inc. 40,500 1,037,205 Corn Products International, Inc. 22,965 1,168,689 Hormel Foods Corp. 57,612 1,669,020 Forest products and packaging (0.2%) Rayonier, Inc. (R) 15,541 1,001,617 Sealed Air Corp. 23,783 512,048 Health-care services (1.0%) AmerisourceBergen Corp. 37,189 1,424,711 Cardinal Health, Inc. 38,674 1,692,374 Laboratory Corp. of America Holdings (NON) 13,683 1,241,869 Lincare Holdings, Inc. 24,398 624,345 McKesson Corp. 24,413 1,980,383 Pharmaceutical Product Development, Inc. 26,817 773,134 Warner Chilcott PLC Class A (Ireland) 42,944 902,683 Insurance (2.0%) ACE, Ltd. 29,162 1,953,271 Allied World Assurance Co. Holdings AG 10,482 570,745 Arch Capital Group, Ltd. (NON) 27,275 921,895 Aspen Insurance Holdings, Ltd. 20,462 529,966 Axis Capital Holdings, Ltd. 22,608 720,517 Berkshire Hathaway, Inc. Class B (NON) 44,838 3,325,634 Chubb Corp. (The) 28,099 1,755,626 Endurance Specialty Holdings, Ltd. (Bermuda) 13,453 548,075 Everest Re Group, Ltd. 9,936 815,944 PartnerRe, Ltd. 12,200 815,204 RenaissanceRe Holdings, Ltd. 11,562 804,600 Transatlantic Holdings, Inc. 13,850 709,259 Travelers Cos., Inc. (The) 35,796 1,973,433 Validus Holdings, Ltd. 23,948 636,777 W.R. Berkley Corp. 28,334 872,404 Manufacturing (0.1%) Roper Industries, Inc. 12,964 1,058,251 Media (0.2%) Viacom, Inc. Class B 31,649 1,532,445 Medical technology (0.2%) C.R. Bard, Inc. 12,727 1,255,900 Gen-Probe, Inc. (NON) 11,561 700,019 Metals (0.2%) Newmont Mining Corp. 24,838 1,381,241 Natural gas utilities (0.2%) AGL Resources, Inc. 14,650 597,720 Spectra Energy Corp. 37,606 1,016,114 Oil and gas (2.2%) Chevron Corp. 59,645 6,204,273 Exxon Mobil Corp. 104,602 8,346,194 HollyFrontier Corp. 14,987 1,129,870 Murphy Oil Corp. 20,810 1,336,418 Oil States International, Inc. (NON) 11,377 918,124 Sunoco, Inc. 21,849 888,162 Pharmaceuticals (1.1%) Abbott Laboratories 71,865 3,688,112 Eli Lilly & Co. 72,499 2,776,712 Forest Laboratories, Inc. (NON) 37,333 1,383,561 Perrigo Co. 15,099 1,363,591 Publishing (0.2%) McGraw-Hill Cos., Inc. (The) 24,613 1,023,901 Washington Post Co. (The) Class B 1,156 465,059 Real estate (0.6%) Annaly Capital Management, Inc. (R) 73,427 1,232,105 Digital Realty Trust, Inc. (R) 16,362 1,001,518 Federal Realty Investment Trust (R) 11,297 986,680 Jones Lang LaSalle, Inc. 8,911 758,504 Realty Income Corp. (R) 23,202 753,137 Regional Bells (0.4%) Verizon Communications, Inc. 106,696 3,765,302 Restaurants (0.6%) Brinker International, Inc. 17,808 427,748 Darden Restaurants, Inc. 14,266 724,713 Panera Bread Co. Class A (NON) 4,444 512,438 Starbucks Corp. 40,508 1,623,966 Yum! Brands, Inc. 25,828 1,364,235 Retail (1.9%) Advance Auto Parts, Inc. 9,299 511,166 Amazon.com, Inc. (NON) 13,417 2,985,551 AutoZone, Inc. (NON) 3,510 1,001,930 Big Lots, Inc. (NON) 13,944 485,670 Dollar Tree, Inc. (NON) 12,492 827,345 Herbalife, Ltd. 33,339 1,857,649 Kroger Co. (The) 42,300 1,052,001 MSC Industrial Direct Co., Inc. 9,799 605,382 PETsMART, Inc. 14,535 625,296 Safeway, Inc. 75,562 1,524,086 Target Corp. 29,238 1,505,465 Wal-Mart Stores, Inc. 39,500 2,082,045 Walgreen Co. 24,900 972,096 Semiconductor (0.2%) KLA-Tencor Corp. 12,145 483,614 Lam Research Corp. (NON) 10,932 446,900 Novellus Systems, Inc. (NON) 27,045 839,477 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 20,521 928,370 United Parcel Service, Inc. Class B 37,186 2,574,015 Software (1.2%) Amdocs, Ltd. (United Kingdom) (NON) 44,171 1,392,712 BMC Software, Inc. (NON) 31,510 1,361,862 CA, Inc. 74,926 1,670,850 Intuit, Inc. (NON) 41,945 1,958,832 Microsoft Corp. 130,219 3,568,001 Technology (0.2%) Avago Technologies, Ltd. 49,532 1,665,761 Technology services (0.4%) Accenture PLC Class A 52,713 3,117,447 Telecommunications (0.2%) American Tower Corp. Class A (NON) 33,220 1,745,047 Textiles (0.1%) Cintas Corp. 26,028 847,211 Tobacco (0.6%) Lorillard, Inc. 9,596 1,019,287 Philip Morris International, Inc. 52,194 3,714,647 Transportation services (0.1%) Landstar Systems, Inc. 13,282 595,698 Total common stocks (cost $180,817,757) MORTGAGE-BACKED SECURITIES (21.0%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.703s, 2037 $450,181 $270,109 FRB Ser. 06-1, Class 2A1, 3.165s, 2036 3,702,425 2,258,479 FRB Ser. 05-12, Class 2A1, 3.075s, 2036 1,049,243 645,284 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.168s, 2051 983,000 1,064,679 FRB Ser. 07-4, Class A3, 5.798s, 2051 1,695,000 1,793,988 Ser. 07-2, Class A2, 5.634s, 2049 2,826,499 2,846,878 FRB Ser. 07-3, Class A2, 5.624s, 2049 453,758 466,251 Ser. 07-5, Class A3, 5.62s, 2051 707,000 748,193 Ser. 07-1, Class A3, 5.449s, 2049 680,000 712,948 FRB Ser. 06-1, Class A2, 5.334s, 2045 1,684,662 1,682,834 Ser. 06-6, Class A2, 5.309s, 2045 1,177,526 1,182,929 Ser. 04-4, Class B, 4.985s, 2042 344,000 346,390 Ser. 07-1, Class XW, IO, 0.308s, 2049 5,238,596 62,610 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 498,339 Ser. 02-PB2, Class XC, IO, 0.716s, 2035 5,071,848 16,737 Ser. 04-4, Class XC, IO, 0.437s, 2042 6,332,874 101,712 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.864s, 2036 3,733,950 2,109,682 FRB Ser. 06-H, Class 6A1, 0.376s, 2036 740,981 400,130 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.397s, 2047 1,440,124 784,868 FRB Ser. 07-AA1, Class 2A1, 0.367s, 2037 1,145,908 636,695 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.159s, 2047 734,033 447,531 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.627s, 2036 1,501,716 974,239 FRB Ser. 06-2, Class 24A1, 5.585s, 2036 1,181,211 724,082 Ser. 06-4, Class 22A1, 3.004s, 2036 595,918 271,143 FRB Ser. 05-9, Class 11A1, 0.447s, 2035 863,261 457,528 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.467s, 2036 1,055,294 284,929 FRB Ser. 06-IM1, Class A1, 0.417s, 2036 347,618 166,857 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 3,725,198 3,954,210 Ser. 06-PW13, Class A2, 5.426s, 2041 1,614,000 1,616,098 Ser. 06-PW14, Class A2, 5.123s, 2038 542,000 545,972 Ser. 05-PWR9, Class A2, 4.735s, 2042 223,365 223,114 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 492,000 457,560 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 858,000 908,432 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.264s, 2037 233,791 153,498 FRB Ser. 05-10, Class 1A1A, 3.015s, 2035 1,408,747 725,505 FRB Ser. 07-AR1, Class A2, 0.347s, 2037 920,620 543,166 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 832,149 838,265 Ser. 06-CD2, Class A2, 5.408s, 2046 566,820 566,409 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 520,000 546,000 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 3,203,363 3,226,327 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 5,026,299 3,116,306 FRB Ser. 06-18CB, Class A7, 0.537s, 2036 1,471,156 765,001 FRB Ser. 06-HY11, Class A1, 0.307s, 2036 1,563,453 914,620 Countrywide Home Loans FRB Ser. 06-HYB3, Class 2A1A, 2.757s, 2036 787,316 530,492 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.618s, 2035 413,322 57,447 FRB Ser. 05-R3, Class AF, 0.587s, 2035 406,146 339,132 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.207s, 2041 2,546,000 2,632,011 FRB Ser. 06-C3, Class A2, 5.82s, 2038 194,727 194,482 FRB Ser. 07-C4, Class A2, 5.799s, 2039 1,365,035 1,385,272 Ser. 07-C5, Class AAB, 5.62s, 2040 1,788,000 1,890,772 Ser. 07-C2, Class A2, 5.448s, 2049 1,513,038 1,524,123 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.667s, 2036 (F) 638,000 611,328 FRB Ser. 04-C2, Class D, 5.575s, 2036 523,000 526,923 FRB Ser. 05-C4, Class A3, 5.12s, 2038 960,136 976,774 Ser. 05-C5, Class AM, 5.1s, 2038 960,000 995,512 Ser. 03-CPN1, Class E, 4.891s, 2035 468,000 460,503 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 730,000 762,875 FRB Ser. 03-CK2, Class G, 5.744s, 2036 867,000 869,611 Ser. 03-C3, Class AX, IO, 1.728s, 2038 8,222,866 191,640 Ser. 04-C4, Class AX, IO, 0.355s, 2039 3,380,464 76,737 CWCapital Cobalt Ser. 07-C3, Class A2, 5.736s, 2046 2,174,000 2,224,338 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.938s, 2036 729,742 474,333 FRB Ser. 06-AR1, Class 1A3, 0.517s, 2036 5,578,196 2,454,406 FRB Ser. 06-AR6, Class A6, 0.377s, 2037 590,121 300,961 FRB Ser. 07-AR3, Class 2A2A, 0.367s, 2037 2,316,431 1,482,516 FRB Ser. 06-AR6, Class A4, 0.357s, 2037 1,662,482 1,030,739 FRB Ser. 06-AR3, Class A5, 0.357s, 2036 2,432,761 1,556,967 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.469s, 2034 256,337 330,293 IFB Ser. 3727, Class PS, IO, 6.514s, 2038 3,338,332 579,863 IFB Ser. 3398, Class SI, IO, 6.464s, 2036 2,159,520 283,264 IFB Ser. 3055, Class MS, IO, 6.414s, 2035 3,033,824 541,143 IFB Ser. 3708, Class SQ, IO, 6.364s, 2040 10,473,407 1,969,105 IFB Ser. 3852, Class LS, IO, 6.264s, 2041 10,130,042 1,842,553 IFB Ser. 3116, Class AS, IO, 5.914s, 2034 3,086,730 401,114 IFB Ser. 3852, Class NT, 5.814s, 2041 3,594,883 3,435,989 IFB Ser. 3752, Class PS, IO, 5.814s, 2040 1,648,576 289,952 IFB Ser. 3725, Class CS, IO, 5.814s, 2040 2,752,913 431,712 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,583,571 305,693 Ser. 3645, Class ID, IO, 5s, 2040 533,715 83,788 Ser. 3680, Class KI, IO, 5s, 2038 8,218,416 1,460,659 Ser. 3632, Class CI, IO, 5s, 2038 621,745 100,362 Ser. 3626, Class DI, IO, 5s, 2037 435,496 46,489 Ser. 3653, Class CI, IO, 5s, 2036 6,680,660 711,023 Ser. 3623, Class CI, IO, 5s, 2036 391,860 66,474 Ser. 3747, Class HI, IO, 4 1/2s, 2037 317,584 47,108 Ser. 3738, Class MI, IO, 4s, 2034 25,026,457 3,106,821 Ser. 3736, Class QI, IO, 4s, 2034 6,387,824 789,745 Ser. 3707, Class HI, IO, 4s, 2023 636,794 57,827 Ser. T-8, Class A9, IO, 0.343s, 2028 370,592 4,169 Ser. T-59, Class 1AX, IO, 0.273s, 2043 816,368 6,123 Ser. T-48, Class A2, IO, 0.212s, 2033 1,147,254 8,355 Ser. 3206, Class EO, PO, zero %, 2036 149,098 127,421 Ser. 3175, Class MO, PO, zero %, 2036 112,781 96,198 FRB Ser. T-54, Class 2A, IO, zero %, 2043 474,991 74 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.564s, 2035 96,170 155,175 IFB Ser. 05-45, Class DA, 23.733s, 2035 478,739 734,061 IFB Ser. 11-4, Class CS, 12.526s, 2040 2,987,960 3,417,383 IFB Ser. 10-35, Class SG, IO, 6.213s, 2040 6,504,743 1,329,569 Ser. 10-21, Class IP, IO, 5s, 2039 1,239,302 262,826 Ser. 10-92, Class CI, IO, 5s, 2039 2,566,332 542,751 Ser. 398, Class C5, IO, 5s, 2039 1,202,500 240,500 Ser. 09-31, Class PI, IO, 5s, 2038 2,418,888 414,530 Ser. 10-13, Class EI, IO, 5s, 2038 1,204,847 146,622 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 6,411,733 632,578 Ser. 03-W10, Class 1, IO, 1.492s, 2043 331,443 14,915 Ser. 98-W5, Class X, IO, 1.326s, 2028 266,811 11,564 Ser. 98-W2, Class X, IO, 1.035s, 2028 646,316 29,719 Ser. 03-W1, Class 2A, IO, zero %, 2042 (FWC) 999,986 78 FRB Ser. 06-104, Class EK, zero %, 2036 56,671 53,777 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 2.268s, 2036 1,711,071 855,536 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 525,690 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 658,000 658,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 959,042 FRB Ser. 06-C1, Class A2, 5.333s, 2044 (F) 827,337 863,334 FRB Ser. 05-C1, Class AJ, 4.826s, 2048 434,000 422,933 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.519s, 2037 861,000 819,328 FRB Ser. 04-C1, Class F, 5.088s, 2038 547,000 533,325 Ser. 05-C2, Class XC, IO, 0.128s, 2043 23,326,346 184,278 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 785,598 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 372,240 FRB Ser. 03-C2, Class F, 5.487s, 2040 422,000 420,513 Government National Mortgage Association IFB Ser. 10-167, Class SM, IO, 6.494s, 2040 8,673,312 1,689,735 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 12,660,268 2,348,252 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 10,951,262 2,063,218 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 7,205,592 1,171,629 IFB Ser. 11-35, Class AS, IO, 5.914s, 2037 3,067,646 462,688 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 802,000 206,683 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 1,003,000 257,470 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 732,267 740,681 Ser. 05-GG5, Class A2, 5.117s, 2037 921,883 928,103 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 1,339,000 1,374,852 Ser. 03-C1, Class G, 4.773s, 2035 558,000 549,162 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.58s, 2038 (F) 707,000 745,502 Ser. 06-GG6, Class A2, 5.506s, 2038 2,066,125 2,097,117 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.841s, 2040 5,454,541 45,363 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.569s, 2035 340,862 48,573 IFB Ser. 04-4, Class 1AS, IO, 5.384s, 2034 647,373 95,237 Ser. 06-RP2, Class 1AS1, IO, 5.293s, 2036 554,361 76,357 Ser. 98-2, IO, 0.69s, 2027 104,680 8 FRB Ser. 06-RP2, Class 1AF1, 0.587s, 2036 554,361 443,489 FRB Ser. 04-4, Class 1AF, 0.587s, 2034 647,373 517,898 FRB Ser. 05-RP1, Class 1AF, 0.537s, 2035 340,862 272,689 Ser. 98-3, IO, 0.4s, 2027 124,462 10 Ser. 99-2, IO, zero %, 2027 179,261 14 Ser. 98-4, IO, zero %, 2026 142,439 11 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.344s, 2037 479,070 297,023 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.434s, 2037 517,246 325,865 FRB Ser. 06-AR5, Class 1A2, 5.233s, 2036 189,510 18,951 FRB Ser. 06-AR3, Class 3A1B, 5.024s, 2036 378,522 215,757 FRB Ser. 07-AR5, Class 2A1, 4.954s, 2037 574,951 316,223 FRB Ser. 07-AR7, Class 2A1, 4.751s, 2037 971,385 520,662 FRB Ser. 06-AR19, Class 1A2, 3.274s, 2036 1,067,814 487,020 FRB Ser. 06-AR11, Class 3A1, 2.916s, 2036 1,655,152 785,934 FRB Ser. 06-AR35, Class 2A1A, 0.357s, 2037 796,691 428,037 FRB Ser. 06-AR21, Class A1, 0.307s, 2036 4,390,585 1,887,951 FRB Ser. 06-AR29, Class A2, 0.267s, 2036 1,332,835 673,082 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 2A1, 5.647s, 2037 957,090 468,974 FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 698,925 349,462 FRB Ser. 06-A7, Class 1A1, 0.347s, 2036 865,829 436,703 FRB Ser. 07-A1, Class 1A3A, 0.337s, 2037 1,641,487 787,914 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.866s, 2045 249,957 249,736 Ser. 07-C1, Class ASB, 5.857s, 2051 1,899,000 2,038,065 Ser. 07-LD12, Class A2, 5.827s, 2051 1,785,000 1,827,849 Ser. 06-CB16, Class A3B, 5.579s, 2045 751,000 773,570 Ser. 06-CB16, Class A2, 5.45s, 2045 280,687 280,479 Ser. 06-LDP8, Class A3B, 5.447s, 2045 368,000 386,336 Ser. 2002-C3, Class D, 5.314s, 2035 484,000 489,621 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 1,624,000 1,645,790 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,371,439 1,373,102 Ser. 05-CB13, Class A2, 5.247s, 2043 2,065,427 2,061,965 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 11,878,331 152,043 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 535,000 540,339 FRB Ser. 02-CIB5, Class F, 5.896s, 2037 873,000 887,478 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 672,000 655,423 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 363,000 370,441 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,122,000 1,143,709 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 290,070 297,959 Ser. 07-C7, Class A2, 5.588s, 2045 2,688,000 2,742,042 Ser. 06-C3, Class A2, 5.532s, 2032 73,692 73,703 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 1,982,000 2,029,203 Ser. 05-C7, Class A2, 5.103s, 2030 151,340 151,340 Ser. 03-C3, Class G, 4.392s, 2037 375,000 373,125 Ser. 07-C2, Class XW, IO, 0.557s, 2040 3,519,506 73,755 Ser. 2007-C1, Class XW, IO, 0.503s, 2040 (F) 19,798,719 396,722 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class J, 6.95s, 2034 363,000 352,110 Ser. 02-C2, Class K, 6.529s, 2035 (F) 360,000 351,628 Ser. 02-C1, Class K, 6.428s, 2034 942,000 977,530 Ser. 02-C2, Class J, 6.235s, 2035 841,000 846,971 Ser. 03-C8, Class G, 5.35s, 2037 436,000 446,338 Ser. 03-C5, Class XCL, IO, 0.758s, 2037 3,868,565 50,009 Ser. 05-C3, Class XCL, IO, 0.41s, 2040 20,380,713 376,020 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.317s, 2037 (F) 1,526,923 767,279 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.367s, 2036 598,654 335,246 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A4, Class 3A1, 2.796s, 2036 839,469 481,782 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 97-C2, Class F, 6 1/4s, 2029 596,186 628,942 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.723s, 2050 1,324,582 1,347,518 Ser. 04-KEY2, Class B, 4.947s, 2039 509,000 520,351 Ser. 05-MCP1, Class XC, IO, 0.19s, 2043 18,444,490 201,045 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.93s, 2049 389,910 413,762 Ser. 07-5, Class A3, 5.364s, 2048 1,416,000 1,454,356 Ser. 2006-3, Class A2, 5.291s, 2046 287,066 286,980 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 1,196,000 1,226,974 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,357,000 1,395,086 Ser. 07-IQ16, Class A2, 5.623s, 2049 519,000 529,427 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,823,810 1,858,909 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 762,579 778,571 Ser. 06-T21, Class A2, 5.09s, 2052 21,270 21,298 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,022,894 1,031,497 Ser. 03-IQ4, Class X1, IO, 1.839s, 2040 21,086,069 578,026 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 351,043 313,516 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 844,000 851,714 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.728s, 2035 535,000 511,942 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.385s, 2036 448,898 278,317 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 460,450 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.427s, 2036 1,261,593 529,869 FRB Ser. 06-AR4, Class A1A, 0.357s, 2036 3,390,009 1,440,754 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 110,484 64,046 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 947,957 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.11s, 2036 504,657 308,099 FRB Ser. 07-4, Class 1A1, 0.427s, 2037 693,668 301,746 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 879,304 123,103 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,764,767 71,694 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 1,929,000 1,922,185 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,473,482 1,466,115 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.738s, 2049 888,463 916,405 Ser. 06-C25, Class A2, 5.684s, 2043 22,300 22,300 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 992,328 Ser. 06-C27, Class A2, 5.624s, 2045 73,596 73,524 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,685,629 1,689,457 Ser. 04-C11, Class B, 5.306s, 2041 354,000 355,964 Ser. 07-C30, Class APB, 5.294s, 2043 787,000 833,676 Ser. 07-C30, Class A3, 5.246s, 2043 945,000 962,476 Ser. 2003-C8, Class E, 5.075s, 2035 453,000 467,858 Ser. 06-C29, IO, 0.37s, 2048 47,816,870 711,515 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.062s, 2035 14,181,761 172,874 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.237s, 2036 1,091,583 496,670 Total mortgage-backed securities (cost $176,287,643) CORPORATE BONDS AND NOTES (15.8%) (a) Principal amount Value Advertising and marketing services (0.2%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $500,000 $513,750 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,144,688 Aerospace and defense (0.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 272,288 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 314,569 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 219,805 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 270,578 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 508,752 Automotive (0.2%) Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 282,000 313,341 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,095,000 Banking (2.5%) Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 3,833,616 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 452,000 473,124 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 666,794 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 374,022 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,230,000 1,374,332 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,765,421 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,544,621 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 703,692 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 740,000 783,697 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,168,292 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 299,934 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 234,027 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 315,175 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 463,272 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 525,650 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,700,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,614,118 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 404,632 Beverage (0.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 670,817 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 7 3/8s, 2014 282,000 328,191 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 286,650 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 339,000 398,095 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 833,577 Biotechnology (—%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 401,471 Broadcasting (0.2%) Echostar DBS Corp. sr. notes 6 3/8s, 2011 145,000 146,088 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 452,000 499,075 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 760,350 Building materials (—%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 253,050 Cable television (0.7%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 600,000 631,500 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 200,000 208,000 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,337,903 CSC Holdings LLC sr. notes 6 3/4s, 2012 215,000 220,913 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 695,000 774,925 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 575,400 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 930,375 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,095,526 Chemicals (0.7%) Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 155,000 155,051 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 643,786 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 479,933 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.761s, 2014 400,000 374,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,088,850 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 1,160,641 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $808,000 913,040 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 701,995 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 240,000 333,839 Coal (0.1%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 381,369 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 152,888 Combined utilities (—%) El Paso Corp. sr. unsec. notes 7s, 2017 225,000 260,571 Commercial and consumer services (0.1%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 918,575 Travelport LLC company guaranty 9 7/8s, 2014 190,000 177,650 Communications equipment (0.1%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 587,683 Computers (0.4%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 485,000 499,550 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 509,072 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 799,921 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 222,000 255,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 985,000 1,021,938 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 425,894 Conglomerates (0.5%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 3,534,000 3,981,684 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 288,600 Consumer (—%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 250,000 261,563 Consumer finance (0.2%) American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,110,816 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 532,562 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 441,634 Consumer goods (0.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 558,125 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 487,910 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 326,250 Consumer services (0.1%) Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 742,891 Service Corporation International sr. notes 7s, 2017 $170,000 184,450 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 197,100 Containers (—%) Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 195,000 203,288 Electric utilities (0.9%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 240,450 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,117,800 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 232,476 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 318,637 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 196,923 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,037,239 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 988,345 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 901,674 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,170 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 261,067 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 342,523 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 319,254 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 145,000 149,049 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 411,698 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 240,394 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 378,050 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 360,001 Financial (0.2%) CIT Group, Inc. sr. bonds 7s, 2014 613,439 618,040 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 311,250 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 178,200 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 107,000 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 800,000 836,000 Food (0.2%) Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 1,068,000 1,160,803 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 210,375 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 274,275 Forest products and packaging (0.3%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 161,220 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $250,000 283,750 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,000,000 1,020,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 898,000 954,125 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 429,488 Health-care services (0.4%) CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 313,551 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 235,000 266,725 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,000,000 1,070,000 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 674,975 Tenet Healthcare Corp. sr. notes 9s, 2015 275,000 292,875 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 44,200 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 393,409 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 135,000 144,501 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 177,990 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 728,000 813,540 Insurance (0.5%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 375,332 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 598,911 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,305,171 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 570,806 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 536,388 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 614,763 Investment banking/Brokerage (0.8%) E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 506,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 209,125 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,060,082 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 2,358,000 2,592,289 Lodging/Tourism (—%) MGM Resorts International sr. notes 10 3/8s, 2014 180,000 205,650 Machinery (0.2%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 395,000 424,625 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 694,780 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 292,842 Manufacturing (—%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.621s, 2015 85,000 81,600 Media (0.1%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 256,988 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 132,525 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 843,464 Metals (0.5%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 339,000 370,487 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 373,078 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 380,386 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,313,307 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 606,363 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.67s, 2015 (Germany) EUR 100,000 141,871 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 515,625 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 180,200 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 454,221 Natural gas utilities (0.2%) Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 462,088 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 520,514 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 475,047 Oil and gas (1.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 328,561 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 271,182 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 213,884 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 575,750 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 593,600 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 1,001,346 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 441,057 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,049,438 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,197,530 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 441,525 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,160,000 1,191,900 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,177,313 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,545,388 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 259,875 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 836,929 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 134,219 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 417,865 Pharmaceuticals (0.6%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 601,481 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 404,880 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 596,121 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) $400,000 415,000 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 495,072 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 556,675 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 478,921 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,216,738 Real estate (0.1%) CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 410,913 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 282,100 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 395,000 442,903 Regional Bells (0.7%) AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,655,220 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 760,770 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 558,450 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,681,163 Restaurants (—%) Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 260,850 Retail (0.5%) CVS Corp. sr. unsec. 5 3/4s, 2017 395,000 457,515 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 322,039 Kroger Co. company guaranty 6.4s, 2017 282,000 337,509 QVC Inc. 144A sr. notes 7 1/8s, 2017 475,000 509,438 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 526,693 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,275,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,134,886 Shipping (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 367,325 Software (0.1%) Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 708,251 Telecommunications (0.7%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 373,702 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 499,116 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 450,000 457,875 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 250,000 255,313 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 452,000 518,340 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 840,000 844,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 282,363 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 311,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 256,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 265,000 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 508,187 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 274,392 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 327,752 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 581,825 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 560,000 558,600 Telephone (—%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 405,175 Tire and rubber (—%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 259,000 291,699 Tobacco (0.1%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 715,861 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 394,834 Total corporate bonds and notes (cost $129,485,042) SENIOR LOANS (6.4%) (a) Principal amount Value Advertising and marketing services (0.1%) Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $995,000 $998,721 Aerospace and defense (—%) TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017 220,890 220,890 Airlines (0.1%) Delta Air LInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 833,000 829,096 Automotive (0.1%) Federal Mogul Corp. bank term loan FRN Ser. B, 2.128s, 2014 336,223 320,312 Federal Mogul Corp. bank term loan FRN Ser. C, 2.128s, 2015 171,542 163,425 Biotechnology (0.1%) Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 1,000,000 995,313 Broadcasting (0.1%) Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 795,666 Building materials (0.2%) CPG International, Inc. bank term loan FRN 6s, 2017 64,000 63,760 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 336,542 337,524 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 997,500 996,669 Cable television (0.1%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 603,805 603,674 Chemicals (0.5%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 997,500 997,500 AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 262,296 262,155 General Chemical Group, Inc. bank term loan FRN Ser. B, 5.002s, 2018 724,951 728,576 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 468,825 467,214 Norit NV bank term loan FRN 7 1/2s, 2017 (Netherlands) 500,000 500,000 OM Group, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 250,000 249,688 Styron Corp. bank term loan FRN 6s, 2017 497,500 497,500 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 779,085 776,859 Coal (0.1%) Suncoke Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 500,000 500,000 Commercial and consumer services (0.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,293,500 1,306,435 Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 713,213 712,098 Communications equipment (—%) CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 354,113 355,109 Computers (0.2%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 1,000,000 974,750 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 663,665 665,047 Construction (—%) Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 284,288 284,080 Consumer (—%) Armored Autogroup, Inc. bank term loan FRN Ser. B, 6s, 2016 398,000 396,010 Consumer goods (0.4%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 992,500 994,567 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,500,000 1,499,465 Spectrum Brands, Inc. bank term loan FRN 5.076s, 2016 906,765 911,292 Consumer services (0.1%) Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 744,375 747,166 Containers (0.1%) Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 372,031 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 498,750 494,801 Electric utilities (0.1%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 498,750 499,373 Energy (oil field) (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 528,088 527,062 Entertainment (0.2%) Cedar Fair LP bank term loan FRN 4s, 2017 210,659 210,791 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 248,750 248,439 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,000,000 1,003,750 Food (0.1%) Dean Foods Co. bank term loan FRN Ser. A1, 3.44s, 2014 394,805 388,094 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 480,000 477,600 Forest products and packaging (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 835,000 832,913 Gaming and lottery (0.4%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 897,750 899,495 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 1,000,000 900,833 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 964,980 975,836 Isle of Capri Casinos, Inc. bank term loan FRN 4 1/2s, 2017 857,850 861,425 Health-care services (0.5%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 275,000 274,656 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 744,347 743,416 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 598,500 595,080 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 568,575 565,495 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 750,000 748,125 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,207,875 1,200,704 Homebuilding (—%) Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 263,723 237,131 Insurance (—%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 242,909 243,516 Investment banking/Brokerage (0.1%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.749s, 2017 517,286 515,886 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.249s, 2014 442,714 433,652 Machinery (0.1%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 500,000 501,094 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 665,000 665,416 Manufacturing (0.1%) SRAM Corp. bank term loan FRN 4.767s, 2018 834,000 832,958 Metals (—%) Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 283,575 283,614 Pharmaceuticals (0.1%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,002,750 Power producers (0.1%) New Devlopment Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 399,000 395,110 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.728s, 2017 920,555 685,238 Publishing (0.1%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 952,577 831,124 Railroads (0.1%) Swift Transportation Co., LLC bank term loan FRN 4.87s, 2016 943,354 946,175 Real estate (0.1%) iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 743,555 732,815 Restaurants (0.2%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 920,375 917,574 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 380,849 380,690 Retail (0.9%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 246,875 246,534 Claire's Stores, Inc. bank term loan FRN 3.023s, 2014 1,288,192 1,176,441 General Nutrition Centers, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 450,000 449,325 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 997,500 957,184 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 671,625 662,600 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 240,000 240,643 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 796,000 795,448 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,262,074 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 990,000 985,360 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 953,389 Semiconductor (—%) Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 397,000 395,346 Technology services (0.1%) First Data Corp. bank term loan FRN 4.187s, 2018 1,000,000 917,708 Telecommunications (0.2%) Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 997,500 999,370 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 3.952s, 2018 497,502 495,170 SBA Communications Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 500,000 499,688 Textiles (0.1%) Gymboree Corp. bank term loan FRN 5s, 2018 497,500 483,374 Total senior loans (cost $54,254,259) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4s, with due dates from January 20, 2041 to February 20, 2041 $5,882,953 $6,082,192 U.S. Government Agency Mortgage Obligations (5.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from January 1, 2041 to January 1, 2041 1,965,757 1,922,602 Federal National Mortgage Association Pass-Through Certificates 5s, TBA, August 1, 2041 2,000,000 2,134,688 4 1/2s, TBA, August 1, 2041 29,000,000 30,273,280 4s, TBA, August 1, 2041 13,000,000 13,207,188 Total U.S. government and agency mortgage obligations (cost $52,985,281) COMMODITY LINKED NOTES (4.0%) (a) Principal amount Value UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,400 $3,575,339 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite USD Total Return) (United Kingdom) 10,494,000 10,970,498 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 11,236 11,552,688 UBS AG 144A zero %, 2013 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 7,340 7,400,628 Total commodity linked notes (cost $32,470,000) ASSET-BACKED SECURITIES (3.9%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-NC3, Class A2B, 0.297s, 2036 $1,040,000 $334,422 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 616,112 425,117 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 2,974,741 2,320,298 Ser. 00-5, Class A7, 8.2s, 2032 550,636 450,834 Ser. 00-5, Class A6, 7.96s, 2032 1,249,330 1,011,957 Ser. 00-6, Class A5, 7.27s, 2031 2,801,594 2,942,234 Ser. 01-3, Class A4, 6.91s, 2033 1,864,075 1,919,997 Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.357s, 2047 540,000 379,578 FRB Ser. 06-8, Class 2A3, 0.347s, 2046 483,000 309,120 FRB Ser. 07-8, Class 2A2, 0.317s, 2037 1,532,000 1,106,870 FRB Ser. 07-1, Class 2A2, 0.287s, 2037 944,000 691,480 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.337s, 2036 2,165,000 1,104,150 Green Tree Financial Corp. Ser. 96-8, Class M1, 7.85s, 2027 457,000 469,018 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,564,000 1,583,800 Ser. 99-5, Class A6, 7 1/2s, 2030 387,065 332,876 Ser. 99-4, Class A7, 7.41s, 2031 908,581 825,673 Ser. 99-3, Class A8, 7.06s, 2031 638,000 606,898 Ser. 98-3, Class A6, 6.76s, 2030 432,307 466,068 Ser. 99-3, Class A7, 6.74s, 2031 454,032 454,457 Ser. 99-2, Class A7, 6.44s, 2030 369,199 387,619 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.487s, 2036 2,329,120 1,257,725 FRB Ser. 05-15, Class 2A2, 0.437s, 2036 1,116,821 724,629 FRB Ser. 05-14, Class 2A2, 0.437s, 2035 601,496 333,830 FRB Ser. 05-11, Class 3A4, 0.437s, 2035 960,124 792,102 FRB Ser. 06-19, Class A3A, 0.427s, 2036 711,138 355,569 FRB Ser. 07-3, Class A4A, 0.407s, 2047 1,473,433 707,248 FRB Ser. 06-1, Class A2, 0.407s, 2036 1,566,835 740,329 FRB Ser. 06-17, Class A2, 0.367s, 2036 659,235 296,656 FRB Ser. 06-16, Class A2, 0.357s, 2036 859,601 398,640 FRB Ser. 06-9, Class A3, 0.347s, 2036 781,049 359,282 FRB Ser. 06-12, Class A2A, 0.337s, 2036 896,690 461,795 FRB Ser. 06-9, Class A2, 0.307s, 2036 579,842 266,728 FRB Ser. 06-17, Class A1, 0.247s, 2036 1,549,977 705,240 FRB Ser. 06-16, Class A1, 0.247s, 2036 1,411,596 635,218 FRB Ser. 06-14, Class A1, 0.237s, 2036 802,891 361,301 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.237s, 2036 33,099 22,341 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.367s, 2036 785,596 400,654 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 1,202,000 1,093,820 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 935,157 608,145 Ser. 00-D, Class A4, 7.4s, 2030 1,080,402 686,055 Ser. 02-B, Class A4, 7.09s, 2032 681,811 714,361 Ser. 02-A, Class A4, 6.97s, 2032 736,102 730,351 Ser. 02-C, Class A1, 5.41s, 2032 325,254 312,243 Ser. 01-D, Class A2, 5.26s, 2019 906,035 607,043 Ser. 02-B, Class A2, 5.19s, 2019 338,427 322,709 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 356,013 341,216 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.237s, 2037 95,119 89,388 Total asset-backed securities (cost $33,440,090) FOREIGN GOVERNMENT BONDS AND NOTES (1.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $308,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,449,370 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,915,000 7,738,258 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.438s, 2012 2,805,000 678,305 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 243,312 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 212,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 525,000 534,896 Ukraine (Government of) 144A bonds 7 3/4s, 2020 500,000 525,000 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 228,010 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,793,500 Total foreign government bonds and notes (cost $13,580,954) PURCHASED OPTIONS OUTSTANDING (1.5%) (a) Expiration date/ Contract amount/ strike price number of contracts Value SPDR S&P rust (Put) Jan-12/112 249,154 $705,437 SPDR S&P rust (Put) Dec-11/108 280,395 485,989 SPDR S&P rust (Put) Nov-11/114 286,012 592,858 SPDR S&P rust (Put) Oct-11/119 254,625 598,802 SPDR S&P rust (Put) Aug-11/120 216,429 182,380 SPDR S&P rust (Put) Sep-11/115 242,742 247,629 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 12,060,000 459 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 6,030,000 92 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 6,030,000 76 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $10,553,092 484,704 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 10,553,092 407,877 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 10,553,092 407,876 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 10,553,092 346,775 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 4,221,237 191,391 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 4,221,237 138,836 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 10,553,092 494,518 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 10,553,092 334,850 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,598,724 310,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,598,724 207,530 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 10,478,311 464,608 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 10,478,311 346,203 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 8,732,510 234,643 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 8,732,510 82,697 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 2,580,867 180,687 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 2,580,867 68,109 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 2,086,670 126,807 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 2,086,670 63,623 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 3,295,982 227,752 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 3,295,982 82,195 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 157,142 10,705 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 157,142 4,010 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 6,603,347 271,860 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 6,603,347 86,174 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 9,975,868 278,127 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 9,975,868 149,838 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 5,767,398 319,918 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 5,767,398 135,765 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 8,692,424 214,268 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 8,692,424 101,962 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 18,113,280 829,045 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 18,113,280 324,590 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 7,334,233 158,566 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 7,334,233 58,674 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 6,185,000 286,001 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 10,440,000 226,444 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 6,185,000 61,504 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 10,440,000 313 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 15,522,020 834,153 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 15,522,020 61,622 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 9,690,000 197,095 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 9,690,000 — Total purchased options outstanding (cost $14,502,805) SHORT-TERM INVESTMENTS (27.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 79,912,117 $79,912,117 U.S. Treasury Bills for effective yields ranging from 0.106% to 0.107%, April 5, 2012 (SEGSF) $40,000,000 39,962,111 U.S. Treasury Bills with an effective yield of 0.145%, March 8, 2012 15,000,000 14,978,000 U.S. Treasury Bills with an effective yield of 0.106%, December 15, 2011 (SEG) (SEGSF) 17,000,000 16,982,018 U.S. Treasury Bills with an effective yield of 0.046%, October 20, 2011 (SEG) (SEGSF) 12,300,000 12,294,506 U.S. Treasury Bills with an effective yield of 0.044%, October 13, 2011 (SEGSF) 25,000,000 24,994,424 U.S. Treasury Bills with an effective yield of 0.032%, September 22, 2011 15,000,000 14,995,558 U.S. Treasury Bills with an effective yield of 0.003%, August 11, 2011 25,000,000 24,999,826 Total short-term investments (cost $229,118,560) TOTAL INVESTMENTS Total investments (cost $916,942,391) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $270,059,137) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $2,723,652 $2,581,907 $141,745 Brazilian Real Buy 8/17/11 2,318,241 2,301,676 16,565 British Pound Buy 8/17/11 433,848 445,736 (11,888) Canadian Dollar Buy 8/17/11 3,561,555 3,539,523 22,032 Chilean Peso Buy 8/17/11 259,103 236,509 22,594 Czech Koruna Buy 8/17/11 701,795 686,960 14,835 Euro Sell 8/17/11 3,183,084 3,057,306 (125,778) Hungarian Forint Buy 8/17/11 486,141 492,741 (6,600) Japanese Yen Sell 8/17/11 5,476,935 5,217,434 (259,501) Japanese Yen Buy 8/17/11 5,449,328 5,317,981 131,347 Mexican Peso Buy 8/17/11 191,817 191,070 747 Norwegian Krone Sell 8/17/11 1,533,707 1,509,657 (24,050) Russian Ruble Buy 8/17/11 1,096,909 1,079,314 17,595 Singapore Dollar Sell 8/17/11 143,337 159,794 16,457 South African Rand Buy 8/17/11 1,765,985 1,753,600 12,385 South Korean Won Sell 8/17/11 810,780 826,723 15,943 Swedish Krona Buy 8/17/11 736,779 861,010 (124,231) Swiss Franc Sell 8/17/11 639,770 533,276 (106,494) Taiwan Dollar Sell 8/17/11 2,507,540 2,522,201 14,661 Turkish Lira Sell 8/17/11 841,684 841,209 (475) Barclays Bank PLC Australian Dollar Buy 8/17/11 2,811,472 2,716,757 94,715 Brazilian Real Sell 8/17/11 589,813 648,565 58,752 British Pound Sell 8/17/11 417,092 405,520 (11,572) Canadian Dollar Buy 8/17/11 376,916 434,016 (57,100) Chilean Peso Sell 8/17/11 453,522 449,881 (3,641) Czech Koruna Buy 8/17/11 488,955 472,188 16,767 Euro Sell 8/17/11 3,032,151 3,009,636 (22,515) Hungarian Forint Sell 8/17/11 819,730 853,323 33,593 Indian Rupee Sell 8/17/11 529,650 483,811 (45,839) Japanese Yen Sell 8/17/11 157,735 31,435 (126,300) Malaysian Ringgit Buy 8/17/11 1,368,811 1,348,854 19,957 Mexican Peso Buy 8/17/11 752,572 756,789 (4,217) New Zealand Dollar Sell 8/17/11 854,328 803,793 (50,535) Norwegian Krone Sell 8/17/11 354,253 282,457 (71,796) Philippines Peso Buy 8/17/11 412,393 396,550 15,843 Polish Zloty Buy 8/17/11 267,849 270,300 (2,451) Russian Ruble Buy 8/17/11 1,123,168 1,102,487 20,681 Singapore Dollar Buy 8/17/11 693,749 679,914 13,835 South Korean Won Buy 8/17/11 1,558,114 1,522,997 35,117 Swedish Krona Buy 8/17/11 2,147,653 2,188,243 (40,590) Swiss Franc Buy 8/17/11 908,507 856,620 51,887 Taiwan Dollar Sell 8/17/11 1,108,565 1,120,433 11,868 Thai Baht Buy 8/17/11 809,408 767,840 41,568 Turkish Lira Buy 8/17/11 468,704 486,791 (18,087) Citibank, N.A. Australian Dollar Buy 8/17/11 1,377,798 1,305,906 71,892 Brazilian Real Buy 8/17/11 1,624,328 1,608,449 15,879 British Pound Sell 8/17/11 352,368 294,691 (57,677) Canadian Dollar Buy 8/17/11 5,252,132 5,267,690 (15,558) Canadian Dollar Sell 8/17/11 4,337,257 4,196,177 (141,080) Chilean Peso Buy 8/17/11 171,216 148,188 23,028 Czech Koruna Buy 8/17/11 821,104 821,791 (687) Euro Sell 8/17/11 5,839,699 5,778,993 (60,706) Hungarian Forint Buy 8/17/11 1,135,032 1,160,501 (25,469) Japanese Yen Sell 8/17/11 1,613,739 1,482,427 (131,312) Mexican Peso Sell 8/17/11 349,948 370,985 21,037 New Zealand Dollar Buy 8/17/11 15,084 14,189 895 Norwegian Krone Buy 8/17/11 1,453,550 1,463,095 (9,545) Polish Zloty Sell 8/17/11 825,125 831,530 6,405 Singapore Dollar Buy 8/17/11 2,285,242 2,239,650 45,592 South African Rand Sell 8/17/11 131,470 123,182 (8,288) South Korean Won Buy 8/17/11 1,581,992 1,561,092 20,900 Swedish Krona Sell 8/17/11 208,654 224,580 15,926 Swiss Franc Buy 8/17/11 599,079 562,453 36,626 Taiwan Dollar Sell 8/17/11 1,030,330 1,034,480 4,150 Turkish Lira Buy 8/17/11 135,441 140,780 (5,339) Credit Suisse AG Australian Dollar Buy 8/17/11 1,927,007 1,786,684 140,323 Brazilian Real Buy 8/17/11 1,829,576 1,806,029 23,547 British Pound Sell 8/17/11 1,942,051 1,931,165 (10,886) Canadian Dollar Buy 8/17/11 6,319,782 6,316,268 3,514 Canadian Dollar Sell 8/17/11 6,333,490 6,182,129 (151,361) Czech Koruna Buy 8/17/11 607,431 589,059 18,372 Euro Buy 8/17/11 3,423,341 3,311,570 111,771 Hungarian Forint Buy 8/17/11 486,141 492,111 (5,970) Indian Rupee Sell 8/17/11 1,640,592 1,604,064 (36,528) Japanese Yen Buy 8/17/11 71,462 134,956 (63,494) Malaysian Ringgit Buy 8/17/11 967,443 941,696 25,747 Mexican Peso Buy 8/17/11 1,336,872 1,316,386 20,486 Norwegian Krone Sell 8/17/11 543,741 449,594 (94,147) Polish Zloty Buy 8/17/11 1,210,059 1,219,673 (9,614) Russian Ruble Buy 8/17/11 561,573 550,930 10,643 Singapore Dollar Sell 8/17/11 881,707 864,039 (17,668) South African Rand Buy 8/17/11 1,006,794 1,026,476 (19,682) South Korean Won Buy 8/17/11 693,878 674,589 19,289 Swedish Krona Sell 8/17/11 1,292,544 1,136,733 (155,811) Swiss Franc Sell 8/17/11 1,333,034 1,328,528 (4,506) Taiwan Dollar Buy 8/17/11 533,483 525,881 7,602 Turkish Lira Sell 8/17/11 676,204 702,406 26,202 Deutsche Bank AG Australian Dollar Sell 8/17/11 1,404,364 1,327,312 (77,052) Brazilian Real Buy 8/17/11 672,926 658,757 14,169 British Pound Buy 8/17/11 670,075 637,164 32,911 Canadian Dollar Sell 8/17/11 1,736,619 1,690,979 (45,640) Chilean Peso Buy 8/17/11 856,096 838,493 17,603 Czech Koruna Buy 8/17/11 678,442 678,828 (386) Euro Sell 8/17/11 11,073,945 11,026,295 (47,650) Hungarian Forint Sell 8/17/11 451,801 434,083 (17,718) Malaysian Ringgit Buy 8/17/11 1,044,883 1,029,410 15,473 Mexican Peso Buy 8/17/11 1,410,811 1,401,784 9,027 New Zealand Dollar Sell 8/17/11 313,511 286,588 (26,923) Norwegian Krone Buy 8/17/11 112,354 165,936 (53,582) Philippines Peso Buy 8/17/11 408,961 392,519 16,442 Polish Zloty Sell 8/17/11 334,991 342,627 7,636 Singapore Dollar Buy 8/17/11 2,149,051 2,105,422 43,629 South Korean Won Buy 8/17/11 236,762 199,685 37,077 Swedish Krona Buy 8/17/11 345,650 336,879 8,771 Swiss Franc Sell 8/17/11 1,535,259 1,451,700 (83,559) Taiwan Dollar Sell 8/17/11 1,860,918 1,868,479 7,561 Turkish Lira Sell 8/17/11 247,867 230,984 (16,883) Goldman Sachs International Australian Dollar Buy 8/17/11 85,186 116,752 (31,566) British Pound Sell 8/17/11 1,232,878 1,199,276 (33,602) Canadian Dollar Buy 8/17/11 3,262,701 3,251,366 11,335 Chilean Peso Buy 8/17/11 935,074 910,030 25,044 Euro Sell 8/17/11 1,698,315 1,624,642 (73,673) Hungarian Forint Sell 8/17/11 202,334 216,699 14,365 Japanese Yen Buy 8/17/11 156,370 201,832 (45,462) Norwegian Krone Sell 8/17/11 62,650 25,413 (37,237) Polish Zloty Buy 8/17/11 67,142 69,434 (2,292) South African Rand Buy 8/17/11 748,151 763,694 (15,543) Swedish Krona Buy 8/17/11 866,404 844,327 22,077 Swiss Franc Sell 8/17/11 2,365,514 2,302,216 (63,298) HSBC Bank USA, National Association Australian Dollar Sell 8/17/11 2,091,562 2,024,960 (66,602) British Pound Sell 8/17/11 1,267,705 1,227,611 (40,094) Euro Sell 8/17/11 2,733,876 2,684,987 (48,889) Indian Rupee Sell 8/17/11 700,736 687,106 (13,630) Japanese Yen Sell 8/17/11 3,790,884 3,611,135 (179,749) New Zealand Dollar Sell 8/17/11 626,496 573,417 (53,079) Norwegian Krone Sell 8/17/11 554,609 546,786 (7,823) Philippines Peso Buy 8/17/11 408,961 392,725 16,236 Singapore Dollar Sell 8/17/11 716,184 720,807 4,623 South Korean Won Buy 8/17/11 2,834,428 2,763,868 70,560 Swiss Franc Buy 8/17/11 411,598 384,884 26,714 Taiwan Dollar Sell 8/17/11 938,299 945,170 6,871 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 989,191 900,461 88,730 Brazilian Real Buy 8/17/11 1,785,997 1,742,414 43,583 British Pound Buy 8/17/11 727,407 773,040 (45,633) Canadian Dollar Buy 8/17/11 1,739,549 1,734,562 4,987 Chilean Peso Buy 8/17/11 816,274 794,833 21,441 Czech Koruna Sell 8/17/11 48,584 52,636 4,052 Euro Sell 8/17/11 3,717,021 3,582,775 (134,246) Hungarian Forint Buy 8/17/11 1,049,038 1,094,798 (45,760) Japanese Yen Buy 8/17/11 4,113,215 4,018,974 94,241 Malaysian Ringgit Buy 8/17/11 1,084,999 1,068,755 16,244 Mexican Peso Buy 8/17/11 1,150,138 1,131,736 18,402 New Zealand Dollar Buy 8/17/11 77,523 115,216 (37,693) Norwegian Krone Sell 8/17/11 44,808 44,116 (692) Polish Zloty Sell 8/17/11 449,957 453,466 3,509 Russian Ruble Buy 8/17/11 561,584 550,339 11,245 Singapore Dollar Sell 8/17/11 287,753 281,900 (5,853) South African Rand Buy 8/17/11 598,300 595,974 2,326 South Korean Won Buy 8/17/11 1,272,962 1,220,010 52,952 Swedish Krona Sell 8/17/11 493,797 441,471 (52,326) Swiss Franc Buy 8/17/11 869,337 819,316 50,021 Taiwan Dollar Sell 8/17/11 1,284,733 1,294,633 9,900 Thai Baht Buy 8/17/11 415,342 393,144 22,198 Turkish Lira Buy 8/17/11 538,933 559,439 (20,506) Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 2,232,294 2,226,590 5,704 Brazilian Real Buy 8/17/11 567,928 556,086 11,842 British Pound Sell 8/17/11 725,435 718,376 (7,059) Canadian Dollar Sell 8/17/11 1,370,899 1,204,171 (166,728) Chilean Peso Sell 8/17/11 30,547 41,464 10,917 Czech Koruna Buy 8/17/11 251,917 251,955 (38) Euro Sell 8/17/11 7,815,466 7,765,474 (49,992) Hungarian Forint Buy 8/17/11 348,234 346,718 1,516 Indian Rupee Sell 8/17/11 1,380,800 1,349,760 (31,040) Japanese Yen Buy 8/17/11 3,346,265 3,269,599 76,666 Malaysian Ringgit Buy 8/17/11 475,375 457,203 18,172 Mexican Peso Buy 8/17/11 456,092 454,150 1,942 New Zealand Dollar Sell 8/17/11 8,156 30,383 22,227 Norwegian Krone Buy 8/17/11 3,590,995 3,548,639 42,356 Polish Zloty Sell 8/17/11 994,667 958,799 (35,868) Russian Ruble Buy 8/17/11 561,584 551,982 9,602 Singapore Dollar Buy 8/17/11 1,224,219 1,199,365 24,854 South African Rand Buy 8/17/11 13,428 29,735 (16,307) South Korean Won Sell 8/17/11 110,579 146,740 36,161 Swedish Krona Sell 8/17/11 942,367 785,831 (156,536) Swiss Franc Buy 8/17/11 2,239,639 2,111,629 128,010 Taiwan Dollar Buy 8/17/11 570,507 563,180 7,327 Turkish Lira Buy 8/17/11 39,954 41,483 (1,529) State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 92,909 102,213 (9,304) Brazilian Real Sell 8/17/11 1,124,110 1,172,807 48,697 British Pound Sell 8/17/11 782,767 697,797 (84,970) Canadian Dollar Buy 8/17/11 514,624 613,325 (98,701) Czech Koruna Buy 8/17/11 329,511 309,357 20,154 Euro Buy 8/17/11 11,860,201 11,916,913 (56,712) Hungarian Forint Sell 8/17/11 768,906 800,322 31,416 Japanese Yen Sell 8/17/11 423,318 304,423 (118,895) Malaysian Ringgit Buy 8/17/11 570,753 551,161 19,592 Mexican Peso Buy 8/17/11 93,431 68,356 25,075 Norwegian Krone Sell 8/17/11 1,098,740 1,081,290 (17,450) Philippines Peso Buy 8/17/11 899,803 875,145 24,658 Polish Zloty Sell 8/17/11 206,955 202,449 (4,506) Russian Ruble Buy 8/17/11 561,584 554,089 7,495 Singapore Dollar Buy 8/17/11 553,154 542,030 11,124 South African Rand Buy 8/17/11 1,796,988 1,783,487 13,501 South Korean Won Buy 8/17/11 948,499 952,322 (3,823) Swedish Krona Sell 8/17/11 1,324,458 1,291,120 (33,338) Swiss Franc Buy 8/17/11 51,085 91,979 (40,894) Taiwan Dollar Sell 8/17/11 1,235,057 1,244,014 8,957 Thai Baht Buy 8/17/11 889,540 851,925 37,615 Turkish Lira Sell 8/17/11 45,383 26,626 (18,757) Westpac Banking Corp. Australian Dollar Sell 8/17/11 2,329,775 2,246,537 (83,238) British Pound Buy 8/17/11 230,148 195,599 34,549 Canadian Dollar Buy 8/17/11 1,160,990 1,123,340 37,650 Euro Sell 8/17/11 3,441,292 3,359,100 (82,192) Japanese Yen Buy 8/17/11 2,816,531 2,756,353 60,178 New Zealand Dollar Buy 8/17/11 421,289 396,440 24,849 Norwegian Krone Sell 8/17/11 3,099,536 3,052,315 (47,221) Swedish Krona Buy 8/17/11 227,304 221,628 5,676 Swiss Franc Sell 8/17/11 1,471,585 1,441,672 (29,913) Total FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 115 $13,835,437 Sep-11 $147,227 Canadian Government Bond 10 yr (Long) 17 2,269,158 Sep-11 10,593 Euro-Bund 10 yr (Long) 40 7,490,749 Sep-11 43,994 Euro-Dollar 90 day (Short) 360 89,487,000 Jun-12 (192,037) Euro-Swiss Franc 3 Month (Short) 38 12,018,123 Dec-11 (27,978) Euro-Swiss Franc 3 Month (Short) 38 11,985,616 Dec-12 (52,148) Euro-Swiss Franc 3 Month (Short) 38 12,007,287 Jun-12 (94,067) Euro-Swiss Franc 3 Month (Short) 38 12,014,511 Mar-12 (73,202) Euro-Swiss Franc 3 Month (Short) 38 12,019,327 Sep-11 (115,183) Japanese Government Bond 10 yr (Long) 7 12,881,926 Sep-11 30,191 Japanese Government Bond 10 yr Mini (Short) 14 2,575,840 Sep-11 (19,140) S&P 500 Index E-Mini (Long) 22 1,417,240 Sep-11 (3,729) S&P 500 Index E-Mini (Short) 195 12,561,900 Sep-11 142,037 S&P Mid Cap 400 Index E-Mini (Long) 347 32,676,990 Sep-11 146,324 U.K. Gilt 10 yr (Long) 60 12,331,367 Sep-11 280,435 U.S. Treasury Bond 20 yr (Short) 96 12,300,000 Sep-11 (243,870) U.S. Treasury Bond 30 yr (Short) 22 2,902,625 Sep-11 (63,979) U.S. Treasury Note 10 yr (Short) 50 6,284,375 Sep-11 (59,939) U.S. Treasury Note 2 yr (Short) 455 100,064,454 Sep-11 (191,662) U.S. Treasury Note 5 yr (Long) 9 1,093,008 Sep-11 25,086 Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $31,213,978) (Unaudited) Contract amount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,524,548 Aug-11/$139.00 $ 116,216 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 6,030,000 Dec-11/0.578 22,537 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 6,030,000 Dec-11/0.602 25,609 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 12,060,000 Jan-12/0.70175 72,218 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $ 11,974,320 Jan-12/4.72 10,657 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 5,763 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 347,833 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 526,000 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 895,484 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 465,125 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 305,245 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 807,518 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 714,072 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 755,047 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 765,925 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 8,390,737 Dec-11/2.225 42,122 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 8,390,737 Dec-11/2.225 183,925 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 397,501 Dec-11/2.24 1,906 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 397,501 Dec-11/2.24 8,944 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 6,365,775 Dec-11/2.28 30,759 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 6,365,775 Dec-11/2.28 151,187 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 157,246 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 441,120 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 65,390 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 201,357 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 1,686,703 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.8 13,571 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.8 2,952,867 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 3,468,546 Jul-14/4.19 218,865 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 3,468,546 Jul-14/4.19 218,865 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 3,443,967 Jul-14/4.29 200,198 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 3,443,967 Jul-14/4.29 229,492 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,387,418 Jul-14/4.34 78,768 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,387,418 Jul-14/4.34 95,403 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 3,468,546 Jul-14/4.35 195,751 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 3,468,546 Jul-14/4.35 240,124 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,168,841 Jul-14/4.36 121,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,168,841 Jul-14/4.36 151,511 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 3,468,554 Jul-14/4.3725 192,633 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 3,468,554 Jul-14/4.375 244,318 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 5,613,347 Jul-16/4.67 407,529 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 5,613,347 Jul-16/4.67 407,529 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 5,573,570 Jul-16/4.74 380,558 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 5,573,570 Jul-16/4.74 418,536 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 3,509,959 Jul-16/4.79 234,307 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 3,509,959 Jul-16/4.79 270,948 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,245,339 Jul-16/4.80 149,234 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,245,339 Jul-16/4.80 174,052 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 5,613,347 Jul-16/4.80 373,916 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 5,613,347 Jul-16/4.80 434,984 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 5,613,347 Jul-16/4.815 370,335 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 5,613,347 Jul-16/4.815 438,734 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,402,572 Jun-16/4.12 259,904 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,284,320 Jun-16/4.39 298,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,238,070 Jun-16/4.575 278,593 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,238,070 Jun-16/4.575 327,740 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 4,145,824 Jun-16/4.815 276,070 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 4,145,824 Jun-16/4.815 330,961 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,284,320 Jun-16/4.89 239,858 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 7,402,572 Jun-16/5.12 220,049 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 11,141,576 May-16/4.11 389,287 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,969,952 May-16/4.36 442,418 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,915,355 May-16/4.60 414,238 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,915,355 May-16/4.60 501,342 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 9,302,123 May-16/4.7575 322,058 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 9,302,123 May-16/4.7575 462,641 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 14,205,307 May-16/4.7575 494,600 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 14,205,307 May-16/4.7575 706,714 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 21,482,482 May-16/4.765 727,354 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 21,482,482 May-16/4.765 1,070,150 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 35,513,269 May-16/4.77 1,222,651 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 35,513,269 May-16/4.77 1,777,759 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,969,952 May-16/4.86 363,544 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 11,141,576 May-16/5.11 332,197 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 4,505,805 Nov-11/2.31 16,536 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 4,505,805 Nov-11/2.31 114,628 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 24,279,640 Oct-11/1.97 336,759 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 24,279,640 Oct-11/2.47 16,996 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 10,282,665 Sep-11/2.065 9,871 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 10,282,665 Sep-11/2.065 189,098 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 1,428,662 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 2,398,912 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/11 (proceeds receivable $10,214,258) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, August 1, 2041 $ 5,000,000 8-11-11 $ 5,219,531 FNMA, 4s, August 1, 2041 5,000,000 8-11-11 5,079,688 Total $ 10,299,219 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $91,886,600 $10,561 7/8/13 0.68% 3 month USD-LIBOR-BBA $(189,808) 4,374,000 — 8/2/21 2.97236% 3 month USD-LIBOR-BBA — 50,998,000 (76,350) 2/7/15 1.891% 3 month USD-LIBOR-BBA (2,003,254) AUD 2,140,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (113,330) AUD 5,310,000 — 7/19/16 6 month AUD-BBR-BBSW 5.085% (11,003) CAD 4,090,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR (75,668) CAD 5,350,000 — 7/14/21 3.26% 3 month CAD-BA-CDOR (96,640) CAD 4,644,000 — 7/14/21 3.2575% 3 month CAD-BA-CDOR (82,811) CAD 1,945,000 — 7/21/21 3.31% 3 month CAD-BA-CDOR (42,879) CAD 6,873,000 — 7/29/21 3 month CAD-BA-CDOR 3.093% — EUR 14,000,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 112,541 GBP 9,548,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% 509,977 GBP 2,940,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% 155,828 GBP 6,160,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (137,852) GBP 2,760,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (258,444) GBP 4,010,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 66,345 Barclays Bank PLC $80,483,400 15,177 6/17/13 0.64% 3 month USD-LIBOR-BBA (124,621) 11,588,100 42,998 6/17/41 4.04% 3 month USD-LIBOR-BBA (513,596) 4,400,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA (108,999) 80,039,400 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (5,322,902) 21,300,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 404,341 5,002,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (90,930) 2,710,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 46,759 8,440,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 108,296 5,600,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 138,808 22,269,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (47,389) 29,324,000 — 7/12/13 3 month USD-LIBOR-BBA 0.7225% 86,553 604,000 — 7/12/41 3 month USD-LIBOR-BBA 4.0825% 32,156 13,662,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 230,412 9,215,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (260,546) 38,665,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (53,228) 5,800,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (90,467) 5,636,000 — 7/20/13 0.66% 3 month USD-LIBOR-BBA (8,713) 2,174,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 20,908 385,000 — 7/20/41 3 month USD-LIBOR-BBA 3.888% 6,343 13,164,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (164,971) 8,486,600 10,941 3/30/31 3 month USD-LIBOR-BBA 4.17% 781,707 38,916,700 91,912 7/22/20 3 month USD-LIBOR-BBA 2.86% 485,933 3,133,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 55,546 2,685,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 51,208 2,955,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 91,937 23,095,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 21,128 2,720,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 82,532 6,790,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (83,110) 14,360,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA — 4,342,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 7,855,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — AUD 5,310,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW (104,385) AUD 10,620,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW (142,490) AUD 6,927,000 — 7/15/21 5.6075% 6 month AUD-BBR-BBSW (62,139) AUD 7,310,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (168,958) AUD 5,560,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 195,715 AUD 3,410,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (171,311) EUR 25,100,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 175,986 EUR 31,375,000 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (212,844) EUR 5,495,000 — 7/29/21 3.159% 6 month EUR-EURIBOR-REUTERS (19,759) GBP 1,173,000 — 7/22/21 3.326% 6 month GBP-LIBOR-BBA (33,481) GBP 7,540,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 649,328 GBP 2,560,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (342,778) GBP 4,000,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (407,839) GBP 3,700,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 57,630 GBP 8,630,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (198,754) GBP 12,290,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (122,096) GBP 12,290,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (121,850) Citibank, N.A. $497,118 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 6,450 198,847 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 2,268 4,267,500 268,426 7/26/21 4.5475% 3 month USD-LIBOR-BBA (356,462) 8,535,000 537,065 7/26/21 4.52% 3 month USD-LIBOR-BBA (691,596) GBP 1,880,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 165,801 GBP 640,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (81,655) GBP 3,670,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (256,629) GBP 1,090,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 75,953 GBP 4,590,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 58,163 SEK 12,500,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (82,216) SEK 27,082,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (75,612) SEK 28,382,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (80,546) SEK 8,470,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 85,987 SEK 19,880,000 — 7/25/21 3 month SEK-STIBOR-SIDE 3.495% 86,638 SEK 11,840,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (138,648) SEK 14,440,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (98,824) SEK 12,500,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (82,660) SEK 6,140,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (62,118) Credit Suisse International $15,800,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (84,056) 42,241,800 (8,642) 2/24/15 2.04% 3 month USD-LIBOR-BBA (1,811,654) 75,053,800 5,352 5/27/13 0.72% 3 month USD-LIBOR-BBA (270,277) CHF 2,634,000 — 7/14/21 6 month CHF-LIBOR-BBA 1.93% 12,881 CHF 1,321,000 — 7/19/21 6 month CHF-LIBOR-BBA 1.91% 2,804 CHF 2,210,000 — 7/25/21 6 month CHF-LIBOR-BBA 2.025% 33,289 CHF 43,000,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (382,568) EUR 5,495,000 — 7/26/21 6 month EUR-EURIBOR-REUTERS 3.277% 101,290 EUR 2,010,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (160,101) GBP 4,420,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (414,772) GBP 2,450,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 348,093 SEK 6,140,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (64,697) SEK 18,970,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 193,989 SEK 4,460,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (45,589) SEK 14,737,000 — 7/28/21 3.35% 3 month SEK-STIBOR-SIDE (35,221) SEK 10,790,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 107,167 Deutsche Bank AG $5,194,500 7,905 7/18/21 3 month USD-LIBOR-BBA 3.04% 70,969 6,054,000 3,231 7/18/14 3 month USD-LIBOR-BBA 0.96% 25,168 2,916,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 38,964 45,766,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (40,057) 2,613,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (71,110) 497,118 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 6,254 73,436,000 (12,975) 5/13/13 0.75% 3 month USD-LIBOR-BBA (343,306) 12,908,485 (220,090) 7/21/21 3 month USD-LIBOR-BBA 3.55% 523,169 EUR 9,060,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (496,809) KRW 2,953,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (32,425) KRW 2,953,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (30,781) KRW 2,928,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (30,913) ZAR 94,190,000 — 7/22/12 5.8% 3 month ZAR-JIBAR-SAFEX (2,382) ZAR 21,798,000 — 7/22/16 3 month ZAR-JIBAR-SAFEX 7.38% 8,926 Goldman Sachs International $326,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% 14,335 11,968,600 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 181,980 30,446,200 (12,943) 7/20/16 3 month USD-LIBOR-BBA 1.79% 253,559 2,983,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (40,967) 2,378,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (59,560) 1,118,000 — 7/21/13 3 month USD-LIBOR-BBA 0.665% 1,831 150,000 — 7/25/41 3.9325% 3 month USD-LIBOR-BBA (3,628) 19,882,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 27,838 4,811,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 66,498 34,831,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (48,770) 14,512,700 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (68,355) 16,704,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 320,082 29,277,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (464,836) 58,112,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 49,705 10,183,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 252,279 877,000 — 7/27/21 3.062% 3 month USD-LIBOR-BBA (11,537) 21,768,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 12,919 3,191,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (77,700) 9,853,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 122,768 2,206,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 3,645,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA — 2,648,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 497,118 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — 12,592,300 80,458 5/9/41 4.09% 3 month USD-LIBOR-BBA (692,460) CHF 9,010,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (72,325) EUR 5,310,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 208,985 EUR 10,740,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 84,709 EUR 18,480,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (186,899) GBP 2,555,000 — 7/21/21 3.3375% 6 month GBP-LIBOR-BBA (77,560) GBP 2,020,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (211,470) KRW 6,938,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (46,227) KRW 2,830,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (27,774) SEK 6,000,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (50,580) SEK 10,790,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 103,698 SEK 19,680,000 — 7/14/21 3 month SEK-STIBOR-SIDE 3.275% 28,063 JPMorgan Chase Bank, N.A. $5,322,600 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 494,700 31,600,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (171,904) 21,700,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (121,303) 23,447,200 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (66,208) 2,551,000 — 7/19/21 3 month USD-LIBOR-BBA 3.106% 45,880 8,695,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (131,420) 493,595 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 6,057 310,842 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 4,624 CAD 3,125,000 — 7/11/21 3.23875% 3 month CAD-BA-CDOR (51,046) CAD 8,355,000 — 7/15/21 3 month CAD-BA-CDOR 3.213% 114,053 CAD 1,460,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR (33,021) EUR 25,100,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 280,607 EUR 25,100,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (197,447) JPY 244,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (117,314) JPY 447,200,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (61,320) JPY 445,960,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 43,363 JPY 24,900,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 4,898 JPY 33,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 230 UBS, AG AUD 2,550,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 63,488 AUD 2,550,000 — 4/12/21 6 month AUD-BBR-BBSW 6.61% 59,702 CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (252,466) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $11,336,093 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(119,151) 1,181,204 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,254 1,234,989 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,981) 1,181,204 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,254 1,234,989 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,981) 1,385,916 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,001 238,887 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,511) baskets 208,670 (F) — 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks (253,576) Barclays Bank PLC $785,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,513 7,502,835 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (78,861) 3,461,656 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (36,385) 238,745 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,100 4,711,391 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (49,520) 2,820,936 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (29,650) 2,484,369 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (33,078) 2,492,238 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 29,015 5,622,313 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (74,858) 3,632,711 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,727 2,694,281 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 26,596 15,382,313 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (204,806) 15,605,960 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 154,052 884,240 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,729 238,534 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,123) 2,180,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (3,146) 14,234,470 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (189,523) 8,750,133 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 122,825 7,114,797 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 46,210 1,116,283 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,733) 13,763,308 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (144,663) 8,282,168 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (87,052) 11,570,878 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 134,709 5,227,878 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 52,694 10,106,967 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 117,666 8,220,237 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 95,701 4,097,214 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (43,065) 24,692,414 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 243,748 9,882,862 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (103,877) 12,456,063 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (130,923) 5,203,755 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 51,368 688,645 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,583 2,234,040 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,356 1,619,863 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,485 8,670,306 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 49,035 3,530,732 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (30,649) 9,420,190 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 53,277 Citibank, N.A. 1,149,628 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,979 9,634,389 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (101,265) 992,304 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (10,002) 1,052,246 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,387 baskets 666 — 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks (1,418,692) baskets 336,121 — 7/30/12 (3 month USD-LIBOR-BBA) A basket (CGPUTSB6) of common stocks 0 GBP 2,420,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 102,006 units 14,852 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index 1,163,845 units 620 — 4/11/12 (3 month USD-LIBOR-BBA) Russell 2000 Total Return Index 59,937 Credit Suisse International $1,768,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,457 1,805,830 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (18,202) 5,116,173 14,389 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (41,499) 3,557,399 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (23,105) 1,234,989 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,981) 1,181,204 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,254 238,534 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,123 238,745 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,100) Deutsche Bank AG 2,147,038 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 22,568 3,239,340 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 37,077 3,557,399 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (23,105) Goldman Sachs International 4,423,841 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 46,498 1,210,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 0 1,240,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (10,807) 930,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (8,959) 2,336,163 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,061 1,221,718 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,841) 3,239,340 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (37,077) 1,385,916 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (9,001) 857,962 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,448 2,965,036 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 31,165 18,989,064 62,308 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (84,633) 2,020,469 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (17,539) baskets 428,341 — 6/28/12 (1 month USD-LIBOR-BBA) A basket (GSCBPCSL) of common stocks (1,215,760) baskets 459,277 — 6/28/12 1 month USD-LIBOR-BBA A basket (GSCBPINS) of common stocks (417,508) baskets 13,746 — 7/13/12 (1 month USD-LIBOR-BBA minus 10 bp) A basket (GSCBPINS) of common stocks 49,340 UBS, AG $91,959 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index (950,707) baskets 135,484 — 2/28/12 (3 month USD-LIBOR-BBA minus 0.25%) iShares MSCI Emerging Markets Index (127,276) baskets 390,904 — 7/5/12 (3 month USD-LIBOR-BBA plus 0.60%) A basket (UBSEMBSK) of common stocks (752,165) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (“ASC 820”) based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ $(144,713) $62,200,000 6/20/16 100 bp $59,096 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (3,383) 380,000 12/20/19 (100 bp) 57,289 Goldman Sachs International Belgium Government International Bond, 4 1/4s, 9/28/14 — (625,908) 13,800,000 9/20/16 (100 bp) 7,864 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4%, 9/28/14 — (523,659) 17,720,000 3/20/16 (100 bp) 169,036 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2011. Key to holding's currency abbreviations CHF Swiss Franc EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $842,488,095. (b) The aggregate identified cost on a tax basis is $917,363,743, resulting in gross unrealized appreciation and depreciation of $31,617,727 and $15,753,918, respectively, or net unrealized appreciation of $15,863,809. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $467,989, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $38,451 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $499,706,868 and $476,042,570, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $535,075,656 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 186,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 383,800,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $273,400,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $459,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,466,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $77,400,000, on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,522,930 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $34,431,856. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,886,176 $— $— Capital goods 8,986,053 — — Communication services 6,669,145 — — Conglomerates 996,710 — — Consumer cyclicals 27,478,734 — — Consumer staples 22,747,178 — — Energy 23,611,363 467,989 — Financials 25,190,004 — — Health care 21,525,432 — — Technology 37,674,528 — — Transportation 5,574,500 — — Utilities and power 7,493,388 — — Total common stocks — Asset-backed securities $— $— $— Asset-backed securities — 32,447,084 — Commodity linked notes — 33,499,153 — Corporate bonds and notes — 133,001,244 — Foreign government bonds and notes — 13,711,401 — Mortgage-backed securities — 176,807,906 — Purchased options outstanding — 12,626,177 — Senior loans — 54,094,877 — U.S. Government and Agency Mortgage Obligations — 53,619,950 — Short-term investments 79,912,117 149,206,443 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,586,888) $— Futures contracts (311,047) — — Written options — (33,989,989) — TBA sale commitments — (10,299,219) — Interest rate swap contracts — (13,031,661) — Total return swap contracts — (4,130,990) — Credit default contracts — 1,590,948 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,590,948 $— Foreign exchange contracts 3,171,752 4,758,640 Equity contracts 4,374,578 5,255,629 Interest rate contracts 21,461,564 59,418,023 Total Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (0.0%) (a) Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 21,345 $1,001,507 Aerospace and defense (0.1%) Huntington Ingalls Industries, Inc. (NON) 4,125 138,105 Lockheed Martin Corp. 26,423 2,001,014 Northrop Grumman Corp. 24,952 1,509,846 Raytheon Co. 33,116 1,481,279 Rockwell Collins, Inc. 19,278 1,062,025 Airlines (—%) Copa Holdings SA Class A (Panama) 8,911 584,651 Southwest Airlines Co. 89,360 890,026 Banking (0.2%) Bank of Hawaii Corp. 12,696 568,908 M&T Bank Corp. 14,769 1,273,679 New York Community Bancorp, Inc. 61,122 826,981 People's United Financial, Inc. 65,167 826,318 Beverage (0.2%) Dr. Pepper Snapple Group, Inc. 75,500 2,850,880 Biotechnology (—%) Biogen Idec, Inc. (NON) 16,608 1,691,857 Broadcasting (—%) Discovery Communications, Inc. Class A (NON) 14,922 593,896 Building materials (0.2%) Sherwin-Williams Co. (The) 10,182 785,745 Cable television (—%) IAC/InterActiveCorp. (NON) 27,927 1,155,899 Chemicals (0.1%) International Flavors & Fragrances, Inc. 10,677 653,112 PPG Industries, Inc. 12,412 1,045,090 Sigma-Aldrich Corp. 11,881 797,215 Valspar Corp. 14,952 491,472 Commercial and consumer services (0.1%) Ecolab, Inc. 18,990 949,500 Equifax, Inc. 21,951 754,236 Expedia, Inc. 26,456 838,391 Gartner, Inc. (NON) 17,815 657,552 Moody's Corp. 25,423 905,313 Priceline.com, Inc. (NON) 2,989 1,607,036 Verisk Analytics, Inc. Class A (NON) 24,274 808,324 Communications equipment (—%) Harris Corp. 27,273 1,087,375 Computers (0.1%) Apple, Inc. (NON) 16,154 6,307,814 Hewlett-Packard Co. 43,323 1,523,237 IBM Corp. 35,574 6,469,132 Micros Systems, Inc. (NON) 21,856 1,070,288 NetApp, Inc. (NON) 10,902 518,063 Solera Holdings, Inc. 19,233 1,074,740 Conglomerates (—%) AMETEK, Inc. 23,329 991,483 Consumer (0.2%) Kimberly-Clark Corp. 45,873 2,998,259 Scotts Miracle-Gro Co. (The) Class A 10,188 514,086 Tupperware Brands Corp. 9,665 603,966 Containers (0.1%) Ball Corp. 19,848 770,102 Distribution (0.1%) W.W. Grainger, Inc. 8,349 1,238,741 Electric utilities (—%) Alliant Energy Corp. 17,177 676,946 DPL, Inc. 21,080 637,670 DTE Energy Co. 19,306 962,211 Entergy Corp. 15,780 1,054,104 Pinnacle West Capital Corp. 16,166 684,630 Public Service Enterprise Group, Inc. 40,166 1,315,437 Westar Energy, Inc. 20,793 536,667 Electronics (0.5%) Analog Devices, Inc. 46,208 1,589,555 L-3 Communications Holdings, Inc. 14,798 1,170,818 QLogic Corp. (NON) 25,689 389,702 Energy (oil field) (—%) Core Laboratories NV (Netherlands) 8,847 961,492 Deepocean Group (Shell) (acquired 6/9/11, cost $415,063) (Norway) (RES) 57,250 1,087,750 Dresser-Rand Group, Inc. (NON) 17,766 949,060 FMC Technologies, Inc. (NON) 29,177 1,330,471 Oceaneering International, Inc. 21,522 929,750 Energy (other) (0.4%) Covanta Holding Corp. 35,061 605,854 Engineering and construction (0.1%) KBR, Inc. 26,533 945,901 Food (—%) ConAgra Foods, Inc. 40,600 1,039,766 Corn Products International, Inc. 22,943 1,167,569 Hormel Foods Corp. 57,457 1,664,529 Forest products and packaging (0.1%) Rayonier, Inc. (R) 15,492 998,459 Sealed Air Corp. 23,827 512,995 Health-care services (0.1%) AmerisourceBergen Corp. 37,131 1,422,489 Cardinal Health, Inc. 38,601 1,689,180 Laboratory Corp. of America Holdings (NON) 13,652 1,239,056 Lincare Holdings, Inc. 24,361 623,398 McKesson Corp. 24,378 1,977,543 Pharmaceutical Product Development, Inc. 26,758 771,433 Warner Chilcott PLC Class A (Ireland) 42,830 900,287 Insurance (—%) ACE, Ltd. 29,080 1,947,778 Allied World Assurance Co. Holdings AG 10,482 570,745 Arch Capital Group, Ltd. (NON) 27,212 919,766 Aspen Insurance Holdings, Ltd. 20,364 527,428 Axis Capital Holdings, Ltd. 22,590 719,943 Berkshire Hathaway, Inc. Class B (NON) 44,705 3,315,770 Chubb Corp. (The) 28,029 1,751,252 Endurance Specialty Holdings, Ltd. (Bermuda) 13,323 542,779 Everest Re Group, Ltd. 9,939 816,191 PartnerRe, Ltd. 12,181 813,934 RenaissanceRe Holdings, Ltd. 11,450 796,806 Transatlantic Holdings, Inc. 13,816 707,517 Travelers Cos., Inc. (The) 35,651 1,965,440 Validus Holdings, Ltd. 23,817 633,294 W.R. Berkley Corp. 28,261 870,156 Manufacturing (—%) Roper Industries, Inc. 12,938 1,056,129 Media (0.1%) Viacom, Inc. Class B 31,544 1,527,360 Medical technology (—%) C.R. Bard, Inc. 12,705 1,253,729 Gen-Probe, Inc. (NON) 11,450 693,298 Metals (0.1%) Newmont Mining Corp. 24,798 1,379,017 Natural gas utilities (0.6%) AGL Resources, Inc. 14,610 596,088 Spectra Energy Corp. 37,575 1,015,277 Oil and gas (—%) Chevron Corp. 59,469 6,185,965 Exxon Mobil Corp. 104,192 8,313,480 HollyFrontier Corp. 14,944 1,126,628 Murphy Oil Corp. 20,808 1,336,290 Oil States International, Inc. (NON) 11,268 909,328 Sunoco, Inc. 21,739 883,690 Pharmaceuticals (0.1%) Abbott Laboratories 71,670 3,678,104 Eli Lilly & Co. 72,300 2,769,090 Forest Laboratories, Inc. (NON) 37,271 1,381,263 Perrigo Co. 15,054 1,359,527 Publishing (0.1%) McGraw-Hill Cos., Inc. (The) 24,575 1,022,320 Washington Post Co. (The) Class B 1,145 460,634 Real estate (—%) Annaly Capital Management, Inc. (R) 73,217 1,228,581 Digital Realty Trust, Inc. (R) 16,305 998,029 Federal Realty Investment Trust (R) 11,189 977,247 Jones Lang LaSalle, Inc. 8,925 759,696 Realty Income Corp. (R) 23,176 752,293 Regional Bells (0.1%) Verizon Communications, Inc. 106,366 3,753,656 Restaurants (0.1%) Brinker International, Inc. 17,737 426,043 Darden Restaurants, Inc. 14,230 722,884 Panera Bread Co. Class A (NON) 4,402 507,595 Starbucks Corp. 40,416 1,620,277 Yum! Brands, Inc. 25,678 1,356,312 Retail (0.1%) Advance Auto Parts, Inc. 9,210 506,274 Amazon.com, Inc. (NON) 13,287 2,956,623 AutoZone, Inc. (NON) 3,475 991,939 Big Lots, Inc. (NON) 13,909 484,450 Dollar Tree, Inc. (NON) 12,471 825,954 Herbalife, Ltd. 33,319 1,856,535 Kroger Co. (The) 42,400 1,054,488 MSC Industrial Direct Co., Inc. 9,705 599,575 PETsMART, Inc. 14,495 623,575 Safeway, Inc. 75,332 1,519,446 Target Corp. 29,154 1,501,139 Wal-Mart Stores, Inc. 39,600 2,087,316 Walgreen Co. 25,000 976,000 Semiconductor (0.1%) KLA-Tencor Corp. 12,186 485,247 Lam Research Corp. (NON) 10,979 448,822 Novellus Systems, Inc. (NON) 26,983 837,552 Shipping (0.2%) J. B. Hunt Transport Services, Inc. 20,422 923,891 United Parcel Service, Inc. Class B 37,127 2,569,931 Software (0.2%) Amdocs, Ltd. (United Kingdom) (NON) 44,043 1,388,676 BMC Software, Inc. (NON) 31,406 1,357,367 CA, Inc. 74,702 1,665,855 Intuit, Inc. (NON) 41,742 1,949,351 Microsoft Corp. 130,489 3,575,399 Technology (—%) Avago Technologies, Ltd. 49,453 1,663,104 Technology services (0.1%) Accenture PLC Class A 53,123 3,141,694 Telecommunications (0.1%) American Tower Corp. Class A (NON) 33,198 1,743,891 Textiles (0.9%) Cintas Corp. 25,978 845,584 Tobacco (0.1%) Lorillard, Inc. 9,729 1,033,414 Philip Morris International, Inc. 52,233 3,717,423 Transportation services (0.1%) Landstar Systems, Inc. 13,153 589,912 Total common stocks (cost $181,572,296) MORTGAGE-BACKED SECURITIES (0.1%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.703s, 2037 $1,003,639 $602,183 FRB Ser. 06-1, Class 2A1, 3.165s, 2036 4,947,676 3,018,083 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 819,020 824,925 FRB Ser. 06-1, Class A2, 5.334s, 2045 1,070,337 1,069,176 Ser. 06-5, Class A2, 5.317s, 2047 342,146 345,745 Ser. 06-6, Class A2, 5.309s, 2045 736,819 740,200 Ser. 07-1, Class XW, IO, 0.308s, 2049 4,650,690 55,583 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.716s, 2035 4,232,730 13,968 Ser. 04-4, Class XC, IO, 0.437s, 2042 5,621,177 90,282 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.864s, 2036 4,356,592 2,461,474 FRB Ser. 06-H, Class 6A1, 0.376s, 2036 1,427,778 771,000 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.397s, 2047 1,595,308 869,443 FRB Ser. 07-AA1, Class 2A1, 0.367s, 2037 2,032,206 1,129,144 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.159s, 2047 1,667,234 1,016,492 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.969s, 2036 801,869 517,206 FRB Ser. 06-3, Class 35A1, 5.627s, 2036 1,261,442 818,360 FRB Ser. 06-2, Class 24A1, 5.585s, 2036 1,317,129 807,400 Ser. 06-4, Class 22A1, 3.004s, 2036 1,368,932 622,864 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.467s, 2036 1,122,832 303,165 FRB Ser. 06-IM1, Class A1, 0.417s, 2036 355,633 170,704 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 621,149 659,335 Ser. 06-PW13, Class A2, 5.426s, 2041 1,897,000 1,899,466 Ser. 05-PWR9, Class A2, 4.735s, 2042 392,099 391,658 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.344s, 2037 474,420 264,714 FRB Ser. 07-AR5, Class 1A2A, 5.264s, 2037 231,029 151,685 FRB Ser. 05-10, Class 1A1A, 3.015s, 2035 1,549,824 798,159 FRB Ser. 07-AR1, Class A2, 0.347s, 2037 4,689,011 2,766,517 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 788,422 787,851 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 227,270 231,177 FRB Ser. 04-LB3A, Class B, 5.365s, 2037 (F) 1,587,000 1,674,791 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 4,647,233 2,881,284 FRB Ser. 06-18CB, Class A7, 0.537s, 2036 1,616,209 840,429 FRB Ser. 06-HY11, Class A1, 0.307s, 2036 1,699,360 994,126 Countrywide Home Loans FRB Ser. 06-HYB3, Class 2A1A, 2.757s, 2036 904,240 609,275 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.618s, 2035 196,106 27,256 FRB Ser. 05-R3, Class AF, 0.587s, 2035 192,701 160,906 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.207s, 2041 290,000 299,797 FRB Ser. 06-C3, Class A2, 5.82s, 2038 335,735 335,314 FRB Ser. 07-C4, Class A2, 5.799s, 2039 557,215 565,476 Ser. 07-C2, Class A2, 5.448s, 2049 1,542,802 1,554,106 Ser. 06-C5, Class A2, 5.246s, 2039 300,644 302,248 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 525,000 539,229 Ser. 04-C1, Class B, 4.855s, 2037 5,750,000 5,844,542 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.728s, 2038 8,947,662 208,532 Ser. 04-C4, Class AX, IO, 0.355s, 2039 2,914,009 66,148 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.938s, 2036 2,253,305 1,464,648 FRB Ser. 06-AR6, Class A6, 0.377s, 2037 639,608 326,200 FRB Ser. 07-AR3, Class 2A2A, 0.367s, 2037 2,539,621 1,625,358 FRB Ser. 06-AR6, Class A4, 0.357s, 2037 1,231,869 763,759 FRB Ser. 06-AR3, Class A5, 0.357s, 2036 2,123,825 1,359,248 FRB Ser. 06-AR3, Class A2, 0.307s, 2036 1,717,277 811,413 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 714,859 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.469s, 2034 766,448 987,575 IFB Ser. 3727, Class PS, IO, 6.514s, 2038 4,194,629 728,600 IFB Ser. 3398, Class SI, IO, 6.464s, 2036 2,776,526 364,197 IFB Ser. 3055, Class MS, IO, 6.414s, 2035 3,471,483 619,208 IFB Ser. 3708, Class SQ, IO, 6.364s, 2040 12,103,528 2,275,584 IFB Ser. 3852, Class LS, IO, 6.264s, 2041 10,925,946 1,987,320 IFB Ser. 3116, Class AS, IO, 5.914s, 2034 3,756,206 488,111 IFB Ser. 3852, Class NT, 5.814s, 2041 3,283,673 3,138,534 IFB Ser. 3752, Class PS, IO, 5.814s, 2040 1,493,450 262,668 IFB Ser. 3725, Class CS, IO, 5.814s, 2040 4,499,395 705,595 Ser. 3672, Class PI, IO, 5 1/2s, 2039 2,117,736 408,808 Ser. 3645, Class ID, IO, 5s, 2040 809,801 127,131 Ser. 3687, Class CI, IO, 5s, 2038 3,554,864 605,180 Ser. 3680, Class KI, IO, 5s, 2038 11,414,966 2,028,782 Ser. 3632, Class CI, IO, 5s, 2038 943,178 152,248 Ser. 3626, Class DI, IO, 5s, 2037 660,733 70,533 Ser. 3653, Class CI, IO, 5s, 2036 7,979,713 849,281 Ser. 3623, Class CI, IO, 5s, 2036 594,565 100,860 Ser. 3747, Class HI, IO, 4 1/2s, 2037 341,355 50,635 Ser. 3738, Class MI, IO, 4s, 2034 33,836,453 4,200,507 Ser. 3707, Class HI, IO, 4s, 2023 685,281 62,230 Ser. T-8, Class A9, IO, 0.343s, 2028 314,725 3,541 Ser. T-59, Class 1AX, IO, 0.273s, 2043 693,227 5,199 Ser. T-48, Class A2, IO, 0.212s, 2033 974,221 7,095 FRB Ser. T-54, Class 2A, IO, zero %, 2043 403,391 63 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.564s, 2035 95,334 153,826 IFB Ser. 05-122, Class SE, 22.445s, 2035 455,178 661,223 IFB Ser. 11-4, Class CS, 12.526s, 2040 3,617,253 4,137,116 IFB Ser. 10-135, Class SP, IO, 6.413s, 2040 12,521,752 2,422,921 IFB Ser. 10-35, Class SG, IO, 6.213s, 2040 6,466,531 1,321,759 IFB Ser. 10-134, Class SD, IO, 5.813s, 2040 4,187,127 788,602 Ser. 10-21, Class IP, IO, 5s, 2039 1,945,243 412,539 Ser. 10-92, Class CI, IO, 5s, 2039 3,164,243 669,203 Ser. 398, Class C5, IO, 5s, 2039 1,538,520 307,704 Ser. 09-31, Class PI, IO, 5s, 2038 2,403,146 411,832 Ser. 10-13, Class EI, IO, 5s, 2038 1,485,582 180,786 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 8,822,676 870,440 Ser. 03-W10, Class 1, IO, 1.492s, 2043 450,325 20,265 Ser. 98-W5, Class X, IO, 1.326s, 2028 226,573 9,820 Ser. 98-W2, Class X, IO, 1.035s, 2028 548,848 25,237 Ser. 03-W1, Class 2A, IO, zero %, 2042 849,305 66 Ser. 08-36, Class OV, PO, zero %, 2036 57,989 43,969 FRB Ser. 06-104, Class EK, zero %, 2036 80,895 76,765 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 2.268s, 2036 1,842,629 921,314 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class A2, 5.333s, 2044 (F) 989,818 1,032,885 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 392,000 406,326 Ser. 05-C2, Class XC, IO, 0.128s, 2043 20,158,954 159,256 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.487s, 2040 (F) 2,310,000 2,401,252 Government National Mortgage Association IFB Ser. 10-167, Class SM, IO, 6.494s, 2040 9,909,098 1,930,490 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 13,654,731 2,532,707 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 9,706,422 1,828,690 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 6,386,471 1,038,440 IFB Ser. 11-35, Class AS, IO, 5.914s, 2037 2,813,232 424,316 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 726,000 187,097 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 786,718 201,951 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 254,944 257,874 Ser. 03-C1, Class B, 4.229s, 2035 1,470,700 1,411,872 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 1,868,442 1,896,469 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.841s, 2040 4,841,787 40,267 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.569s, 2035 434,599 61,930 IFB Ser. 04-4, Class 1AS, IO, 5.384s, 2034 795,973 117,098 Ser. 06-RP2, Class 1AS1, IO, 5.293s, 2036 554,361 76,357 Ser. 98-2, IO, 0.69s, 2027 88,882 7 FRB Ser. 06-RP2, Class 1AF1, 0.587s, 2036 554,361 443,489 FRB Ser. 04-4, Class 1AF, 0.587s, 2034 795,973 636,779 FRB Ser. 05-RP1, Class 1AF, 0.537s, 2035 434,599 347,679 Ser. 98-3, IO, 0.4s, 2027 105,658 8 Ser. 99-2, IO, zero %, 2027 152,196 12 Ser. 98-4, IO, zero %, 2026 118,830 9 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.755s, 2036 420,877 244,109 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.344s, 2037 598,594 371,129 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.434s, 2037 603,126 379,969 FRB Ser. 06-AR5, Class 1A2, 5.233s, 2036 171,829 17,183 FRB Ser. 06-AR3, Class 3A1B, 5.024s, 2036 440,647 251,169 FRB Ser. 07-AR5, Class 2A1, 4.954s, 2037 1,114,851 613,168 FRB Ser. 07-AR7, Class 2A1, 4.751s, 2037 1,071,607 574,381 FRB Ser. 06-AR19, Class 1A2, 3.274s, 2036 2,616,897 1,193,543 FRB Ser. 06-AR11, Class 3A1, 2.916s, 2036 2,142,814 1,017,496 FRB Ser. 06-AR39, Class A1, 0.367s, 2037 4,779,069 2,568,750 FRB Ser. 06-AR35, Class 2A1A, 0.357s, 2037 796,204 427,776 FRB Ser. 06-AR21, Class A1, 0.307s, 2036 5,039,599 2,167,028 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 2A1, 5.647s, 2037 1,307,176 640,516 FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 774,169 387,085 FRB Ser. 06-A7, Class 1A1, 0.347s, 2036 935,304 471,744 FRB Ser. 07-A1, Class 1A3A, 0.337s, 2037 3,163,359 1,518,412 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.987s, 2051 3,016,000 3,203,132 Ser. 06-LDP7, Class A2, 5.866s, 2045 320,679 320,396 Ser. 06-CB16, Class A2, 5.45s, 2045 468,832 468,484 Ser. 07-LDPX, Class A2, 5.434s, 2049 2,045,749 2,137,292 Ser. 07-LDPX, Class A3S, 5.317s, 2049 545,000 568,594 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 1,179,000 1,194,819 Ser. 05-CB13, Class A2, 5.247s, 2043 2,850,308 2,845,531 Ser. 03-C1, Class D, 5.192s, 2037 5,900,000 5,959,684 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 704,444 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 10,542,914 134,949 LB-UBS Commercial Mortgage Trust Ser. 02-C1, Class D, 6.683s, 2034 2,000,000 2,043,750 Ser. 07-C6, Class A2, 5.845s, 2040 2,006,731 2,061,310 Ser. 07-C7, Class A2, 5.588s, 2045 356,000 363,157 Ser. 06-C3, Class A2, 5.532s, 2032 127,618 127,636 Ser. 05-C7, Class A2, 5.103s, 2030 127,674 127,674 Ser. 03-C5, Class F, 4.843s, 2037 480,000 460,800 Ser. 07-C2, Class XW, IO, 0.557s, 2040 3,125,244 65,493 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,886,000 5,927,791 Ser. 03-C5, Class XCL, IO, 0.758s, 2037 3,433,762 44,389 Ser. 05-C3, Class XCL, IO, 0.41s, 2040 20,563,096 379,385 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.317s, 2037 (F) 1,426,579 716,856 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.367s, 2036 874,356 489,639 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A4, Class 3A1, 2.796s, 2036 989,849 568,087 Merrill Lynch Mortgage Trust Ser. 04-MKB1, Class B, 5.28s, 2042 1,870,000 1,955,955 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 1,021,049 1,042,461 Ser. 06-T21, Class A2, 5.09s, 2052 19,694 19,720 Ser. 03-IQ4, Class X1, IO, 1.839s, 2040 22,511,837 617,110 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 469,279 419,113 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 524,000 528,789 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.385s, 2036 578,645 358,760 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.427s, 2036 1,491,894 626,595 FRB Ser. 06-AR4, Class A1A, 0.357s, 2036 2,141,107 909,971 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 99,780 57,841 FRB Ser. 07-QA4, Class A1B, 0.397s, 2037 481,518 216,683 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,700,000 1,784,636 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 339,556 215,618 FRB Ser. 06-9, Class 1A1, 5.11s, 2036 417,158 254,680 FRB Ser. 07-4, Class 1A1, 0.427s, 2037 738,885 321,415 FRB Ser. 07-6, Class 2A1, 0.377s, 2037 857,792 518,964 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 1,194,494 167,229 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,471,604 100,409 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 854,000 850,983 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 2,058,827 2,048,533 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.738s, 2049 908,287 936,852 Ser. 06-C25, Class A2, 5.684s, 2043 196,842 196,842 Ser. 07-C30, Class A3, 5.246s, 2043 352,000 358,510 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.062s, 2035 3,614,822 44,064 Total mortgage-backed securities (cost $157,509,642) CORPORATE BONDS AND NOTES (—%) (a) Principal amount Value Advertising and marketing services (—%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $1,000,000 $1,027,500 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 231,250 Aerospace and defense (0.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 335,000 344,213 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 126,388 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 158,911 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 296,022 Automotive (0.1%) Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 163,000 181,116 Banking (0.1%) Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,229,593 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 263,000 275,291 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 388,602 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 216,249 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 705,000 787,727 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 925,000 1,036,834 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 901,213 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 410,106 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 435,000 460,687 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,838,676 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 167,000 176,993 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 150,000 156,018 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 262,646 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 269,559 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 525,650 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,593,750 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,515,529 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 235,609 Beverage (—%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 390,947 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 7 3/8s, 2014 163,000 189,699 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 650,475 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 196,000 230,167 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 486,784 Biotechnology (0.1%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 232,119 Broadcasting (0.2%) DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 272,213 DISH DBS Corp. company guaranty 7s, 2013 220,000 237,050 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 263,000 290,391 Building materials (0.3%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 275,000 331,375 Cable television (0.3%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 680,000 715,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 290,250 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 778,957 CSC Holdings LLC sr. notes 6 3/4s, 2012 84,000 86,310 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 730,000 813,950 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 575,400 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,400,000 1,447,250 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 636,667 Chemicals (0.1%) Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 110,000 110,036 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 325,000 370,320 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 279,253 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.761s, 2014 750,000 701,250 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,170,000 1,248,975 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 1,160,641 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $165,000 179,025 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 155,000 215,605 Coal (—%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 282,000 283,763 Peabody Energy Corp. company guaranty 7 3/8s, 2016 555,000 628,538 Combined utilities (—%) El Paso Corp. sr. unsec. notes 7s, 2017 465,000 538,513 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 27,835 Commercial and consumer services (—%) Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 210,000 228,638 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,559,000 1,582,385 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 443,750 Travelport LLC company guaranty 9 7/8s, 2014 895,000 836,825 Communications equipment (0.1%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 343,587 Computers (—%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 800,000 824,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 350,000 355,250 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 296,208 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 465,927 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,085,000 1,125,688 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 247,989 Conglomerates (—%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 2,051,000 2,310,819 SPX Corp. sr. unsec. notes 7 5/8s, 2014 125,000 138,750 Consumer (—%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 146,475 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 435,000 455,119 Consumer finance (—%) American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 645,415 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 309,876 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 257,154 Consumer goods (—%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 558,125 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 283,895 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 326,250 Consumer services (—%) Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,114,336 Service Corporation International sr. notes 7s, 2017 $185,000 200,725 Service Corporation International sr. unsec. 7 3/8s, 2014 195,000 213,525 Containers (—%) Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 200,000 208,500 Electric utilities (—%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 171,750 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,080,000 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 136,534 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 182,078 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 116,649 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 601,127 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 572,791 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 532,064 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,108 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 154,267 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 197,983 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 189,292 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 170,000 174,748 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 241,791 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 142,051 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 218,577 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 125,000 163,637 Electronics (—%) NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 545,000 574,975 Energy (oil field) (—%) Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 750,000 830,625 Entertainment (—%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 350,000 350,875 Financial (—%) CIT Group, Inc. sr. bonds 7s, 2014 613,439 618,040 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 726,250 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 324,000 356,400 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 266,000 276,973 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 700,000 731,500 Food (—%) Dole Food Co. 144A sr. notes 8s, 2016 200,000 211,750 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 622,000 676,048 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 300,000 308,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 530,000 619,438 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 505,000 602,213 Forest products and packaging (—%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 165,000 266,013 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,410,000 1,438,200 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.004s, 2014 500,000 462,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 885,000 940,313 Gaming and lottery (—%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 695,000 765,369 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 175,770 Health-care services (—%) CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 179,906 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 525,000 595,875 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,230,000 1,316,100 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 55,125 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 674,975 Tenet Healthcare Corp. sr. notes 9s, 2015 455,000 484,575 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 88,400 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 227,458 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 105,433 Household furniture and appliances (—%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 931,000 1,040,393 Insurance (—%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 217,006 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 344,507 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 758,968 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 694,660 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 312,102 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 353,625 Investment banking/Brokerage (—%) E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 506,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 210,000 250,950 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,778,367 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 1,367,000 1,502,824 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 657,000 743,231 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 217,075 Machinery (—%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,133,000 1,217,975 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 404,912 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 171,987 Manufacturing (—%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.621s, 2015 125,000 120,000 Media (—%) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 260,325 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 132,525 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 492,888 Metals (—%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 196,000 214,205 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 93,545 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 219,928 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 750,000 787,984 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 361,092 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.67s, 2015 (Germany) EUR 150,000 212,806 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 515,625 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 220,000 233,200 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 750,000 772,500 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 264,483 Natural gas utilities (—%) Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 269,064 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 302,866 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 276,610 Oil and gas (—%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 195,984 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 159,266 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 122,983 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 587,500 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 726,100 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 580,313 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 256,818 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 1,035,000 1,125,563 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,197,530 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 187,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 195,000 197,925 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,245,000 1,279,238 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,805,000 2,166,863 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 530,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 323,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 488,741 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 241,597 Pharmaceuticals (—%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 351,653 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 234,090 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 639,214 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) $600,000 622,500 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 288,062 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 325,457 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 278,664 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 708,625 Power producers (—%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 350,000 358,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 1,000,000 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,560,000 Railroads (—%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 631,000 694,100 Real estate (—%) CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 685,000 792,888 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 347,200 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 230,000 257,893 Regional Bells (—%) AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,545,361 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 253,750 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 173,000 205,005 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 317,550 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 974,821 Restaurants (—%) Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 900,000 983,250 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 300,000 333,000 Retail (—%) CVS Corp. sr. unsec. 5 3/4s, 2017 230,000 266,401 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 186,143 Kroger Co. company guaranty 6.4s, 2017 163,000 195,085 QVC Inc. 144A sr. notes 7 1/8s, 2017 570,000 611,325 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 306,461 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,062,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 660,954 Shipping (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 212,377 Software (—%) Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 412,763 Telecommunications (—%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 216,064 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 290,415 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 705,000 717,338 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 500,000 510,625 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 263,000 301,601 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 137,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 500,000 514,063 Level 3 Financing, Inc. 144A company guaranty FRN 4.215s, 2015 1,100,000 1,025,750 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 805,000 809,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 740,000 852,850 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 779,375 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 195,000 208,406 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 120,000 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 297,110 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 153,660 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 192,489 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 340,162 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 700,000 698,250 Telephone (—%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 1,026,799 Tire and rubber (—%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 203,000 228,629 Tobacco (—%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 417,856 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 228,282 Trucks and parts (—%) Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 405,000 420,188 Total corporate bonds and notes (cost $114,158,045) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (—%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (—%) Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, August 1, 2041 $43,000,000 $44,887,967 4s, TBA, August 1, 2041 24,000,000 24,382,500 Total U.S. government and agency mortgage obligations (cost $68,683,594) SENIOR LOANS (—%) (a) Principal amount Value Advertising and marketing services (—%) Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $995,000 $998,721 Aerospace and defense (—%) TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017 220,890 220,890 Airlines (—%) Delta Air LInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 834,000 830,091 Automotive (—%) Federal Mogul Corp. bank term loan FRN Ser. B, 2.128s, 2014 399,265 380,371 Federal Mogul Corp. bank term loan FRN Ser. C, 2.128s, 2015 203,706 194,067 Biotechnology (—%) Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 1,000,000 995,313 Broadcasting (—%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.836s, 2016 1,150,000 957,950 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 498,750 502,179 Building materials (—%) CPG International, Inc. bank term loan FRN 6s, 2017 64,000 63,760 Goodman Global, Inc. bank term loan FRN 9s, 2017 500,000 513,229 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 237,043 237,735 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 997,500 996,669 Chemicals (—%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 997,500 997,500 Norit NV bank term loan FRN 7 1/2s, 2017 (Netherlands) 500,000 500,000 OM Group, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 250,000 249,688 Styron Corp. bank term loan FRN 6s, 2017 497,500 497,500 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 497,500 499,988 Commercial and consumer services (—%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,194,000 1,205,940 Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 713,213 712,098 Communications equipment (—%) CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 354,113 355,109 Computers (—%) Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 663,665 665,047 Construction (—%) Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 284,288 284,080 Consumer (—%) Armored Autogroup, Inc. bank term loan FRN Ser. B, 6s, 2016 398,000 396,010 Consumer goods (—%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 992,500 994,567 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,500,000 1,499,465 Spectrum Brands, Inc. bank term loan FRN 5.076s, 2016 906,765 911,292 Containers (—%) Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 375,000 372,031 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 498,750 494,801 Energy (oil field) (—%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 528,088 527,062 Entertainment (—%) Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 248,750 248,439 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,000,000 1,003,750 Food (—%) Dean Foods Co. bank term loan FRN Ser. A1, 3.44s, 2014 394,805 388,094 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 480,000 477,600 Gaming and lottery (—%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 1,000,000 900,833 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 964,980 975,836 Health-care services (—%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 275,000 274,656 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 744,347 743,416 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 568,575 565,495 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 965,251 959,520 Homebuilding (—%) Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 349,587 314,337 Insurance (—%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 345,836 346,701 Investment banking/Brokerage (—%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.749s, 2017 587,336 585,745 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.249s, 2014 502,664 492,375 Machinery (—%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 500,000 501,094 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 670,000 670,419 Manufacturing (—%) SRAM Corp. bank term loan FRN 4.767s, 2018 833,000 831,959 SRAM Corp. bank term loan FRN Ser. 2nd, 8 1/2s, 2018 95,000 95,000 Metals (—%) Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 283,575 283,614 Pharmaceuticals (—%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,000,000 1,002,750 Power producers (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.728s, 2017 1,093,159 813,720 Publishing (—%) Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 796,000 800,229 Railroads (—%) Swift Transportation Co., LLC bank term loan FRN 4.87s, 2016 943,354 946,175 Real estate (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,000,000 995,938 Restaurants (—%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 920,375 917,574 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,234,375 1,232,672 Claire's Stores, Inc. bank term loan FRN 3.023s, 2014 1,436,297 1,311,699 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 997,500 957,184 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 597,000 588,978 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,262,074 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 953,389 Technology services (—%) First Data Corp. bank term loan FRN 4.187s, 2018 1,000,000 917,708 Telecommunications (—%) Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 997,500 999,370 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 3.952s, 2018 497,502 495,170 Textiles (—%) Gymboree Corp. bank term loan FRN 5s, 2018 497,500 483,374 Total senior loans (cost $43,530,861) ASSET-BACKED SECURITIES (—%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.337s, 2036 $1,040,666 $445,172 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 716,587 558,938 Ser. 00-5, Class A7, 8.2s, 2032 604,638 495,047 Ser. 00-6, Class A5, 7.27s, 2031 3,332,931 3,500,244 Ser. 01-3, Class A4, 6.91s, 2033 2,645,501 2,724,866 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.687s, 2047 369,000 270,293 FRB Ser. 07-7, Class 2A3, 0.417s, 2047 2,008,000 863,440 FRB Ser. 07-6, Class 2A2, 0.357s, 2037 372,000 306,900 FRB Ser. 06-8, Class 2A3, 0.347s, 2046 480,000 307,200 FRB Ser. 07-8, Class 2A2, 0.317s, 2037 1,705,000 1,231,863 FRB Ser. 07-1, Class 2A2, 0.287s, 2037 1,096,000 802,820 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.347s, 2036 1,300,000 728,000 FRB Ser. 06-FF11, Class 2A3, 0.337s, 2036 2,544,000 1,297,440 Green Tree Financial Corp. FRN Ser. 96-9, Class M1, 7.63s, 2027 635,000 643,039 Ser. 99-5, Class A6, 7 1/2s, 2030 451,218 388,047 Ser. 99-4, Class A7, 7.41s, 2031 1,125,035 1,022,376 Ser. 99-3, Class A8, 7.06s, 2031 414,000 393,818 Ser. 1997-5, Class M1, 6.95s, 2029 927,000 871,380 Ser. 98-3, Class A6, 6.76s, 2030 279,986 301,851 Ser. 99-3, Class A7, 6.74s, 2031 275,828 276,087 Ser. 99-3, Class A9, 6.53s, 2031 344,223 326,667 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.487s, 2036 1,995,574 1,077,610 FRB Ser. 05-15, Class 2A2, 0.437s, 2036 1,222,181 792,990 FRB Ser. 05-14, Class 2A2, 0.437s, 2035 712,335 395,346 FRB Ser. 05-11, Class 3A4, 0.437s, 2035 994,870 820,767 FRB Ser. 06-19, Class A3A, 0.427s, 2036 1,177,282 588,641 FRB Ser. 06-16, Class A3A, 0.427s, 2036 893,052 443,735 FRB Ser. 07-3, Class A4A, 0.407s, 2047 1,622,673 778,883 FRB Ser. 06-1, Class A2, 0.407s, 2036 1,632,965 771,576 FRB Ser. 06-17, Class A2, 0.367s, 2036 725,918 326,663 FRB Ser. 06-16, Class A2, 0.357s, 2036 946,085 438,747 FRB Ser. 06-11, Class 2A2, 0.347s, 2036 5,267,000 2,396,485 FRB Ser. 06-12, Class A2A, 0.337s, 2036 988,703 509,182 FRB Ser. 06-9, Class A2, 0.307s, 2036 636,000 292,560 FRB Ser. 06-17, Class A1, 0.247s, 2036 2,518,554 1,145,942 FRB Ser. 06-16, Class A1, 0.247s, 2036 1,561,939 702,872 FRB Ser. 06-14, Class A1, 0.237s, 2036 889,273 400,173 FRB Ser. 06-12, Class A1, 0.237s, 2036 991,669 461,126 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.237s, 2036 29,921 20,197 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 315,000 286,650 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 615,217 400,084 Ser. 00-D, Class A4, 7.4s, 2030 436,654 277,275 Ser. 02-A, Class A4, 6.97s, 2032 326,275 323,727 Ser. 01-D, Class A2, 5.26s, 2019 578,792 387,791 Ser. 02-B, Class A2, 5.19s, 2019 260,348 248,256 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.237s, 2037 86,880 81,643 Total asset-backed securities (cost $33,301,781) COMMODITY LINKED NOTES (—%) (a) Principal amount Value UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,300 $3,470,182 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite USD Total Return) (United Kingdom) 8,980,000 9,387,752 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 10,214 10,501,883 UBS AG 144A zero %, 2013 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 5,560 5,605,925 Total commodity linked notes (cost $28,054,000) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration date/ Contract amount/ strike price number of contracts Value SPDR S&P rust (Put) Jan-12/112 252,829 $715,842 SPDR S&P rust (Put) Dec-11/108 279,450 484,351 SPDR S&P rust (Put) Nov-11/114 273,532 566,989 SPDR S&P ETF 500 Trust (Put) Oct-11/119 265,943 625,418 SPDR S&P ETF 500 Trust (Put) Aug-11/120 213,365 179,798 SPDR S&P ETF 500 Trust (Put) Sep-11/115 241,505 246,367 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 7,290,000 111 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 7,290,000 92 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 14,580,000 554 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $13,085,789 601,030 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 13,085,789 505,766 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 13,085,789 505,766 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 13,085,789 429,999 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 5,234,316 237,324 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 5,234,316 172,157 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 13,085,789 613,200 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 13,085,789 415,212 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,141,805 288,665 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,141,805 193,160 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 13,013,186 577,005 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 13,013,186 429,956 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 10,331,648 277,611 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 10,331,648 97,841 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 4,688,313 284,909 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 4,688,313 142,947 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,736,781 327,312 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,736,781 118,126 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 3,732,242 254,240 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 3,732,242 95,247 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 7,812,584 321,644 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 7,812,584 101,954 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 11,836,839 330,011 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 11,836,839 177,789 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 6,823,552 378,502 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 6,823,552 160,626 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 10,313,972 254,239 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 10,313,972 120,983 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 20,422,335 934,730 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 20,422,335 365,968 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 8,702,414 188,146 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 8,702,414 69,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 7,821,000 361,651 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 13,940,000 302,359 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 7,821,000 77,772 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 13,940,000 418 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 18,572,826 998,104 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 18,572,826 73,734 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 12,950,000 263,403 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 12,950,000 — Total purchased options outstanding (cost $16,764,547) FOREIGN GOVERNMENT BONDS AND NOTES (—%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $688,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,346,212 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,210,000 7,049,001 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.438s, 2012 2,610,000 631,150 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 223,036 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 159,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 475,000 483,954 Ukraine (Government of) 144A bonds 7 3/4s, 2020 450,000 472,500 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 243,917 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,600,000 1,688,000 Total foreign government bonds and notes (cost $12,777,459) SHORT-TERM INVESTMENTS (—%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) $64,355,563 $64,355,563 U.S. Treasury Bills with an effective yield of 0.215%, March 18, 2012 (SEGSF) 20,000,000 19,970,667 U.S. Treasury Bills with an effective yield of 0.197%, December 15, 2011 (SEGSF) 24,000,000 23,974,613 U.S. Treasury Bills with an effective yield of 0.166%, November 17, 2011 (SEG) (SEGSF) 25,000,000 24,984,625 U.S. Treasury Bills with an effective yield of 0.085%, November 10, 2011 25,000,000 24,993,968 U.S. Treasury Bills with effective yields ranging from 0.112% to 0.143%, October 20, 2011 (SEG) (SEGSF) 7,500,000 7,496,308 U.S. Treasury Bills with an effective yield of 0.087%, August 25, 2011 (SEG) (SEGSF) 25,000,000 24,996,717 Total short-term investments (cost $190,772,461) TOTAL INVESTMENTS Total investments (cost $847,124,686) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $290,164,460) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $2,414,852 $2,289,178 $125,674 Brazilian Real Buy 8/17/11 1,947,474 1,937,832 9,642 British Pound Buy 8/17/11 678,453 690,404 (11,951) Canadian Dollar Buy 8/17/11 4,132,580 4,107,556 25,024 Chilean Peso Buy 8/17/11 206,752 180,473 26,279 Czech Koruna Buy 8/17/11 682,738 665,526 17,212 Euro Sell 8/17/11 3,877,575 3,729,397 (148,178) Hungarian Forint Buy 8/17/11 604,241 611,846 (7,605) Japanese Yen Buy 8/17/11 341,162 482,944 (141,782) Mexican Peso Buy 8/17/11 1,158,892 1,152,435 6,457 Norwegian Krone Sell 8/17/11 1,561,638 1,537,150 (24,488) Russian Ruble Buy 8/17/11 1,347,774 1,327,184 20,590 Singapore Dollar Buy 8/17/11 294,899 274,090 20,809 South African Rand Buy 8/17/11 2,048,127 2,033,763 14,364 South Korean Won Buy 8/17/11 310,459 273,937 36,522 Swedish Krona Buy 8/17/11 681,339 830,457 (149,118) Swiss Franc Sell 8/17/11 181,651 90,531 (91,120) Taiwan Dollar Sell 8/17/11 2,948,898 2,966,140 17,242 Turkish Lira Sell 8/17/11 902,470 895,941 (6,529) Barclays Bank PLC Australian Dollar Sell 8/17/11 290,577 258,740 (31,837) Brazilian Real Buy 8/17/11 3,568,657 3,498,570 70,087 Brazilian Real Sell 8/17/11 3,556,142 3,550,367 (5,775) British Pound Buy 8/17/11 132,405 137,157 (4,752) Canadian Dollar Buy 8/17/11 491,707 556,333 (64,626) Chilean Peso Sell 8/17/11 433,665 432,499 (1,166) Czech Koruna Buy 8/17/11 1,274,803 1,254,702 20,101 Euro Sell 8/17/11 10,617,269 10,443,514 (173,755) Hungarian Forint Sell 8/17/11 1,019,946 1,060,657 40,711 Indian Rupee Sell 8/17/11 1,282,983 1,226,965 (56,018) Japanese Yen Buy 8/17/11 1,326,335 1,402,441 (76,106) Malaysian Ringgit Buy 8/17/11 1,599,380 1,576,062 23,318 Mexican Peso Buy 8/17/11 1,248,337 1,253,982 (5,645) New Zealand Dollar Sell 8/17/11 912,558 858,578 (53,980) Norwegian Krone Sell 8/17/11 479,478 471,899 (7,579) Philippines Peso Buy 8/17/11 1,116,346 1,083,412 32,934 Polish Zloty Sell 8/17/11 360,016 363,310 3,294 Russian Ruble Buy 8/17/11 1,511,818 1,486,693 25,125 Singapore Dollar Buy 8/17/11 816,561 800,277 16,284 South Korean Won Buy 8/17/11 1,412,136 1,382,168 29,968 Swedish Krona Sell 8/17/11 1,000,714 867,295 (133,419) Swiss Franc Sell 8/17/11 822,055 775,106 (46,949) Taiwan Dollar Sell 8/17/11 1,859,520 1,871,959 12,439 Thai Baht Buy 8/17/11 1,111,678 1,065,238 46,440 Turkish Lira Buy 8/17/11 481,038 499,602 (18,564) Citibank, N.A. Australian Dollar Buy 8/17/11 3,517,003 3,398,176 118,827 Brazilian Real Buy 8/17/11 1,697,301 1,670,975 26,326 British Pound Sell 8/17/11 1,343,106 1,250,044 (93,062) Canadian Dollar Buy 8/17/11 1,678,648 1,855,435 (176,787) Chilean Peso Buy 8/17/11 395,088 365,885 29,203 Czech Koruna Buy 8/17/11 682,750 683,321 (571) Euro Sell 8/17/11 7,594,596 7,516,646 (77,950) Hungarian Forint Buy 8/17/11 1,405,631 1,437,172 (31,541) Japanese Yen Buy 8/17/11 305,575 355,236 (49,661) Mexican Peso Sell 8/17/11 907,399 926,904 19,505 New Zealand Dollar Buy 8/17/11 12,365 11,632 733 Norwegian Krone Buy 8/17/11 1,914,834 1,922,766 (7,932) Polish Zloty Sell 8/17/11 830,978 837,428 6,450 Singapore Dollar Buy 8/17/11 1,778,786 1,743,298 35,488 South African Rand Buy 8/17/11 279,292 285,805 (6,513) South Korean Won Buy 8/17/11 1,994,133 1,965,982 28,151 Swedish Krona Buy 8/17/11 3,196,135 3,099,123 97,012 Swiss Franc Buy 8/17/11 805,575 756,771 48,804 Taiwan Dollar Sell 8/17/11 542,757 546,216 3,459 Turkish Lira Buy 8/17/11 184,129 191,388 (7,259) Credit Suisse AG Australian Dollar Buy 8/17/11 1,181,080 1,000,430 180,650 Brazilian Real Buy 8/17/11 3,175,171 3,139,390 35,781 British Pound Sell 8/17/11 969,875 921,793 (48,082) Canadian Dollar Buy 8/17/11 2,547,899 2,635,981 (88,082) Czech Koruna Buy 8/17/11 1,307,438 1,285,953 21,485 Euro Buy 8/17/11 4,148,421 3,922,044 226,377 Hungarian Forint Buy 8/17/11 604,240 611,119 (6,879) Indian Rupee Sell 8/17/11 1,901,590 1,859,252 (42,338) Japanese Yen Sell 8/17/11 602,711 497,440 (105,271) Malaysian Ringgit Buy 8/17/11 1,474,352 1,444,187 30,165 Mexican Peso Buy 8/17/11 1,730,384 1,707,368 23,016 Norwegian Krone Sell 8/17/11 3,086,387 2,840,912 (245,475) Polish Zloty Buy 8/17/11 1,412,166 1,423,386 (11,220) Russian Ruble Buy 8/17/11 755,904 742,996 12,908 Singapore Dollar Sell 8/17/11 399,847 391,834 (8,013) South African Rand Buy 8/17/11 728,800 755,173 (26,373) South Korean Won Buy 8/17/11 1,246,141 1,227,375 18,766 Swedish Krona Sell 8/17/11 1,211,259 1,037,395 (173,864) Swiss Franc Sell 8/17/11 1,765,167 1,748,157 (17,010) Taiwan Dollar Buy 8/17/11 100,893 91,635 9,258 Turkish Lira Sell 8/17/11 757,350 786,697 29,347 Deutsche Bank AG Australian Dollar Buy 8/17/11 978,323 924,647 53,676 Brazilian Real Buy 8/17/11 1,091,379 1,069,044 22,335 British Pound Sell 8/17/11 2,889,749 2,899,222 9,473 Canadian Dollar Sell 8/17/11 2,404,123 2,270,954 (133,169) Chilean Peso Buy 8/17/11 1,153,508 1,131,728 21,780 Czech Koruna Buy 8/17/11 488,455 488,733 (278) Euro Sell 8/17/11 3,311,327 3,250,898 (60,429) Hungarian Forint Sell 8/17/11 560,510 540,588 (19,922) Malaysian Ringgit Buy 8/17/11 1,804,170 1,777,454 26,716 Mexican Peso Buy 8/17/11 1,216,839 1,209,605 7,234 New Zealand Dollar Sell 8/17/11 420,324 385,716 (34,608) Norwegian Krone Sell 8/17/11 1,538,863 1,515,285 (23,578) Philippines Peso Buy 8/17/11 563,083 543,863 19,220 Polish Zloty Sell 8/17/11 876,325 883,735 7,410 Singapore Dollar Buy 8/17/11 2,591,691 2,539,075 52,616 South Korean Won Buy 8/17/11 755,288 699,122 56,166 Swedish Krona Buy 8/17/11 440,310 429,138 11,172 Swiss Franc Buy 8/17/11 1,715,983 1,611,725 104,258 Taiwan Dollar Sell 8/17/11 2,256,023 2,264,804 8,781 Turkish Lira Sell 8/17/11 588,093 575,944 (12,149) Goldman Sachs International Australian Dollar Buy 8/17/11 626,711 652,673 (25,962) British Pound Sell 8/17/11 2,911,762 2,832,402 (79,360) Canadian Dollar Buy 8/17/11 507,822 602,194 (94,372) Chilean Peso Buy 8/17/11 1,100,433 1,070,960 29,473 Euro Buy 8/17/11 181,378 217,514 (36,136) Hungarian Forint Sell 8/17/11 149,081 163,959 14,878 Japanese Yen Buy 8/17/11 1,841,185 1,815,774 25,411 Norwegian Krone Sell 8/17/11 48,832 5,856 (42,976) Polish Zloty Buy 8/17/11 335,386 340,188 (4,802) South African Rand Buy 8/17/11 983,460 1,000,615 (17,155) Swedish Krona Buy 8/17/11 909,167 886,001 23,166 Swiss Franc Sell 8/17/11 855,140 891,025 35,885 HSBC Bank USA, National Association Australian Dollar Sell 8/17/11 2,172,576 2,108,525 (64,051) British Pound Sell 8/17/11 1,209,387 1,170,102 (39,285) Euro Sell 8/17/11 3,021,381 2,965,716 (55,665) Indian Rupee Sell 8/17/11 827,721 811,620 (16,101) Japanese Yen Sell 8/17/11 4,510,346 4,296,483 (213,863) New Zealand Dollar Sell 8/17/11 571,160 511,595 (59,565) Norwegian Krone Sell 8/17/11 1,071,106 1,055,997 (15,109) Philippines Peso Buy 8/17/11 563,080 544,045 19,035 Singapore Dollar Sell 8/17/11 496,817 501,363 4,546 South Korean Won Buy 8/17/11 1,916,504 1,868,660 47,844 Swiss Franc Buy 8/17/11 543,557 508,775 34,782 Taiwan Dollar Sell 8/17/11 1,103,817 1,111,900 8,083 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 3,396,908 3,219,940 176,968 Brazilian Real Buy 8/17/11 1,918,208 1,878,994 39,214 British Pound Buy 8/17/11 158,853 231,409 (72,556) Canadian Dollar Sell 8/17/11 554,387 476,005 (78,382) Chilean Peso Buy 8/17/11 956,526 931,402 25,124 Czech Koruna Buy 8/17/11 723,746 704,752 18,994 Euro Sell 8/17/11 4,011,993 3,856,384 (155,609) Hungarian Forint Buy 8/17/11 638,946 680,013 (41,067) Japanese Yen Buy 8/17/11 5,419,301 5,279,851 139,450 Malaysian Ringgit Buy 8/17/11 1,587,130 1,563,368 23,762 Mexican Peso Buy 8/17/11 1,970,433 1,945,244 25,189 New Zealand Dollar Buy 8/17/11 182,056 220,766 (38,710) Norwegian Krone Buy 8/17/11 1,747,231 1,720,241 26,990 Polish Zloty Sell 8/17/11 97,409 98,169 760 Russian Ruble Buy 8/17/11 755,907 742,280 13,627 Singapore Dollar Sell 8/17/11 91,569 89,707 (1,862) South African Rand Buy 8/17/11 39,596 42,810 (3,214) South Korean Won Buy 8/17/11 1,093,635 1,039,845 53,790 Swedish Krona Sell 8/17/11 523,645 469,793 (53,852) Swiss Franc Sell 8/17/11 1,620,151 1,526,928 (93,223) Taiwan Dollar Sell 8/17/11 1,563,619 1,575,760 12,141 Thai Baht Buy 8/17/11 569,516 544,699 24,817 Turkish Lira Buy 8/17/11 522,349 542,224 (19,875) Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 1,729,740 1,770,644 (40,904) Brazilian Real Buy 8/17/11 569,019 556,465 12,554 British Pound Buy 8/17/11 638,370 605,341 33,029 Canadian Dollar Buy 8/17/11 1,307,382 1,393,255 (85,873) Chilean Peso Sell 8/17/11 14,121 27,480 13,359 Czech Koruna Buy 8/17/11 336,006 336,057 (51) Euro Sell 8/17/11 9,401,335 9,340,419 (60,916) Hungarian Forint Buy 8/17/11 364,801 362,025 2,776 Indian Rupee Sell 8/17/11 1,586,878 1,551,205 (35,673) Japanese Yen Buy 8/17/11 693,935 767,991 (74,056) Malaysian Ringgit Buy 8/17/11 374,949 361,701 13,248 Mexican Peso Buy 8/17/11 606,133 604,395 1,738 New Zealand Dollar Buy 8/17/11 1,204,934 1,107,513 97,421 New Zealand Dollar Sell 8/17/11 1,194,236 1,123,894 (70,342) Norwegian Krone Buy 8/17/11 2,213,152 2,178,153 34,999 Polish Zloty Sell 8/17/11 1,067,374 1,024,870 (42,504) Russian Ruble Buy 8/17/11 755,907 744,216 11,691 Singapore Dollar Buy 8/17/11 1,289,780 1,263,595 26,185 South African Rand Buy 8/17/11 1,474,593 1,461,377 13,216 South Korean Won Buy 8/17/11 974,632 918,458 56,174 Swedish Krona Sell 8/17/11 1,414,417 1,224,482 (189,935) Swiss Franc Buy 8/17/11 2,770,774 2,612,406 158,368 Taiwan Dollar Sell 8/17/11 11,768 21,862 10,094 Turkish Lira Buy 8/17/11 22,603 23,468 (865) State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 666,779 616,661 (50,118) Brazilian Real Sell 8/17/11 1,089,261 1,134,056 44,795 British Pound Sell 8/17/11 488,880 400,986 (87,894) Canadian Dollar Buy 8/17/11 653,063 766,420 (113,357) Czech Koruna Buy 8/17/11 391,287 367,620 23,667 Euro Buy 8/17/11 6,231,463 6,331,956 (100,493) Hungarian Forint Sell 8/17/11 225,989 247,994 22,005 Japanese Yen Sell 8/17/11 471,220 333,062 (138,158) Malaysian Ringgit Buy 8/17/11 421,191 405,488 15,703 Mexican Peso Sell 8/17/11 381,404 405,944 24,540 Norwegian Krone Sell 8/17/11 869,470 855,661 (13,809) Philippines Peso Buy 8/17/11 563,083 544,246 18,837 Polish Zloty Sell 8/17/11 452,578 449,430 (3,148) Russian Ruble Buy 8/17/11 755,907 746,501 9,406 Singapore Dollar Buy 8/17/11 642,480 629,560 12,920 South African Rand Buy 8/17/11 2,084,545 2,068,884 15,661 South Korean Won Buy 8/17/11 1,111,513 1,115,993 (4,480) Swedish Krona Sell 8/17/11 1,662,371 1,620,537 (41,834) Swiss Franc Sell 8/17/11 1,648,039 1,502,929 (145,110) Taiwan Dollar Sell 8/17/11 1,492,158 1,502,980 10,822 Thai Baht Buy 8/17/11 1,103,759 1,065,664 38,095 Turkish Lira Buy 8/17/11 1,084,652 1,100,350 (15,698) Westpac Banking Corp. Australian Dollar Sell 8/17/11 2,273,131 2,165,681 (107,450) British Pound Buy 8/17/11 2,107,803 2,017,462 90,341 Canadian Dollar Buy 8/17/11 2,723,801 2,635,469 88,332 Euro Sell 8/17/11 7,428,584 7,370,066 (58,518) Japanese Yen Buy 8/17/11 1,106,937 1,139,422 (32,485) New Zealand Dollar Buy 8/17/11 702 660 42 Norwegian Krone Buy 8/17/11 3,644,483 3,652,716 (8,233) Norwegian Krone Sell 8/17/11 3,650,511 3,594,895 (55,616) Swedish Krona Buy 8/17/11 664,755 648,158 16,597 Swiss Franc Sell 8/17/11 1,921,212 1,874,901 (46,311) Total FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 141 $16,963,449 Sep-11 $179,280 Canadian Government Bond 10 yr (Long) 21 2,803,077 Sep-11 14,375 Euro-Bund 10 yr (Long) 50 9,363,436 Sep-11 55,186 Euro-Dollar 90 day (Short) 441 109,621,575 Jun-12 (235,215) Euro-Swiss Franc 3 Month (Short) 47 14,864,521 Dec-11 (34,739) Euro-Swiss Franc 3 Month (Short) 47 14,824,314 Dec-12 (64,407) Euro-Swiss Franc 3 Month (Short) 47 14,851,118 Jun-12 (116,397) Euro-Swiss Franc 3 Month (Short) 47 14,860,053 Mar-12 (90,448) Euro-Swiss Franc 3 Month (Short) 47 14,866,010 Sep-11 (142,251) Japanese Government Bond 10 yr (Long) 7 12,881,926 Sep-11 28,016 Japanese Government Bond 10 yr Mini (Short) 1 183,989 Sep-11 (1,484) S&P 500 Index E-Mini (Long) 34 2,190,280 Sep-11 (5,763) S&P 500 Index E-Mini (Short) 171 11,015,820 Sep-11 124,556 S&P Mid Cap 400 Index E-Mini (Long) 458 43,129,860 Sep-11 193,531 U.K. Gilt 10 yr (Long) 75 15,414,208 Sep-11 349,735 U.S. Treasury Bond 20 yr (Short) 116 14,862,500 Sep-11 (254,908) U.S. Treasury Bond 30 yr (Short) 35 4,617,813 Sep-11 (101,426) U.S. Treasury Note 2 yr (Short) 533 117,218,360 Sep-11 (224,451) U.S. Treasury Note 5 yr (Long) 9 1,093,008 Sep-11 26,272 U.S. Treasury Note 10 yr (Short) 91 11,437,563 Sep-11 (106,642) Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $37,600,944) (Unaudited) Contract amount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,521,838 Aug-11/$139.00 $ 116,010 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 7,290,000 Dec-11/0.578 27,246 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 7,290,000 Dec-11/0.602 30,960 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,580,000 Jan-12/0.70175 87,308 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $ 14,911,320 Jan-12/4.72 13,271 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 10,912 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 658,645 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 675,856 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 957,728 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 497,455 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 270,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 867,151 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 766,804 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 810,806 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 822,486 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 12,058,643 Dec-11/2.225 60,534 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 12,058,643 Dec-11/2.225 264,325 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 9,440,943 Dec-11/2.24 45,279 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 9,440,943 Dec-11/2.24 212,421 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 199,087 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 558,497 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 93,226 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 287,075 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 2,100,409 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.8 16,900 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.8 3,677,132 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 4,300,982 Jul-14/4.19 271,392 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 4,300,982 Jul-14/4.19 271,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 4,277,119 Jul-14/4.29 248,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 4,277,119 Jul-14/4.29 285,010 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,720,393 Jul-14/4.34 97,672 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,720,393 Jul-14/4.34 118,299 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 4,300,982 Jul-14/4.35 242,730 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 4,300,982 Jul-14/4.35 297,753 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,018,662 Jul-14/4.36 112,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,018,662 Jul-14/4.36 141,020 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 4,300,992 Jul-14/4.3725 238,864 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 4,300,992 Jul-14/4.375 302,953 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 6,960,526 Jul-16/4.67 505,334 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 6,960,526 Jul-16/4.67 505,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 6,921,908 Jul-16/4.74 472,621 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 6,921,908 Jul-16/4.74 519,787 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 3,266,918 Jul-16/4.79 218,083 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 3,266,918 Jul-16/4.79 252,186 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,784,210 Jul-16/4.80 185,050 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,784,210 Jul-16/4.80 215,824 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 6,960,526 Jul-16/4.80 463,655 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 6,960,526 Jul-16/4.80 539,378 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 6,960,526 Jul-16/4.815 459,214 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 6,960,526 Jul-16/4.815 544,028 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,451,295 Jun-16/4.12 296,725 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,316,290 Jun-16/4.39 340,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,263,488 Jun-16/4.575 318,062 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,263,488 Jun-16/4.575 374,171 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 5,365,418 Jun-16/4.815 357,283 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 5,365,418 Jun-16/4.815 428,321 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,316,290 Jun-16/4.89 273,839 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 8,451,295 Jun-16/5.12 251,223 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 14,251,339 May-16/4.11 497,942 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 14,031,812 May-16/4.36 565,903 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 13,961,977 May-16/4.60 529,857 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 13,961,977 May-16/4.60 641,274 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 12,539,848 May-16/4.7575 434,155 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 12,539,848 May-16/4.7575 623,669 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 19,149,649 May-16/4.7575 666,752 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 19,149,649 May-16/4.7575 952,695 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 26,824,343 May-16/4.765 908,219 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 26,824,343 May-16/4.765 1,336,255 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 47,874,123 May-16/4.77 1,648,210 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 47,874,123 May-16/4.77 2,396,531 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 14,031,812 May-16/4.86 465,014 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 14,251,339 May-16/5.11 424,918 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 9,062,639 Nov-11/2.31 33,260 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 9,062,639 Nov-11/2.31 230,554 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 24,886,070 Oct-11/1.97 345,170 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 24,886,070 Oct-11/2.47 17,420 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 12,070,424 Sep-11/2.065 11,588 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 12,070,424 Sep-11/2.065 221,975 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 1,403,525 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 2,356,706 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/11 (proceeds receivable $15,305,274) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, August 1, 2041 $ 7,000,000 8-11-11 $ 7,307,343 FNMA, 4s, August 1, 2041 8,000,000 8-11-11 8,127,500 Total $ 15,434,843 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $86,061,300 $9,892 7/8/13 0.68% 3 month USD-LIBOR-BBA $(177,774) 5,984,000 — 8/2/21 2.97236% 3 month USD-LIBOR-BBA — AUD 2,630,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (139,279) AUD 6,550,000 — 7/19/16 6 month AUD-BBR-BBSW 5.085% (13,572) CAD 5,050,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR (93,428) CAD 6,624,000 — 7/14/21 3.26% 3 month CAD-BA-CDOR (119,653) CAD 5,664,000 — 7/14/21 3.2575% 3 month CAD-BA-CDOR (101,000) CAD 2,376,000 — 7/21/21 3.31% 3 month CAD-BA-CDOR (52,380) CAD 8,471,000 — 7/29/21 3 month CAD-BA-CDOR 3.093% — EUR 17,100,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 137,461 GBP 11,748,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% 627,483 GBP 3,620,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% 191,870 GBP 7,450,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (166,720) GBP 3,330,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (311,819) GBP 4,840,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 80,078 Barclays Bank PLC $69,951,000 13,191 6/17/13 0.64% 3 month USD-LIBOR-BBA (108,312) 14,505,000 53,821 6/17/41 4.04% 3 month USD-LIBOR-BBA (642,876) 4,400,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA (108,999) 95,209,100 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (6,331,741) 26,420,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 501,534 19,443,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA (25,394) 7,991,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (145,266) 3,320,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 57,284 10,420,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 133,702 11,580,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA (18,561) 7,100,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 175,988 27,062,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (57,588) 25,118,000 — 7/12/13 3 month USD-LIBOR-BBA 0.7225% 74,139 1,190,000 — 7/12/41 3 month USD-LIBOR-BBA 4.0825% 63,353 11,419,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (322,862) 47,674,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (65,630) 6,884,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (107,375) 14,213,000 — 7/20/13 0.66% 3 month USD-LIBOR-BBA (21,972) 4,689,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 45,095 217,000 — 7/20/41 3 month USD-LIBOR-BBA 3.888% 3,575 18,433,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (231,002) 8,300,000 10,700 3/30/31 3 month USD-LIBOR-BBA 4.17% 764,519 31,749,200 74,984 7/22/20 3 month USD-LIBOR-BBA 2.86% 396,436 3,845,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 68,169 3,280,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 62,556 3,668,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 114,121 28,798,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 26,346 3,396,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 103,043 7,860,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (96,206) 23,569,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA — 5,685,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 10,843,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — AUD 6,550,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW (128,762) AUD 13,100,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW (175,764) AUD 8,334,000 — 7/15/21 5.6075% 6 month AUD-BBR-BBSW (74,760) AUD 8,930,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (206,401) AUD 6,790,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 239,012 AUD 4,180,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (209,994) EUR 31,020,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 217,494 EUR 38,775,000 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (263,044) EUR 6,773,000 — 7/29/21 3.159% 6 month EUR-EURIBOR-REUTERS (24,354) GBP 1,441,000 — 7/22/21 3.326% 6 month GBP-LIBOR-BBA (41,130) GBP 9,120,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 785,394 GBP 3,100,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (415,083) GBP 4,980,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (507,760) GBP 4,470,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 69,623 GBP 10,430,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (240,209) GBP 15,010,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (149,118) GBP 15,010,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (148,818) Citibank, N.A. $616,424 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 7,998 246,570 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 2,812 3,407,000 214,300 7/26/21 4.5475% 3 month USD-LIBOR-BBA (284,585) 6,814,000 428,771 7/26/21 4.52% 3 month USD-LIBOR-BBA (552,143) GBP 2,280,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 201,078 GBP 770,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (98,242) GBP 4,440,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (375,143) GBP 1,320,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 186,053 GBP 5,550,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 63,894 SEK 15,480,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (101,816) SEK 33,151,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (92,557) SEK 35,241,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (100,011) SEK 10,240,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 103,956 SEK 24,563,000 — 7/25/21 3 month SEK-STIBOR-SIDE 3.495% 107,047 SEK 14,150,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (165,699) SEK 17,850,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (122,162) SEK 15,480,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (102,367) SEK 7,440,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (75,270) Credit Suisse International $16,042,000 — 6/30/21 3 month USD-LIBOR-BBA 3.159% 401,721 41,096,000 (81,730) 3/14/20 3 month USD-LIBOR-BBA 3.42% 2,858,839 17,600,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (93,632) 51,597,300 (10,556) 2/24/15 2.04% 3 month USD-LIBOR-BBA (2,212,890) 70,469,800 5,025 5/27/13 0.72% 3 month USD-LIBOR-BBA (253,770) CHF 3,245,000 — 7/14/21 6 month CHF-LIBOR-BBA 1.93% 15,869 CHF 1,679,000 — 7/19/21 6 month CHF-LIBOR-BBA 1.91% 3,564 CHF 2,742,000 — 7/25/21 6 month CHF-LIBOR-BBA 2.025% 41,302 CHF 52,500,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (467,089) EUR 6,773,000 — 7/26/21 6 month EUR-EURIBOR-REUTERS 3.277% 124,848 EUR 2,480,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (197,538) GBP 5,350,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (502,044) GBP 2,960,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 420,553 SEK 7,440,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (78,395) SEK 23,170,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 236,939 SEK 5,550,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (56,731) SEK 18,327,000 — 7/28/21 3.35% 3 month SEK-STIBOR-SIDE (43,801) SEK 13,110,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 130,210 Deutsche Bank AG $61,672,000 — 6/10/13 0.59125% 3 month USD-LIBOR-BBA (55,266) 4,624,800 2,468 7/18/14 3 month USD-LIBOR-BBA 0.96% 19,226 9,471,800 (14,526) 7/18/21 3.04% 3 month USD-LIBOR-BBA (129,520) 3,460,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 46,233 51,875,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (45,404) 3,214,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (87,465) 616,424 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 7,755 81,637,800 (14,424) 5/13/13 0.75% 3 month USD-LIBOR-BBA (381,649) 13,334,570 (227,354) 7/21/21 3 month USD-LIBOR-BBA 3.55% 540,438 EUR 10,880,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (596,610) KRW 3,650,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (40,078) KRW 3,650,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (38,046) KRW 3,620,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (38,219) ZAR 116,875,000 — 7/22/12 5.8% 3 month ZAR-JIBAR-SAFEX (2,956) ZAR 27,048,000 — 7/22/16 3 month ZAR-JIBAR-SAFEX 7.38% 11,076 Goldman Sachs International $188,000 — 7/1/41 4.02625% 3 month USD-LIBOR-BBA (8,267) 14,666,400 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 223,000 48,424,600 (20,585) 7/20/16 3 month USD-LIBOR-BBA 1.79% 403,285 3,690,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (50,676) 2,818,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (70,580) 1,931,000 — 7/21/13 3 month USD-LIBOR-BBA 0.665% 3,162 128,000 — 7/25/41 3.9325% 3 month USD-LIBOR-BBA (3,096) 12,632,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 17,687 6,266,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 86,609 42,774,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (59,891) 13,279,500 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (62,546) 20,857,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 399,661 36,115,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (573,404) 68,263,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 58,388 12,864,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 318,700 1,122,000 — 7/27/21 3.062% 3 month USD-LIBOR-BBA (14,760) 26,888,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 15,958 3,911,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (95,232) 8,816,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 109,847 2,657,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 4,987,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA — 3,189,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 616,424 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — 51,668,500 (121,057) 6/16/15 2.33% 3 month USD-LIBOR-BBA (2,514,297) CHF 10,900,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (87,497) EUR 6,510,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 256,213 EUR 13,240,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 104,427 EUR 22,600,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (228,567) GBP 3,159,000 — 7/21/21 3.3375% 6 month GBP-LIBOR-BBA (95,895) GBP 2,500,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (261,720) KRW 8,552,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (56,981) KRW 3,498,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (34,330) SEK 7,200,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (60,695) SEK 13,110,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 125,995 SEK 24,330,000 — 7/14/21 3 month SEK-STIBOR-SIDE 3.275% 34,693 JPMorgan Chase Bank, N.A. $6,781,900 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 630,332 35,300,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (192,032) 26,600,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (148,694) 11,912,000 — 6/7/41 4.005% 3 month USD-LIBOR-BBA (507,243) 14,664,500 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (41,408) 3,571,000 — 7/19/21 3 month USD-LIBOR-BBA 3.106% 64,225 10,608,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (160,334) 613,004 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 7,522 289,318 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 4,304 CAD 3,884,000 — 7/11/21 3.23875% 3 month CAD-BA-CDOR (63,444) CAD 10,194,000 — 7/15/21 3 month CAD-BA-CDOR 3.213% 139,157 CAD 1,830,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR (41,389) EUR 31,020,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 346,790 EUR 31,020,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (244,016) JPY 295,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (141,835) JPY 550,920,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (75,542) JPY 549,390,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 53,420 JPY 22,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 4,446 JPY 30,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 209 UBS, AG AUD 3,050,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 75,936 AUD 3,050,000 — 4/12/21 6 month AUD-BBR-BBSW 6.61% 71,408 CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (308,783) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $9,953,643 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(104,621) 1,037,449 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,006 1,084,578 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,400) 1,037,449 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,006 1,084,578 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,400) 1,288,878 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,371 226,353 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,379) baskets 182,716 (F) — 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks (222,036) Barclays Bank PLC $935,642 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,944 8,344,102 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (87,703) 3,811,877 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (40,066) 226,366 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,991 5,869,700 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (61,695) 820,623 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,625) 2,069,450 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,553) 2,075,801 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 24,167 4,683,443 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (62,357) 3,025,907 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,926 2,244,202 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,153 12,813,446 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (170,603) 13,000,103 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 128,329 225,769 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,009) 2,620,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (3,781) 17,868,802 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (237,912) 11,375,174 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 159,673 5,130,949 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 33,325 12,254,041 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (128,800) 11,594,151 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (121,864) 20,339,982 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 236,800 5,831,929 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 58,782 13,476,754 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 156,898 10,097,394 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 117,555 5,032,857 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (52,899) 30,114,577 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 297,272 12,139,021 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (127,591) 15,299,855 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (160,813) 819,148 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,831 2,657,991 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,409 1,926,583 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,417 11,526,286 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 65,188 4,874,388 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (42,313) 3,543,474 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 20,040 Citibank, N.A. 1,009,612 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,764 9,113,850 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (95,794) 992,304 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (10,002) 1,403,290 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,852 baskets 753 — 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks (1,604,017) baskets 443,986 — 7/30/12 (3 month USD-LIBOR-BBA) A basket (CGPUTSB6) of common stocks 0 GBP 3,000,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 126,454 units 16,807 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index 1,317,045 units 702 — 4/11/12 (3 month USD-LIBOR-BBA) Russell 2000 Total Return Index 67,864 Credit Suisse International $1,768,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,457 1,805,830 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (18,202) 7,162,199 20,144 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (58,094) 2,565,474 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (16,663) 1,084,578 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,400) 1,037,033 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,002 225,769 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,009 226,366 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,991) Deutsche Bank AG 2,674,949 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 28,117 3,012,563 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 34,481 2,565,474 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (16,663) Goldman Sachs International 5,161,148 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 54,248 1,500,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 0 1,500,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (13,073) 1,125,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (10,837) 3,187,378 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (33,502) 3,012,563 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (34,481) 1,288,878 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (8,371) 752,846 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 6,535 2,490,862 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 26,181 16,990,680 55,751 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (75,726) baskets 473,549 — 6/28/12 (1 month USD-LIBOR-BBA) A basket (GSCBPCSL) of common stocks (1,344,073) baskets 507,751 — 6/28/12 1 month USD-LIBOR-BBA A basket (GSCBPINS) of common stocks (461,573) baskets 15,197 — 7/13/12 (1 month USD-LIBOR-BBA minus 10 bp) A basket (GSCBPINS) of common stocks 54,548 UBS, AG $112,073 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index (1,158,653) baskets 130,053 — 2/28/12 (3 month USD-LIBOR-BBA minus 0.25%) iShares MSCI Emerging Markets Index (122,174) baskets 476,409 — 7/5/12 (3 month USD-LIBOR-BBA plus 0.60%) A basket (UBSEMBSK) of common stocks (916,691) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ $(90,271) $38,800,000 6/20/16 100 bp $36,864 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (4,006) 450,000 12/20/19 (100 bp) 67,843 Goldman Sachs International Belgium Government International Bond, 4 1/4s, 9/28/14 — (747,462) 16,480,000 9/20/16 (100 bp) 9,392 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4%, 9/28/14 — (599,311) 20,280,000 3/20/16 (100 bp) 193,456 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CHF Swiss Franc EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $743,152,881. (b) The aggregate identified cost on a tax basis is $743,152,881, resulting in gross unrealized appreciation and depreciation of $28,657,947 and $14,438,697, respectively, or net unrealized appreciation of $14,219,250. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $1,087,750, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $32,318 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $530,640,713 and $503,105,951, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $568,671,765 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 223,000,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 448,000,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $310,900,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $504,400,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,779,100,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $56,400,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $42,812,111 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $37,558,143. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,877,360 $— $— Capital goods 8,964,401 — — Communication services 6,653,446 — — Conglomerates 991,483 — — Consumer cyclicals 27,450,554 — — Consumer staples 22,751,902 — — Energy 23,532,008 1,087,750 — Financials 25,110,531 — — Health care 21,450,254 — — Technology 37,713,791 — — Transportation 5,558,411 — — Utilities and power 7,479,030 — — Total common stocks — Asset-backed securities $— $— $— Asset-backed securities — 32,124,409 — Commodity linked notes — 28,965,742 — Corporate bonds and notes — 117,391,038 — Foreign government bonds and notes — 12,985,520 — Mortgage-backed securities — 157,573,518 — Purchased options outstanding — 14,868,647 — Senior loans — 43,390,040 — U.S. Government and Agency Mortgage Obligations — 69,270,467 — Short-term investments 64,355,563 126,416,898 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,931,933) $— Futures contracts (407,180) — — Written options — (40,989,057) TBA sale commitments — (15,434,843) — Interest rate swap contracts — (11,936,718) — Total return swap contracts — (4,571,655) — Credit default contracts — 1,748,605 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,748,605 $— Foreign exchange contracts 3,783,608 5,715,541 Equity contracts 4,576,309 5,950,990 Interest rate contracts 28,734,506 70,395,788 Total Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Airlines (1.8%) AirAsia BHD (Malaysia) 69,100 $91,497 Cebu Air, Inc. (Philippines) 41,950 83,820 Auto components (1.5%) Hyundai Mobis (South Korea) 408 147,055 Automobiles (1.2%) Kia Motors Corp. (South Korea) 1,630 119,664 Capital markets (0.8%) Yuanta Financial Holding Co., Ltd. (Taiwan) (NON) 101,000 72,154 Chemicals (0.8%) Formosa Chemicals & Fibre Corp. (Taiwan) 22,000 79,728 Commercial banks (25.4%) Agricultural Bank of China, Ltd. (China) 448,000 243,139 China Construction Bank Corp. (China) 490,000 394,814 China Merchants Bank Co., Ltd. (China) 24,500 58,153 DBS Group Holdings, Ltd. (Singapore) 23,000 296,793 Industrial and Commercial Bank of China, Ltd. (China) 602,000 458,024 Industrial Bank of Korea (IBK) (South Korea) 11,340 195,221 Kasikornbank PCL NVDR (Thailand) 30,200 142,773 KB Financial Group, Inc. (South Korea) 4,409 219,551 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 247,500 200,853 Shinhan Financial Group Co., Ltd. (South Korea) 2,598 124,442 United Overseas Bank, Ltd. (Singapore) 7,000 118,945 Commercial services and supplies (1.1%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 2,860 109,051 Communications equipment (0.8%) Wistron NeWeb Corp. (Taiwan) 21,000 74,283 Computers and peripherals (1.4%) Wistron Corp. (Taiwan) 82,064 138,028 Construction and engineering (3.1%) China State Construction International Holdings, Ltd. (China) 94,000 94,192 Daelim Industrial Co., Ltd. (South Korea) 961 114,850 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,208 85,934 Construction materials (5.0%) BBMG Corp. (China) 89,500 129,989 China National Building Material Co., Ltd. (China) 98,000 196,904 Siam Cement PCL NVDR (Thailand) 11,900 152,017 Diversified financial services (—%) BGP Holdings PLC (Malta) (F) 132,965 191 Electrical equipment (0.9%) Harbin Power Equipment Co., Ltd. (China) 64,000 84,249 Electronic equipment, instruments, and components (5.9%) Hollysys Automation Technologies, Ltd. (China) (NON) 7,286 50,783 Hon Hai Precision Industry Co., Ltd. (Taiwan) 83,600 238,605 LG Display Co., Ltd. (South Korea) 3,400 87,556 Tripod Technology Corp. (Taiwan) 23,000 91,328 Unimicron Technology Corp. (Taiwan) 55,000 97,848 Food products (1.9%) Indofood Sukses Makmur Tbk PT (Indonesia) 111,500 83,273 Zhongpin, Inc. (China) (NON) 10,016 103,465 Hotels, restaurants, and leisure (2.8%) Genting Bhd (Malaysia) 39,400 143,635 Home Inns & Hotels Management, Inc. ADR (China) (NON) 3,241 124,908 Household durables (0.2%) Skyworth Digital Holdings, Ltd. (China) 34,000 21,899 Independent power producers and energy traders (3.2%) China Power New Energy Development Co., Ltd. (China) (NON) 1,636,000 97,605 China Resources Power Holdings Co., Ltd. (China) 52,000 101,277 China WindPower Group, Ltd. (China) (NON) 1,400,000 107,775 Industrial conglomerates (1.5%) Keppel Corp., Ltd. (Singapore) 15,400 141,652 Internet and catalog retail (1.0%) CJ O Shopping Co., Ltd. (South Korea) 365 97,802 Internet software and services (2.8%) Daum Communications Corp. (South Korea) 488 61,098 SouFun Holdings, Ltd. ADR (China) (NON) 3,618 75,254 Tencent Holdings, Ltd. (China) 5,000 130,099 Machinery (5.9%) BHI Co., Ltd. (South Korea) 4,189 79,664 China National Materials Co., Ltd. (China) 157,000 116,027 Lonking Holdings, Ltd. (China) 104,000 52,840 Samsung Heavy Industries Co., Ltd. (South Korea) 1,640 66,810 SembCorp Marine, Ltd. (Singapore) 26,000 116,660 Tata Motors, Ltd. (India) 6,321 135,618 Media (1.2%) Television Broadcasts, Ltd. (Hong Kong) 17,000 116,364 Metals and mining (2.8%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 2,200 116,512 Sterlite Industries (India), Ltd. (India) 18,483 66,817 Sterlite Industries (India), Ltd. ADR (India) 5,800 85,666 Multiline retail (2.0%) Hyundai Department Store Co., Ltd. (South Korea) 645 112,568 PCD Stores Group, Ltd. (China) 340,000 82,011 Oil, gas, and consumable fuels (4.0%) CNOOC, Ltd. (China) 111,000 248,089 Straits Asia Resources, Ltd. (Singapore) 56,000 140,989 Real estate management and development (6.1%) C C Land Holdings, Ltd. (China) 279,000 104,884 Cheung Kong Holdings, Ltd. (Hong Kong) 6,000 91,685 Guangzhou R&F Properties Co., Ltd. (China) 90,400 116,682 Henderson Land Development Co., Ltd. (Hong Kong) 21,000 133,102 Midland Holdings, Ltd. (Hong Kong) 80,000 46,600 New World Development Co., Ltd. (Hong Kong) 67,000 98,686 Semiconductors and semiconductor equipment (6.3%) Samsung Electronics Co., Ltd. (South Korea) 646 517,143 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 38,000 94,883 Software (2.8%) AsiaInfo-Linkage, Inc. (China) (NON) 9,311 142,272 Perfect World Co., Ltd. ADR (China) (NON) 6,689 132,375 Thrifts and mortgage finance (1.2%) LIC Housing Finance, Ltd. (India) 24,640 118,460 Trading companies and distributors (0.8%) Noble Group, Ltd. (Hong Kong) 47,000 73,029 Wireless telecommunication services (1.3%) Bharti Airtel, Ltd. (India) 12,877 127,414 Total common stocks (cost $9,199,105) SHORT-TERM INVESTMENTS (1.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.05% (e) 123,562 $123,562 Total short-term investments (cost $123,562) TOTAL INVESTMENTS Total investments (cost $9,322,667) (b) Key to holding's abbreviations ADR American Depository Receipts NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $9,654,187. (b) The aggregate identified cost on a tax basis is $9,346,502, resulting in gross unrealized appreciation and depreciation of $562,765 and $369,679, respectively, or net unrealized appreciation of $193,086. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $86 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,109,143 and $4,404,152, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): China 36.3% South Korea 22.4 Taiwan 9.3 Singapore 8.5 Hong Kong 5.9 India 5.6 Indonesia 4.2 Thailand 3.1 Malaysia 2.5 United States 1.3 Philippines 0.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $965,906 $— $— Consumer staples 186,738 — — Energy 389,078 — — Financials 3,234,961 — 191 Industrials 1,445,893 — — Information technology 1,931,555 — — Materials 827,633 — — Telecommunication services 127,414 — — Utilities 306,657 — — Total common stocks — Short-term investments 123,562 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (62.7%) (a) Shares Value Aerospace and defense (4.1%) Northrop Grumman Corp. 418,763 $25,339,349 Airlines (3.9%) United Continental Holdings, Inc. (NON) (S) 1,334,100 24,173,892 Biotechnology (1.9%) Cubist Pharmaceuticals, Inc. (NON) 291,700 9,909,049 Sequenom, Inc. (NON) (S) 314,509 2,220,434 Cable television (11.6%) DISH Network Corp. Class A (NON) 2,438,554 72,254,355 Chemicals (6.4%) LyondellBasell Industries NV Class A (Netherlands) 603,711 23,822,436 OM Group, Inc. (NON) 139,500 5,061,060 W.R. Grace & Co. (NON) 212,800 10,733,627 Consumer (1.1%) SodaStream International, Ltd. (Israel) (NON) (S) 92,100 6,755,535 Distribution (0.3%) Rentrak Corp. (NON) 92,500 1,529,950 Electronics (0.5%) L-3 Communications Holdings, Inc. 39,100 3,093,592 Energy (oil field) (0.1%) Stallion Oilfield Holdings, Ltd. 10,433 459,052 Gaming and lottery (0.6%) Isle of Capri Casinos, Inc. (NON) 391,144 3,316,901 MTR Gaming Group, Inc. (NON) 95,337 281,244 Health-care services (1.0%) Lincare Holdings, Inc. (S) 240,550 6,155,675 Household furniture and appliances (2.8%) Select Comfort Corp. (NON) 1,047,942 17,626,384 Lodging/Tourism (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $795,627) (RES) 36,206 795,627 Machinery (1.6%) Parker Hannifin Corp. 123,800 9,782,676 Manufacturing (0.3%) Ingersoll-Rand PLC 55,400 2,073,068 Medical technology (1.3%) OraSure Technologies, Inc. (NON) 603,900 5,555,880 STAAR Surgical Co. (NON) 603,861 2,747,568 Oil and gas (5.7%) Brigham Exploration Co. (NON) 205,700 6,541,260 Chesapeake Energy Corp. (S) 130,200 4,472,370 Plains Exploration & Production Co. (NON) 439,300 17,137,093 Rosetta Resources, Inc. (NON) (S) 143,322 7,419,780 Pharmaceuticals (4.2%) Biospecifics Technologies Corp. (NON) 127,031 2,783,249 Elan Corp. PLC ADR (Ireland) (NON) 811,600 8,976,296 Jazz Pharmaceuticals, Inc. (NON) 357,800 14,480,166 Real estate (0.7%) CreXus Investment Corp. (R) 423,970 4,455,925 Restaurants (1.4%) AFC Enterprises (NON) 513,622 7,935,460 Famous Dave's of America, Inc. (NON) 59,800 613,548 Retail (0.6%) K-Swiss, Inc. Class A (NON) (S) 339,300 3,616,938 Telecommunications (11.7%) EchoStar Corp. Class A (NON) 2,176,613 72,829,471 Trucks and parts (0.8%) Westport Innovations, Inc. (Canada) (NON) (S) 189,000 4,845,960 Total common stocks (cost $339,144,878) CORPORATE BONDS AND NOTES (21.6%) (a) Principal amount Value Automotive (—%) TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 $299,320 Banking (0.1%) Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 $500,000 546,250 Broadcasting (0.1%) Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 311,250 Cable television (—%) Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 26,625 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 253,125 Chemicals (0.1%) INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 250,000 266,875 INEOS Group Holdings, Ltd. 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 501,250 Commercial and consumer services (0.3%) Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,015,000 1,828,613 Computers (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,069,500 2,131,585 Consumer services (0.1%) RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 350,000 361,375 Containers (—%) Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 130,000 135,525 Electric utilities (0.2%) AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,000,000 1,035,000 Electronics (0.2%) Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 763,000 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 670,000 755,425 Financial (0.1%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 525,000 Forest products and packaging (0.1%) NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 270,000 243,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 112,854 Gaming and lottery (18.3%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 $1,070,000 957,650 FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 518,513 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 4,545,000 4,760,888 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 112,620,000 106,989,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 190,000 203,300 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 105,000 108,150 Homebuilding (—%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 261,025 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 77,000 87,106 Manufacturing (0.1%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.621s, 2015 20,000 19,200 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 540,000 Media (0.1%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 335,000 335,838 Oil and gas (0.4%) Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 151,450 112,073 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 765,000 814,725 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 253,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 877,238 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 222,000 Power producers (0.2%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 174,000 178,350 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 1,300,000 884,000 Retail (0.1%) Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,000,000 925,000 Technology services (0.3%) First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 1,000,000 1,040,000 First Data Corp. 144A sr. bonds 12 5/8s, 2021 960,000 1,017,600 Telecommunications (0.3%) EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 500,000 515,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,000,000 1,075,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 335,000 354,263 Telephone (0.2%) Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 1,007,500 Total corporate bonds and notes (cost $135,562,807) PREFERRED STOCKS (0.7%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,000 $908,500 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (NON) (R) 125,733 3,646,257 Total preferred stocks (cost $3,029,472) SENIOR LOANS (0.6%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.23s, 2015 $680,000 $611,514 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 247,500 255,776 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 197,312 203,910 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 115,000 120,942 Lightsquared LP bank term loan FRN 12s, 2014 2,000,000 1,845,000 OM Group, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 500,000 499,375 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 324,245 323,435 Total senior loans (cost $3,794,368) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 97,508 $2,559,585 Total convertible preferred stocks (cost $1,360,496) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 $200,000 $190,000 Total convertible bonds and notes (cost $171,566) SHORT-TERM INVESTMENTS (37.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 38,169,450 $38,169,450 Putnam Money Market Liquidity Fund 0.05% (e) 113,983,031 113,983,031 U.S. Treasury Bills with an effective yield of 0.150%, October 20, 2011 (SEG) (SEGSH) $1,800,000 1,798,960 U.S. Treasury Bills with an effective yield of 0.135%, April 5, 2012 (SEGSH) 13,000,000 12,987,910 U.S. Treasury Bills with an effective yield of 0.095%, December 1, 2011 (SEGSH) 35,000,000 34,988,495 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 (SEGSH) 30,000,000 29,968,605 Total short-term investments (cost $231,896,451) TOTAL INVESTMENTS Total investments (cost $714,960,038) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 40 $5,027,500 Sep-11 $(145,396) Total Securities sold short at 7/31/11 (Unaudited) INVESTMENT COMPANIES (0.8%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 130,300 $5,162,486 Total investment companies (proceeds $4,950,510) COMMON STOCKS (0.7%) (a) Shares Value Lodging/Tourism (0.5%) MGM Resorts International (NON) 195,300 $2,950,983 Restaurants (0.2%) Texas Roadhouse, Inc. Class A 93,100 1,538,012 Total common stocks (proceeds $4,344,657) Total securities sold short (proceeds $9,295,167) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts FRN Floating Rate Notes SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $622,075,431. (b) The aggregate identified cost on a tax basis is $714,960,038, resulting in gross unrealized appreciation and depreciation of $71,308,242 and $19,259,424, respectively, or net unrealized appreciation of $52,048,818. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $795,627, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $38,184,178. The fund received cash collateral of $38,169,450 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $14,380 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $173,934,062 and $163,433,192, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $14,678,981 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 33 on futures contracts for the reporting period. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $39,617,123 $— $— Capital goods 42,041,053 — — Communication services 145,083,826 — — Consumer cyclicals 31,597,002 795,627 — Consumer staples 10,078,958 — — Energy 35,570,503 459,052 — Financials 4,455,925 — — Health care 52,828,317 — — Technology 3,093,592 — — Transportation 24,173,892 — — Total common stocks — Convertible bonds and notes — 190,000 — Convertible preferred stocks — 2,559,585 — Corporate bonds and notes — 134,153,241 — Preferred stocks 3,646,257 908,500 — Senior loans — 3,859,952 — Short-term investments 113,983,031 117,913,420 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(145,396) $— $— Securities sold short (9,651,481) — — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $— $145,396 Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (71.2%)(a) Shares	Value Aerospace and defense (5.0%) L-3 Communications Holdings, Inc. 37,000	$2,927,440 Northrop Grumman Corp. 244,737	14,809,036 17,736,476 Airlines (4.7%) United Continental Holdings, Inc.(NON)(S) 928,600	16,826,232 16,826,232 Biotechnology (2.6%) Biospecifics Technologies Corp.(NON) 143,852	3,151,797 Cubist Pharmaceuticals, Inc.(NON) 175,000	5,944,750 9,096,547 Chemicals (7.2%) LyondellBasell Industries NV Class A (Netherlands) 381,200	15,042,152 OM Group, Inc.(NON) 83,300	3,022,124 W.R. Grace & Co.(NON) 151,100	7,621,484 25,685,760 Communications equipment (11.8%) EchoStar Corp. Class A(NON) 1,251,395	41,871,677 41,871,677 Health-care equipment and supplies (1.5%) OraSure Technologies, Inc.(NON) 362,100	3,331,320 STAAR Surgical Co.(NON) 419,147	1,907,119 5,238,439 Health-care providers and services (1.4%) Lincare Holdings, Inc. 195,500	5,002,845 5,002,845 Hotels, restaurants, and leisure (3.5%) AFC Enterprises(NON) 396,905	6,132,182 Famous Dave's of America, Inc.(NON) 132,200	1,356,372 Isle of Capri Casinos, Inc.(NON) 289,838	2,457,826 Lakes Entertainment, Inc.(NON) 422,923	921,972 MTR Gaming Group, Inc.(NON) 526,924	1,554,426 12,422,778 Household durables (1.1%) SodaStream International, Ltd. (Israel)(NON) 55,600	4,078,260 4,078,260 Life sciences tools and services (1.0%) Sequenom, Inc.(NON)(S) 487,609	3,442,520 3,442,520 Machinery (2.9%) Ingersoll-Rand PLC 37,900	1,418,218 Parker Hannifin Corp. 74,700	5,902,794 Westport Innovations, Inc. (Canada)(NON)(S) 114,000	2,922,960 10,243,972 Media (13.6%) DISH Network Corp. Class A(NON) 1,581,932	46,872,644 Rentrak Corp.(NON) 71,500	1,182,610 48,055,254 Oil, gas, and consumable fuels (6.7%) Brigham Exploration Co.(NON) 123,600	3,930,480 Chesapeake Energy Corp. 110,500	3,795,675 Plains Exploration & Production Co.(NON) 265,800	10,368,858 Rosetta Resources, Inc.(NON) 108,502	5,617,149 23,712,162 Pharmaceuticals (4.4%) Elan Corp. PLC ADR (Ireland)(NON) 636,900	7,044,114 Jazz Pharmaceuticals, Inc.(NON) 213,400	8,636,298 15,680,412 Specialty retail (3.0%) Select Comfort Corp.(NON) 638,740	10,743,607 10,743,607 Textiles, apparel, and luxury goods (0.8%) K-Swiss, Inc. Class A(NON) 266,400	2,839,824 2,839,824 Total common stocks (cost $215,178,388) $252,676,765 PREFERRED STOCKS (0.3%)(a) Shares	Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd.(NON)(R) 33,185	$962,365 Total preferred stocks (cost $797,767) $962,365 SHORT-TERM INVESTMENTS (30.2%)(a) Principal amount/shares	Value U.S. Treasury Bills for effective yields ranging from 0.12% to 0.15%, May 3, 2012(SEGSH) $20,000,000	$19,979,070 U.S. Treasury Bills for an effective yield of 0.14%, April 5, 2012(SEGSH) 12,000,000	11,988,840 U.S. Treasury Bills for an effective yield of 0.10%, December 1, 2011(SEGSH) 15,000,000	14,995,069 Putnam Cash Collateral Pool, LLC 0.17%(d) 7,045,675	7,045,675 Putnam Money Market Liquidity Fund 0.05%(e) 53,084,793	53,084,793 Total short-term investments (cost $107,093,447) $107,093,447 TOTAL INVESTMENTS Total investments (cost $323,069,602)(b) $360,732,577 Securities sold short at 7/31/11 (Unaudited) COMMON STOCKS (0.9%)(a) Shares Value Hotels, restaurants, and leisure (0.9%) MGM Resorts International(NON) 142,100 2,147,131 Texas Roadhouse, Inc. Class A 60,800 1,004,416 3,151,547 Total common stocks (cost $3,033,686) $3,151,547 INVESTMENT COMPANIES (0.9%)(a) Shares Value Consumer Discretionary Select Sector SPDR Fund 77,800 $3,082,436 Total investment companies (cost $2,955,869) $3,082,436 Total securities sold short (proceeds $5,989,555) $6,233,983 Key to holding's abbreviations ADR	American Depository Receipts SPDR	S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a)	Percentages indicated are based on net assets of $354,735,089. (b)	The aggregate identified cost on a tax basis is $323,069,602, resulting in gross unrealized appreciation and depreciation of $48,139,119 and $10,476,144, respectively, or net unrealized appreciation of $37,662,975. (NON)	Non-income-producing security. (SEGSH)	These securities, in part or in entirety, were segregated for securities sold short at the close of the reporting period. (d)	The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,954,548. The fund received cash collateral of $7,045,675 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e)	The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,658 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $99,474,504 and $99,853,141, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R)	Real Estate Investment Trust. (S)	Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $6,233,983 to cover securities sold short. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments, including securities sold short, if any for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management. does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Accounting Standards Codification ASC 820Fair Value Measurements and Disclosures(ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities:	Level 1	Level 2	Level 3 Common stocks: Consumer discretionary	$78,139,723	$—	$— Energy	23,712,162	—	— Health care	38,460,763	—	— Industrials	44,806,680	—	— Information technology	41,871,677	—	— Materials	25,685,760	—	— Total common stocks	252,676,765	—	— Preferred stocks	962,365	—	— Short-term investments	53,084,793	54,008,654	— Totals by level	$306,723,923	$54,008,654	$— Valuation inputs Other financial instruments:	Level 1	Level 2	Level 3 Securities sold short	$(6,233,983)	$—	$— Totals by level	$(6,233,983)	$—	$— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Global Sector Fund The fund's portfolios 7/31/11 (Unaudited) Shares Value Global Sector Funds 99.7%* Putnam Global Consumer Fund (Class Y) 32,549 $508,094 Putnam Global Financials Fund (Class Y) 40,601 479,908 Putnam Global Health Care Fund (Class Y) 4,988 247,006 Putnam Global Industrials Fund (Class Y) 18,302 275,814 Putnam Global Natural Resources Fund (Class Y) 20,384 480,448 Putnam Global Technology Fund (Class Y) 18,396 291,213 Putnam Global Telecommunications Fund (Class Y) 8,063 111,109 Putnam Global Utilities Fund (Class Y) 9,319 98,498 Total Global Sector Funds (cost $2,387,442) Fixed Income Funds 0.3%* Putnam Money Market Fund (Class A) 7,750 $7,750 Total Fixed Income Funds (cost $7,750) Total Investments (cost $2,395,192) (a) Notes to the Fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (*) Percentages indicated are based on net assets of $2,499,223. (a) The aggregate identified cost on a tax basis is $2,405,677, resulting in gross unrealized appreciation and depreciation of $136,322 and $42,159, respectively, or net unrealized appreciation of $94,163. Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,492,090 $— $— Fixed income funds 7,750 — — Totals by level $— $— Transactions with affiliated issuers Putnam Global Sector Fund Affiliates Purchase cost Sale proceeds Investment income Market Value at end of reporting period Putnam Global Consumer Fund $297,562 $79,361 $508,094 Putnam Global Financials Fund 325,338 83,745 479,908 Putnam Global Health Care Fund 149,232 40,115 — 247,006 Putnam Global Industrials Fund 167,465 44,873 275,814 Putnam Global Natural Resources Fund 253,784 73,513 480,448 Putnam Global Technology Fund 173,646 48,066 — 291,213 Putnam Global Telecommunications Fund 61,627 17,229 2,028 111,109 Putnam Global Utilities Fund 61,816 16,941 2,190 98,498 Putnam Money Market Fund 8,400 6,229 — 7,750 Totals Market values are shown for those securities affiliated at period end. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Multi Cap Core Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (3.3%) Embraer SA ADR (Brazil) 702 $20,723 General Dynamics Corp. 368 25,076 Honeywell International, Inc. 460 24,426 L-3 Communications Holdings, Inc. 379 29,986 Northrop Grumman Corp. 595 36,003 Precision Castparts Corp. 255 41,152 Raytheon Co. 276 12,345 United Technologies Corp. 420 34,793 Air freight and logistics (0.3%) United Parcel Service, Inc. Class B 276 19,105 Airlines (0.6%) Spirit Airlines, Inc. (NON) 2,225 29,148 United Continental Holdings, Inc. (NON) 524 9,495 Auto components (0.4%) Autoliv, Inc. (Sweden) 461 30,500 Automobiles (0.4%) Ford Motor Co. (NON) 1,356 16,557 General Motors Co. (NON) 483 13,369 Beverages (2.3%) Coca-Cola Co. (The) 898 61,073 Coca-Cola Enterprises, Inc. 1,882 52,903 Constellation Brands, Inc. Class A (NON) 759 15,476 PepsiCo, Inc. 405 25,936 Biotechnology (1.9%) Amgen, Inc. (NON) 446 24,396 Biogen Idec, Inc. (NON) 264 26,894 Celgene Corp. (NON) 368 21,822 Cubist Pharmaceuticals, Inc. (NON) 488 16,577 Human Genome Sciences, Inc. (NON) 552 11,598 United Therapeutics Corp. (NON) 536 30,756 Capital markets (2.4%) Apollo Global Management, LLC. Class A 1,294 22,399 BlackRock, Inc. 197 35,157 Goldman Sachs Group, Inc. (The) 393 53,043 Morgan Stanley 741 16,487 State Street Corp. 896 37,157 Chemicals (3.4%) Albemarle Corp. 558 37,152 Celanese Corp. Ser. A 636 35,063 Dow Chemical Co. (The) 893 31,139 E.I. du Pont de Nemours & Co. 741 38,102 Eastman Chemical Co. 163 15,744 Huntsman Corp. 1,371 26,186 LyondellBasell Industries NV Class A (Netherlands) 747 29,477 Monsanto Co. 234 17,194 Commercial banks (2.2%) Bancorp, Inc. (NON) 1,796 16,164 Comerica, Inc. 510 16,335 Fifth Third Bancorp 2,422 30,638 PNC Financial Services Group, Inc. 582 31,597 Popular, Inc. (Puerto Rico) (NON) 5,474 13,138 Wells Fargo & Co. 1,561 43,614 Communications equipment (1.8%) Cisco Systems, Inc. 2,082 33,250 Juniper Networks, Inc. (NON) 417 9,754 Motorola Solutions, Inc. 280 12,569 Qualcomm, Inc. 918 50,288 Sycamore Networks, Inc. (NON) 859 16,922 Computers and peripherals (3.9%) Apple, Inc. (NON) 279 108,944 EMC Corp. (NON) 1,614 42,093 Hewlett-Packard Co. 1,410 49,576 SanDisk Corp. (NON) 919 39,085 Seagate Technology 1,757 24,405 Construction and engineering (0.6%) Fluor Corp. 253 16,073 KBR, Inc. 703 25,062 Consumer finance (2.1%) Air Lease Corp. (NON) 699 17,077 Capital One Financial Corp. 2,001 95,648 Discover Financial Services 1,287 32,960 Containers and packaging (0.2%) Rock-Tenn Co. Class A 260 15,980 Diversified financial services (3.2%) Bank of America Corp. 2,465 23,935 Citigroup, Inc. 1,125 43,133 CME Group, Inc. 92 26,605 JPMorgan Chase & Co. 1,821 73,659 Leucadia National Corp. 782 26,330 Nasdaq OMX Group, Inc. (The) (NON) 950 22,867 Diversified telecommunication services (1.9%) AT&T, Inc. 1,067 31,220 CenturyLink, Inc. 674 25,012 Iridium Communications, Inc. (NON) 3,125 26,656 Verizon Communications, Inc. 1,318 46,512 Electric utilities (1.0%) Edison International 687 26,154 Entergy Corp. 603 40,280 Electrical equipment (0.5%) GrafTech International, Ltd. (NON) 1,054 20,300 Rockwell Automation, Inc. 197 14,137 Electronic equipment, instruments, and components (0.9%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 1,555 10,838 KEMET Corp. (NON) 1,291 15,750 TE Connectivity, Ltd. (Switzerland) 536 18,454 TTM Technologies, Inc. (NON) 1,099 15,221 Energy equipment and services (3.4%) Ensco International PLC ADR (United Kingdom) 460 24,495 National Oilwell Varco, Inc. 830 66,873 Oceaneering International, Inc. 796 34,387 Schlumberger, Ltd. 1,023 92,449 Weatherford International, Ltd. (Switzerland) (NON) 566 12,407 Food and staples retail (2.1%) Chefs' Warehouse Holdings, Inc. (NON) 957 16,987 CVS Caremark Corp. 646 23,482 Safeway, Inc. 1,109 22,369 Walgreen Co. 955 37,283 Wal-Mart Stores, Inc. 749 39,480 Food products (1.1%) Diamond Foods, Inc. 365 26,130 H.J. Heinz Co. 592 31,163 Zhongpin, Inc. (China) (NON) 1,857 19,183 Health-care equipment and supplies (2.4%) Baxter International, Inc. 919 53,458 Covidien PLC (Ireland) 709 36,010 Medtronic, Inc. 1,150 41,458 St. Jude Medical, Inc. 258 11,997 Zimmer Holdings, Inc. (NON) 319 19,146 Health-care providers and services (2.4%) Aetna, Inc. 817 33,897 AmerisourceBergen Corp. 387 14,826 Coventry Health Care, Inc. (NON) 579 18,528 Lincare Holdings, Inc. 1,092 27,944 McKesson Corp. 228 18,495 Tenet Healthcare Corp. (NON) 3,228 17,948 UnitedHealth Group, Inc. 336 16,676 WellPoint, Inc. 244 16,482 Hotels, restaurants, and leisure (1.6%) Carnival Corp. 614 20,446 Denny's Corp. (NON) 3,033 11,556 McDonald's Corp. 424 36,668 Tim Hortons, Inc. (Canada) 395 18,932 Wyndham Worldwide Corp. 642 22,207 Household products (1.3%) Colgate-Palmolive Co. 389 32,824 Procter & Gamble Co. (The) 930 57,186 Independent power producers and energy traders (0.9%) AES Corp. (The) (NON) 2,602 32,031 Constellation Energy Group, Inc. 732 28,424 Industrial conglomerates (2.4%) General Electric Co. 6,267 112,242 Tyco International, Ltd. 1,212 53,679 Insurance (2.7%) ACE, Ltd. 440 29,471 Assurant, Inc. 366 13,037 Brown & Brown, Inc. 953 20,785 Hartford Financial Services Group, Inc. (The) 644 15,082 MetLife, Inc. 1,011 41,663 Prudential Financial, Inc. 466 27,345 RenaissanceRe Holdings, Ltd. 276 19,207 Transatlantic Holdings, Inc. 330 16,899 Internet and catalog retail (0.6%) Priceline.com, Inc. (NON) 78 41,937 Internet software and services (0.6%) Google, Inc. Class A (NON) 67 40,447 IT Services (3.1%) Accenture PLC Class A 748 44,237 Alliance Data Systems Corp. (NON) 276 27,142 Camelot Information Systems, Inc. ADS (China) (NON) 1,833 21,538 IBM Corp. 442 80,378 Unisys Corp. (NON) 644 13,376 Western Union Co. (The) 1,189 23,078 Leisure equipment and products (0.3%) Hasbro, Inc. 591 23,380 Life sciences tools and services (0.9%) Agilent Technologies, Inc. (NON) 828 34,908 Bruker Corp. (NON) 1,008 17,358 Thermo Fisher Scientific, Inc. (NON) 160 9,614 Machinery (2.3%) Caterpillar, Inc. 437 43,171 CNH Global NV (Netherlands) (NON) 397 15,142 Deere & Co. 153 12,012 Ingersoll-Rand PLC 569 21,292 Navistar International Corp. (NON) 302 15,496 Parker Hannifin Corp. 617 48,755 Media (4.0%) CBS Corp. Class B 1,754 48,007 Comcast Corp. Class A 1,045 25,101 DIRECTV Class A (NON) 556 28,178 Interpublic Group of Companies, Inc. (The) 3,462 33,962 McGraw-Hill Cos., Inc. (The) 460 19,136 News Corp. Class A 2,426 38,865 Omnicom Group, Inc. 301 14,123 Time Warner Cable, Inc. 276 20,234 Walt Disney Co. (The) 1,086 41,941 Metals and mining (1.4%) Dia Bras Exploration, Inc. (Canada) (NON) 7,352 22,317 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 952 50,418 Teck Resources Limited Class B (Canada) 402 19,875 Multiline retail (0.4%) Target Corp. 491 25,282 Multi-utilities (0.6%) Ameren Corp. 1,382 39,829 Oil, gas, and consumable fuels (9.2%) Alpha Natural Resources, Inc. (NON) 617 26,352 American Midstream Partners LP (NON) 3,000 62,640 Apache Corp. 170 21,032 Chevron Corp. 862 89,665 Cobalt International Energy, Inc. (NON) 2,661 32,784 Exxon Mobil Corp. 884 70,534 Kosmos Energy, Ltd. (NON) 1,170 17,772 Linn Energy, LLC (Units) 413 16,532 Marathon Oil Corp. 1,008 31,218 Marathon Petroleum Corp. (NON) 504 22,070 Noble Energy, Inc. 255 25,418 Occidental Petroleum Corp. 805 79,035 Oiltanking Partners LP (Unit) (NON) 1,284 30,636 Scorpio Tankers, Inc. (Monaco) (NON) 737 5,446 Sunoco, Inc. 353 14,349 Tesoro Logistics LP (Units) (NON) 1,126 27,700 Voc Energy Trust (Unit) (NON) 2,298 51,935 Paper and forest products (0.4%) International Paper Co. 884 26,255 Personal products (0.3%) Estee Lauder Cos., Inc. (The) Class A 199 20,877 Pharmaceuticals (4.5%) Abbott Laboratories 442 22,683 Jazz Pharmaceuticals, Inc. (NON) 580 23,473 Johnson & Johnson 1,105 71,593 Merck & Co., Inc. 1,888 64,437 Pfizer, Inc. 5,146 99,009 Viropharma, Inc. (NON) 1,243 22,473 Professional services (0.3%) Equifax, Inc. 603 20,719 Real estate investment trusts (REITs) (2.1%) Chesapeake Lodging Trust 1,838 30,327 CreXus Investment Corp. 3,326 34,956 HCP, Inc. 264 9,697 Two Harbors Investment Corp. 5,000 49,000 Weyerhaeuser Co. 1,066 21,309 Road and rail (1.1%) Avis Budget Group, Inc. (NON) 919 13,886 CSX Corp. 1,065 26,167 Hertz Global Holdings, Inc. (NON) 854 12,016 Union Pacific Corp. 243 24,903 Semiconductors and semiconductor equipment (2.4%) Advanced Micro Devices, Inc. (NON) 3,251 23,862 Applied Materials, Inc. 1,575 19,404 First Solar, Inc. (NON) 77 9,104 Intel Corp. 1,287 28,739 Lam Research Corp. (NON) 522 21,339 Novellus Systems, Inc. (NON) 736 22,845 Texas Instruments, Inc. 1,289 38,348 Software (3.7%) Adobe Systems, Inc. (NON) 1,548 42,911 BMC Software, Inc. (NON) 912 39,417 CA, Inc. 690 15,387 Kofax PLC (United Kingdom) (NON) 2,649 15,754 Microsoft Corp. 2,472 67,733 Oracle Corp. 2,200 67,276 Specialty retail (2.9%) ANN, Inc. (NON) 1,111 28,819 Bed Bath & Beyond, Inc. (NON) 344 20,121 Best Buy Co., Inc. 817 22,549 Chico's FAS, Inc. 1,443 21,775 GNC Holdings, Inc. Class A (NON) 679 17,111 Limited Brands, Inc. 604 22,867 Lowe's Cos., Inc. 1,635 35,283 Williams-Sonoma, Inc. 707 26,173 Textiles, apparel, and luxury goods (0.9%) Coach, Inc. 468 30,214 VF Corp. 278 32,470 Thrifts & Mortgage Finance (0.3%) United Financial Bancorp, Inc. 1,180 18,396 Tobacco (1.4%) Lorillard, Inc. 187 19,863 Philip Morris International, Inc. 1,090 77,577 Total common stocks (cost $6,289,064) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares Russell 3000 Index Fund (S) 678 $52,186 Total investment companies (cost $54,283) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value PPL Corp. $4.375 cv. pfd. 311 $17,077 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 4,133 Total convertible preferred stocks (cost $21,650) SHORT-TERM INVESTMENTS (4.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 56,975 $56,975 Putnam Money Market Liquidity Fund 0.05% (e) 257,119 257,119 Total short-term investments (cost $314,094) TOTAL INVESTMENTS Total investments (cost $6,679,091) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $6,804,639. (b) The aggregate identified cost on a tax basis is $6,680,019, resulting in gross unrealized appreciation and depreciation of $572,908 and $244,792, respectively, or net unrealized appreciation of $328,116. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $55,243. The fund received cash collateral of $56,975 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $29 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $451,767 and $580,133, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $787,763 $— $— Consumer staples 579,792 — — Energy 855,729 — — Financials 1,025,117 — — Health care 824,456 — — Industrials 777,304 — — Information technology 1,093,710 15,754 — Materials 364,902 — — Telecommunication services 129,400 — — Utilities 166,718 — — Total common stocks — Convertible preferred stocks — 21,210 — Investment Companies 52,186 — — Short-term investments 257,119 56,975 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
